Case 1:19-cv-10023-KPF Document 59-5 Filed 02/12/20 Page 1 of 75




                       EXHIBIT 5
      CaseCase
           1:19-cv-10023-KPF  Document159-5
               1:19-cv-10023 Document    FiledFiled 02/12/20
                                               10/29/19   PagePage
                                                               1 of 231of 75


                      UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF NEW YORK


3(75Ï/(26'(9(1(=8(/$6$3'96$                             
3(75Ï/(26$DQG3'9+2/',1*,1&

                          3ODLQWLIIV

                  DJDLQVW                  &LY1RBBBBBBBBBBB

08)*81,21%$1.1$DQG*/$6$0(5,&$6          COMPLAINT FOR
//&                                           DECLARATORY AND
                                                INJUNCTIVE RELIEF
                          'HIHQGDQWV          





          CaseCase
               1:19-cv-10023-KPF  Document159-5
                   1:19-cv-10023 Document    FiledFiled 02/12/20
                                                   10/29/19   PagePage
                                                                   2 of 331of 75


          3HWUyOHRVGH9HQH]XHOD6$ ³3'96$´  SURQRXQFHG³3('DYHVD´ 3'96$3HWUyOHR

6$ ³3'96$3HWUyOHR´ DQG3'9+ROGLQJ,QF ³3'9+ROGLQJ´DQGFROOHFWLYHO\ZLWK

3'96$DQG3'96$3HWUyOHRWKH³3ODLQWLIIV´ WKURXJKWKLVFRPSODLQWDJDLQVW08)*8QLRQ

%DQN1$ ³8QLRQ%DQN´ DQG*/$6$PHULFDV//& ³*/$6$PHULFDV´ DOOHJHDVIROORZV

                                    NATURE OF THE ACTION

              7KLVLVDQDFWLRQIRUGHFODUDWRU\DQGLQMXQFWLYHUHOLHI3ODLQWLIIVVHHNDMXGJPHQW

GHFODULQJWKDWFHUWDLQQRWHVLVVXHGE\3'96$SXUSRUWHGO\JXDUDQWHHGE\3'96$3HWUyOHRDQG

SXUSRUWHGO\VHFXUHGE\DSOHGJHRIFROODWHUDOIURP3'9+ROGLQJ DVGHILQHGPRUHIXOO\EHORZ

WKH³1RWHV´ DVZHOODVWKHUHODWHGLQGHQWXUHDQGSOHGJHDJUHHPHQWDUHLQYDOLGLOOHJDOQXOO

DQGYRLGab initioDQGWKXVXQHQIRUFHDEOH3ODLQWLIIVDOVRVHHNDQLQMXQFWLRQSHUPDQHQWO\

HQMRLQLQJDQ\H[HUFLVHRISXUSRUWHGULJKWVUHPHGLHVRUSULYLOHJHVZLWKUHVSHFWWRWKH1RWHV

RUWKHSXUSRUWHGO\SOHGJHGFROODWHUDO²RI3'9+ROGLQJ¶VVKDUHVRI&,7*2+ROGLQJV,QF

    WKH³&,7*26KDUHV´ ZKLFKRZQVRI&,7*23HWUROHXP&RPSDQ\ ³&,7*2´ DPDMRU

86EDVHGRLOUHILQHU

              3'96$LVDVWDWHRZQHGHQWHUSULVHRIWKH%ROLYDULDQ5HSXEOLFRI9HQH]XHOD

    ³9HQH]XHOD´ ZKLFKPDQDJHVDQGRYHUVHHVDOORI9HQH]XHOD¶VRLODQGJDVRSHUDWLRQV3'96$

3HWUyOHRDQG3'9+ROGLQJDUHZKROO\RZQHGVXEVLGLDULHVRI3'96$3'9+ROGLQJLQWXUQ

RZQV&,7*27KHRLOLQGXVWU\KDVORQJEHHQWKHSULPDU\GULYHURI9HQH]XHOD¶VHFRQRP\ZKLFK

KDVFRPSOHWHO\FROODSVHGGXHWRWKHGLVDVWURXVSROLFLHVRI+XJR&KiYH]DQG1LFRODV0DGXUR

OHDGLQJWRDKXPDQLWDULDQFULVLVRIHSLFSURSRUWLRQV&,7*2LVFULWLFDOO\LPSRUWDQWWRDQ\

HFRQRPLFUHFRYHU\DQGDOOHYLDWLRQRIKXPDQVXIIHULQJLQ9HQH]XHOD

              :KHQWKH1RWHVZHUHLVVXHGLQ3'96$ZDVFRQWUROOHGE\0DGXUR

WKH&KiYH]SURWpJpZKREHFDPHSUHVLGHQWRI9HQH]XHODDIWHU&KiYH]¶VGHDWKLQ$IWHUD

ULJJHGHOHFWLRQLQLQZKLFK0DGXURLOOHJLWLPDWHO\FODLPHGYLFWRU\9HQH]XHOD¶V


                                                   
        CaseCase
             1:19-cv-10023-KPF  Document159-5
                 1:19-cv-10023 Document    FiledFiled 02/12/20
                                                 10/29/19   PagePage
                                                                 3 of 431of 75


GHPRFUDWLFDOO\HOHFWHG1DWLRQDO$VVHPEO\GHFODUHGWKHSUHVLGHQF\YDFDQWDQGLQDFFRUGDQFH

ZLWKWKH9HQH]XHODQ&RQVWLWXWLRQWKHSUHVLGHQWRIWKH1DWLRQDO$VVHPEO\-XDQ*XDLGyEHFDPH

WKHFRXQWU\¶VLQWHULPSUHVLGHQW*XDLGyKDVVLQFHEHHQUHFRJQL]HGE\WKH86DQGRYHUILIW\

RWKHUQDWLRQVDVWKHULJKWIXO3UHVLGHQWRI9HQH]XHOD

            )RUPRUHWKDQDGHFDGHWKH&KiYH]UHJLPHVTXDQGHUHGPXFKRI9HQH]XHOD¶VRLO

UHYHQXHVRQSROLWLFDOSDWURQDJHDQGRWKHUZDVWHIXOHQGHDYRUVZKLOHXQGHULQYHVWLQJLQ3'96$¶V

GRPHVWLFSURGXFWLRQDQGUHILQLQJFDSDFLWLHV:KHQFKURQLFPLVPDQDJHPHQWDQGQHJOHFWPHW

ZLWKIDOOLQJRLOSULFHVLQRLOUHYHQXHVSOXPPHWHG%XWWKH0DGXURUHJLPHFRQWLQXHGWR

SXUVXHWKHSROLFLHVWKDWOHGWR3'96$¶VILQDQFLDOXQGRLQJLQFOXGLQJFRQWLQXHGSULRULWL]DWLRQRI

GHEWVHUYLFHRYHUFULWLFDOLQYHVWPHQWVDQGRSHUDWLRQDOH[SHQGLWXUHVDQGLVVXDQFHRI

XQVXVWDLQDEO\H[SHQVLYHGHEW7KLVRGLRXVERUURZLQJLQFOXGHGWKHLVVXDQFHE\3'96$RI

FHUWDLQXQVHFXUHGQRWHVGXHLQ DVGHVFULEHGPRUHIXOO\EHORZWKH³1RWHV´ 

            %\PLGLWZDVEHFRPLQJFOHDUWKDW3'96$GLGQRWKDYHWKHPRQH\WRUHSD\

WKH1RWHVDQGDGHIDXOWZRXOGKDYHVSHOOHGSROLWLFDOGLVDVWHUIRU0DGXUR7RVWDYHRII

GHIDXOWWKH0DGXURUHJLPHXQLODWHUDOO\DQGLOOHJDOO\RUFKHVWUDWHGDQH[FKDQJHRIIHUE\ZKLFK

3'96$H[FKDQJHGWKH1RWHV±ZKLFKZHUHXQVHFXUHGDQGLVVXHGLQORFDOFXUUHQF\±IRU

WKH1RWHVZKLFKZHUHLVVXHGLQ86GROODUV DVGHVFULEHGPRUHIXOO\EHORZWKH³([FKDQJH

2IIHU´ :KLOH3'9+ROGLQJLVQRWDSDUW\WRWKHLQGHQWXUHJRYHUQLQJWKH1RWHVDQGKDV

QRREOLJDWLRQWRUHSD\WKHP3'9+ROGLQJ¶VSULQFLSDODVVHW²WKH&,7*26KDUHV²ZHUH

SXUSRUWHGO\SOHGJHGWRVHFXUH3'96$¶VGHEW

            7KHKROGHUVZKRDFFHSWHGWKLVSURSRVDOSURYLGHGWKH0DGXURUHJLPHZLWKD

ILQDQFLDODQGSROLWLFDOOLIHOLQH:RUVH\HWWKHVHKROGHUVGLGVRNQRZLQJWKDWWKH([FKDQJH2IIHU

ZDVLQLWLDWHGZLWKRXWWKHUHTXLUHGDXWKRUL]DWLRQRIWKH1DWLRQDO$VVHPEO\,QIDFWZKHQWKH

WUDQVDFWLRQZDVDQQRXQFHGWKH1DWLRQDO$VVHPEO\GHFODUHGLWLOOHJDODQGFDOOHGIRUDQ


                                                 
        CaseCase
             1:19-cv-10023-KPF  Document159-5
                 1:19-cv-10023 Document    FiledFiled 02/12/20
                                                 10/29/19   PagePage
                                                                 4 of 531of 75


LPPHGLDWHLQYHVWLJDWLRQ±DQLQYHVWLJDWLRQWKDWZDVSURPSWO\TXDVKHGE\WKH0DGXURFRQWUROOHG

&RQVWLWXWLRQDO&KDPEHURIWKH6XSUHPH7ULEXQDORI9HQH]XHOD WKH³9HQH]XHODQ6XSUHPH

7ULEXQDO´ 

            8QGHUWKH9HQH]XHODQ&RQVWLWXWLRQWKH1RWHVWKHLQGHQWXUHSXUVXDQWWR

ZKLFKWKHQRWHVZHUHLVVXHG DVGHVFULEHGPRUHIXOO\EHORZWKH³,QGHQWXUH´ DQGWKHSOHGJHDQG

VHFXULW\DJUHHPHQWSXUVXDQWWRZKLFKWKHQRWHVZHUHSXUSRUWHGO\VHFXUHG DVGHVFULEHGPRUH

IXOO\EHORZWKH³3OHGJH$JUHHPHQW´ DUHFRQWUDFWVLQWKHQDWLRQDOSXEOLFLQWHUHVWDQGWKHUHIRUH

UHTXLUHGDXWKRUL]DWLRQE\WKH1DWLRQDO$VVHPEO\%HFDXVHWKH\ZHUHQRWDXWKRUL]HGE\WKH

1DWLRQDO$VVHPEO\WKH\DUHLQYDOLGLOOHJDOQXOODQGYRLGab initioXQGHUDSSOLFDEOH9HQH]XHODQ

ODZ$VVHWIRUWKEHORZWKHODFNRI1DWLRQDO$VVHPEO\DXWKRUL]DWLRQZDVZLGHO\UHSRUWHGDWWKH

WLPHRIWKH([FKDQJH2IIHU

            3'96$LVQRZJRYHUQHGE\DQDGKRFDGPLQLVWUDWLYHERDUG WKH³$G+RF

%RDUG´ DSSRLQWHGSXUVXDQWWRDGHFUHHRI,QWHULP3UHVLGHQW*XDLGyDQGUHFRJQL]HGE\WKH86

JRYHUQPHQWDQG86FRXUWVDVWKHRQO\OHJLWLPDWHFRUSRUDWHERG\ZLWKDXWKRULW\WRJRYHUQLWV

DIIDLUV7KH$G+RF%RDUGKDVLQWXUQDSSRLQWHGQHZERDUGVRILWVVXEVLGLDULHVLQFOXGLQJ3'9

+ROGLQJ2QDFFRXQWRIWKHLOOHJDO([FKDQJH2IIHURUFKHVWUDWHGE\WKH0DGXURUHJLPH3'9

+ROGLQJLVQRZIDFLQJWKHORVVRILWVFRQWUROOLQJLQWHUHVWLQ&,7*2

            2Q2FWREHU3'96$GLGQRWPDNHDPLOOLRQSULQFLSDODQGLQWHUHVW

SD\PHQWSXUSRUWHGO\GXHRQWKH1RWHVWULJJHULQJDQ(YHQWRI'HIDXOW/DVWZHHNLQ

DQWLFLSDWLRQRIWKLVSRVVLELOLW\WKH86LVVXHG*HQHUDO/LFHQVH$IRUELGGLQJ'HIHQGDQWVIURP

H[HUFLVLQJGHIDXOWUHPHGLHVXQWLO-DQXDU\8QOHVVWKLV&RXUWJUDQWVWKHUHOLHIVRXJKWLQ

WKLVDFWLRQE\WKDWWLPH&,7*2ZLOOEHORVWDQGWKH*XDLGyJRYHUQPHQW¶VHIIRUWVWRUHVWRUH

GHPRFUDF\DQGWKHUXOHRIODZUHEXLOG9HQH]XHOD¶VHFRQRP\DQGDPHOLRUDWHWKHFRXQWU\¶V




                                                 
            CaseCase
                 1:19-cv-10023-KPF  Document159-5
                     1:19-cv-10023 Document    FiledFiled 02/12/20
                                                     10/29/19   PagePage
                                                                     5 of 631of 75


RQJRLQJKXPDQLWDULDQFULVLVZLOOVXIIHUDGHYDVWDWLQJEORZ$FFRUGLQJO\3ODLQWLIIVVHHN

GHFODUDWRU\DQGLQMXQFWLYHUHOLHIWRDYRLGWKLVFDVFDGHRILUUHSDUDEOHKDUPV

                                                           PARTIES

                    3ODLQWLII3'96$LVD9HQH]XHODQFRUSRUDWLRQZLWKLWVSULQFLSDOSODFHRIEXVLQHVV

LQ&DUDFDV9HQH]XHOD$VPDQGDWHGE\$UWLFOHRIWKH9HQH]XHODQ&RQVWLWXWLRQ9HQH]XHOD

UHWDLQVDOOVKDUHVRI3'96$DVWKH³ERG\FUHDWHGWRPDQDJH>9HQH]XHOD¶V@SHWUROHXPLQGXVWU\´

                    3ODLQWLII3'96$3HWUyOHRLVD9HQH]XHODQFRUSRUDWLRQZLWKLWVSULQFLSDOSODFHRI

EXVLQHVVLQ&DUDFDV9HQH]XHOD

                    3ODLQWLII3'9+ROGLQJLVD'HODZDUHFRUSRUDWLRQZLWKLWVSULQFLSDOSODFHRI

EXVLQHVVLQ+RXVWRQ7H[DV

                    'HIHQGDQW8QLRQ%DQNLVD86QDWLRQDOEDQNLQJDVVRFLDWLRQZLWKLWVPDLQRIILFH

LQ&DOLIRUQLDDQGDQRIILFHLQ1HZ<RUN&LW\8QLRQ%DQNLVWKH7UXVWHHXQGHUWKH,QGHQWXUH

DQGWKH3OHGJH$JUHHPHQWDQGLQWKDWFDSDFLW\UHSUHVHQWVWKHLQWHUHVWVRIWKHKROGHUVDQG

EHQHILFLDOKROGHUVRIWKH1RWHV

                    'HIHQGDQW*/$6$PHULFDVLVD1HZ<RUNOLPLWHGOLDELOLW\FRPSDQ\WKDWXSRQ

LQIRUPDWLRQDQGEHOLHIKDVDVLQJOHPHPEHUWKDWLVRUJDQL]HGXQGHU(QJOLVKODZDQGKDVLWV

SULQFLSDOSODFHRIEXVLQHVVLQ/RQGRQ(QJODQG*/$6$PHULFDVLVWKH&ROODWHUDO$JHQWXQGHU

WKH,QGHQWXUHDQGWKH3OHGJH$JUHHPHQW

                                                    JURISDICTION AND VENUE

                    7KLV&RXUWKDVVXEMHFWPDWWHUMXULVGLFWLRQRYHUWKLVDFWLRQSXUVXDQWWR86&

 D  EHFDXVHWKHDPRXQWLQFRQWURYHUV\H[FHHGVH[FOXVLYHRILQWHUHVWDQGFRVWV

DQGLWLVDQDFWLRQEHWZHHQFLWL]HQVRIGLIIHUHQW6WDWHV 3'9+ROGLQJDVSODLQWLIIDQG8QLRQ%DQN





    &RQVWLWXWLRQRIWKH%ROLYDULDQ5HSXEOLFRI9HQH]XHODDUW WUDQVODWHG ([$


                                                              
          CaseCase
               1:19-cv-10023-KPF  Document159-5
                   1:19-cv-10023 Document    FiledFiled 02/12/20
                                                   10/29/19   PagePage
                                                                   6 of 731of 75


DVGHIHQGDQW LQZKLFKFLWL]HQVRUVXEMHFWVRIIRUHLJQVWDWHV 3'96$3'96$3HWUyOHRDQG

*/$6$PHULFDV DUHDGGLWLRQDOSDUWLHV

             7KLV&RXUWKDVSHUVRQDOMXULVGLFWLRQRYHUWKHGHIHQGDQWVEHFDXVHWKH\FRQVHQWHG

WRWKHMXULVGLFWLRQRIWKLV&RXUWLQWKH,QGHQWXUHDQGWKH3OHGJH$JUHHPHQWDQGEHFDXVHWKH\

PDLQWDLQRIILFHVLQWKLVGLVWULFW

             9HQXHLVSURSHULQWKLVGLVWULFWSXUVXDQWWR86& E EHFDXVHD

VXEVWDQWLDOSDUWRIWKHHYHQWVJLYLQJULVHWRWKLVFRPSODLQWRFFXUUHGKHUHDQGEHFDXVHDOOSDUWLHVWR

WKH,QGHQWXUHDQGWKH3OHGJH$JUHHPHQWZDLYHGDQ\REMHFWLRQWRWKHOD\LQJRIYHQXHLQWKLV

&RXUW

                                          BACKGROUND

I.       The Bolivarian Republic of Venezuela

             9HQH]XHODLVDVRYHUHLJQVWDWHRQWKHQRUWKHUQFRDVWRI6RXWK$PHULFD&RORQL]HG

E\6SDLQLQ9HQH]XHODJDLQHGIXOOLQGHSHQGHQFHLQ,Q9HQH]XHODEHFDPHD

IHGHUDOSUHVLGHQWLDOUHSXEOLFZLWKGHPRFUDWLFHOHFWLRQV6LQFHWKHGLVFRYHU\RIRLOLQ9HQH]XHOD

LQWKHHDUO\WKFHQWXU\9HQH]XHOD¶VHFRQRP\KDVEHFRPHLQFUHDVLQJO\GHSHQGHQWRQRLO

H[SRUWV9HQH]XHODKDVRQHRIWKHODUJHVWNQRZQRLOUHVHUYHVLQWKHZRUOGDQGKDVEHHQRQHRI

WKHZRUOG¶VOHDGLQJH[SRUWHUVRIRLOIRUPDQ\GHFDGHV

             ,QWKHVDQGVRLOUHODWHGHFRQRPLFFULVHVOHGWRSROLWLFDOXSKHDYDO

LQFOXGLQJWZRFRXSDWWHPSWVLQDQGZLGHVSUHDGGLVLOOXVLRQPHQWZLWKWKHH[LVWLQJSROLWLFDO

SDUWLHVZLWQHVVHGWKHHOHFWLRQRI+XJR&KiYH]DQGWKHEHJLQQLQJRIWKH%ROLYDULDQ

5HYROXWLRQ QDPHGDIWHUQLQHWHHQWKFHQWXU\SROLWLFDOOHDGHU6LPRQ%ROLYDU ZKLFKVRXJKWWR

XVKHULQVRFLDOLVPDQGDVWDWHUXQHFRQRP\,Q9HQH]XHODUDWLILHGDQHZFRQVWLWXWLRQ

ZKLFKFKDQJHGWKHRIILFLDOQDPHRIWKHFRXQWU\WRWKHBolivarian Republic of Venezuela LQ

6SDQLVKWKHRepública Bolivariana de Venezuela 


                                                  
            CaseCase
                 1:19-cv-10023-KPF  Document159-5
                     1:19-cv-10023 Document    FiledFiled 02/12/20
                                                     10/29/19   PagePage
                                                                     7 of 831of 75


                   &KiYH]GLHGLQVKRUWO\DIWHUEHJLQQLQJKLVIRXUWKWHUPLQRIILFH+HZDV

VXFFHHGHGE\KLV9LFH3UHVLGHQW1LFRODV0DGXURZKRZRQDQHOHFWLRQIROORZLQJ&KiYH]¶V

GHDWKDQGODWHUFODLPHGYLFWRU\LQDHOHFWLRQGHFODUHGLOOHJLWLPDWHE\WKH1DWLRQDO

$VVHPEO\$VGLVFXVVHGPRUHIXOO\EHORZ9HQH]XHODQRZILQGVLWVHOILQWKHXQLTXHSRVLWLRQRI

KDYLQJDOHJLWLPDWHJRYHUQPHQWZKLOHDQLOOHJLWLPDWHRQH²WKH0DGXURUHJLPHZKLFKLV

UHFRJQL]HGRQO\E\5XVVLD&KLQD,UDQ&XEDDQG7XUNH\²VWLOOFRQWUROVSDUWVRIWKH6WDWH

)URPWKH86VWDQGSRLQWKRZHYHUWKHJRYHUQPHQWOHGE\3UHVLGHQW*XDLGyDQGWKH1DWLRQDO

$VVHPEO\LVWKHRQO\OHJLWLPDWH*RYHUQPHQWRI9HQH]XHOD

II.       Venezuela’s Ongoing Political Crisis

                   ,QODWHDFRDOLWLRQRI0DGXURRSSRQHQWVLQFOXGLQJ*XDLGyZRQFRQWURORI

9HQH]XHOD¶V1DWLRQDO$VVHPEO\+RZHYHUMXVWEHIRUHWKHQHZOHJLVODWXUHZDVVZRUQLQWKH

0DGXURGRPLQDWHG1DWLRQDO$VVHPEO\SDFNHGWKH9HQH]XHODQ6XSUHPH7ULEXQDOZLWKMXGJHV

OR\DOWR0DGXUR,Q0DUFK0DGXUR¶VWULEXQDOGHFODUHGWKH1DWLRQDO$VVHPEO\LQFRQWHPSW

RIWKH9HQH]XHODQ&RQVWLWXWLRQDQGUXOHGWKDWDOOOHJLVODWLYHSRZHUVYHVWHGLQWKH1DWLRQDO

$VVHPEO\ZRXOGEHWUDQVIHUUHGWRWKHWULEXQDOLWVHOI,QOLJKWRIWKHVHDFWLRQVLQ0D\WKH

86'HSDUWPHQWRI7UHDVXU\VDQFWLRQHGWKHMXGJHVRIWKHWULEXQDO¶V&RQVWLWXWLRQDO&KDPEHU

UHFRJQL]LQJWKDWWKHWULEXQDOZDV³UHVSRQVLEOHIRUDQXPEHURIMXGLFLDOUXOLQJVWKDWKDYH

XVXUSHGWKHDXWKRULW\RI9HQH]XHOD¶VGHPRFUDWLFDOO\HOHFWHGOHJLVODWXUH´

                    0DGXUR¶VHIIRUWVWRFRQVROLGDWHSRZHUFXOPLQDWHGLQWKHFUHDWLRQRIWKHVRFDOOHG

³&RQVWLWXHQW1DWLRQDO$VVHPEO\´DOR\DOLVWSDUDOOHOOHJLVODWXUHLQ-XO\7KH86VWURQJO\

GHQRXQFHG0DGXUR¶VXVXUSDWLRQRISRZHUUHFRJQL]LQJWKH1DWLRQDO$VVHPEO\DV³WKHRQO\






 3UHVV5HOHDVH86'HS WRIWKH7UHDVXU\7UHDVXU\6DQFWLRQV(LJKW0HPEHUVRI9HQH]XHOD V6XSUHPH&RXUWRI
-XVWLFH 0D\ available atKWWSVZZZWUHDVXU\JRYSUHVVFHQWHUSUHVVUHOHDVHV3DJHVVPDVS[


                                                         
            CaseCase
                 1:19-cv-10023-KPF  Document159-5
                     1:19-cv-10023 Document    FiledFiled 02/12/20
                                                     10/29/19   PagePage
                                                                     8 of 931of 75


OHJLWLPDWHOHJLVODWXUH´LQ9HQH]XHODDQGVDQFWLRQLQJWKH0DGXURUHJLPHIRUWKH³HVWDEOLVKPHQWRI

DQLOOHJLWLPDWH1DWLRQDO&RQVWLWXHQW$VVHPEO\´

                   1RWTXLWHD\HDUODWHULQ0D\WKH0DGXURGRPLQDWHG&RQVWLWXHQW1DWLRQDO

$VVHPEO\FDOOHGIRUDQHOHFWLRQPRUHWKDQVL[PRQWKVEHIRUHWKHHQGRI0DGXUR¶VWHUP1R

PDMRURSSRVLWLRQSDUW\FDQGLGDWHVSDUWLFLSDWHGEHFDXVHWKH\KDGEHHQMDLOHGRUZHUHOLYLQJLQ

H[LOHDQG0DGXURFODLPHGYLFWRU\RYHUKLVOHVVHURSSRQHQWV%\WKDWWLPH9HQH]XHODZDV³LQ

WKHPLGVWRIDKLVWRULFHFRQRPLFFROODSVHPDUNHGE\VRDULQJSULFHVZLGHVSUHDGKXQJHUUDPSDQW

FULPHDIDLOLQJKHDOWKV\VWHPDQGDODUJHVFDOHH[RGXVRILWVFLWL]HQV´

                    0DGXURZDVVZRUQLQDV3UHVLGHQWRI9HQH]XHODRQ-DQXDU\E\WKH

LOOHJLWLPDWH1DWLRQDO&RQVWLWXHQW$VVHPEO\)LYHGD\VODWHUWKHRSSRVLWLRQFRQWUROOHG1DWLRQDO

$VVHPEO\LVVXHGDOHJLVODWLYHRUGHUUHLWHUDWLQJWKDW0DGXUR¶VHOHFWLRQZDVLOOHJLWLPDWHXQGHUWKH

9HQH]XHODQ&RQVWLWXWLRQDQGWKDW*XDLGyDVSUHVLGHQWRIWKH1DWLRQDO$VVHPEO\ZRXOGDVVXPH

WKHUROHRI,QWHULP3UHVLGHQWRI9HQH]XHOD2Q-DQXDU\WKH86UHFRJQL]HGWKH

*XDLGyOHG1DWLRQDO$VVHPEO\DV9HQH]XHOD¶VRQO\OHJLWLPDWHGHPRFUDWLFDOO\HOHFWHG

JRYHUQPHQWDQG0U*XDLGyDV9HQH]XHOD¶VOHJLWLPDWHLQWHULPSUHVLGHQW$QXPEHURIRWKHU

FRXQWULHVVRRQIROORZHGVXLWLQUHFRJQL]LQJ*XDLGyDV9HQH]XHOD¶VULJKWIXO,QWHULP3UHVLGHQW

                    2Q)HEUXDU\WKH1DWLRQDO$VVHPEO\DSSURYHGDQGDGRSWHGD³6WDWXWHWR

*RYHUQD7UDQVLWLRQWR'HPRFUDF\WR5HHVWDEOLVKWKH9DOLGLW\RIWKH&RQVWLWXWLRQRIWKH5HSXEOLF



 ([HF2UGHU1R)HG5HJ $XJ 

 :LOOLDP1HXPDQDQG1LFKRODV&DVH\Venezuela Election Won by Maduro Amid Widespread Disillusionment
1<7,0(6 0D\ available atKWWSVZZZQ\WLPHVFRPZRUOGDPHULFDVYHQH]XHOD
HOHFWLRQKWPOsee also 5LFDUGR+DXVPDQQUnderstanding Venezuela’s Collapse7+(+$59$5'*$=(77( )HE
 available atKWWSVQHZVKDUYDUGHGXJD]HWWHVWRU\KDUYDUGH[SHUWWULHVWRPDNHVHQVHRI
YHQH]XHODVFROODSVH GHVFULELQJ9HQH]XHODDVJRLQJWKURXJK³WKHELJJHVWHFRQRPLFFROODSVHLQKXPDQKLVWRU\
RXWVLGHRIZDURUVWDWHFROODSVH´ Venezuela's President Maduro Wins Election but Could Face Sanctions&1%&
  0D\ available atKWWSVZZZFQEFFRPYHQH]XHODVSUHVLGHQWPDGXURZLQVSUHVLGHQWLDO
YRWHHOHFWLRQERDUGVD\VKWPO GHWDLOLQJ9HQH]XHOD¶VILYH\HDUUHFHVVLRQK\SHULQIODWLRQIDOOLQJRLOSURGXFWLRQDQG
PDVVHPLJUDWLRQ 

 ³865HODWLRQVZLWK9HQH]XHOD±%LODWHUDO5HODWLRQV)DFW6KHHW´available atKWWSVZZZVWDWHJRYXVUHODWLRQV
ZLWKYHQH]XHOD


                                                         
           CaseCase
                1:19-cv-10023-KPF  Document 159-5
                     1:19-cv-10023 Document        Filed
                                               Filed     02/12/20
                                                     10/29/19      Page
                                                                Page 9 of10
                                                                          31of 75


RI9HQH]XHOD´ WKH³7UDQVLWLRQ6WDWXWH´ 7KH7UDQVLWLRQ6WDWXWHSURYLGHGWKDWLQRSSRVLWLRQWR

WKHGLFWDWRULDO0DGXURUHJLPH9HQH]XHODZRXOGHVWDEOLVKDGHPRFUDWLFDOO\HOHFWHGWUDQVLWLRQDO

JRYHUQPHQW7KH7UDQVLWLRQ6WDWXWHDOVRVSHFLILFDOO\YHVWHG3UHVLGHQW*XDLGyZLWKWKHSRZHUWR

UHFRQVWLWXWH3'96$WKURXJKWKHFUHDWLRQRIDQHZad hoc3'96$ERDUGKDYLQJQRUHODWLRQVKLS

ZKDWVRHYHUZLWKWKH0DGXURUHJLPHRUWKHSUHYLRXV0DGXURDSSRLQWHGGLUHFWRUV

III.      Venezuela’s Economic Collapse and Ongoing Humanitarian Crisis

                   $V3URIHVVRU5LFDUGR+DXVPDQQRI+DUYDUGKDVZULWWHQ9HQH]XHODLVIDFLQJ³WKH

ELJJHVWHFRQRPLFFROODSVHLQKXPDQKLVWRU\RXWVLGHRIZDURUVWDWHFROODSVH´7KLV

XQSUHFHGHQWHGHFRQRPLFFROODSVHKDVLWVURRWVLQWKHSROLWLFDOWXUPRLOWKDWIROORZHG+XJR

&KiYH]¶VHOHFWLRQDV3UHVLGHQWLQ,QDQDWLRQZLGHVWULNHZDVVWDJHGLQDQDWWHPSWWR

IRUFHWKURXJKDFRQVWLWXWLRQDOUHIHUHQGXPE\ZKLFK&KiYH]FRXOGEHUHPRYHGIURPSRZHU7KH

VWULNHIDLOHGDQG&KiYH]ILUHGRYHURLOLQGXVWU\ZRUNHUVLQFOXGLQJPRVWVNLOOHG

PDQDJHPHQWDQGWHFKQLFDOVWDII

                    ,QWKH&KiYH]UHJLPHEHJDQDVXUJHRIH[SURSULDWLRQVLQFOXGLQJMRLQW

YHQWXUHVZLWKIRUHLJQRLOSURGXFHUVDQGPRVWRIWKHGRPHVWLFFRPSDQLHVWKDWSURYLGHGGULOOLQJ

WUDQVSRUWDQGRWKHURLOUHODWHGVHUYLFHVWR3'96$

                    0HDQZKLOHIURPXQWLOKLJKRLOSULFHVWUDQVODWHGLQWRWKHORQJHVW

ODVWLQJRLOERRPLQ9HQH]XHOD¶VKLVWRU\%XWUDWKHUWKDQLQYHVWVXIILFLHQWO\LQ3'96$WKH

&KiYH]DGPLQLVWUDWLRQVSHQWPXFKRI9HQH]XHOD¶VRLOUHYHQXHVRQPDLQWDLQLQJLWVHOIWKURXJK

SROLWLFDOSDWURQDJHDQGDKRVWRIZDVWHIXOHQGHDYRUVERWKQDWLRQDOO\DQGUHJLRQDOO\$OWKRXJK

RLOSURGXFWLRQGULIWHGGRZQZDUGRYHUWLPHWKHUHJLPH¶VXQGHULQYHVWPHQWLQ3'96$ZDV





 5LFDUGR+DXVPDQQ'LUHFWRURIWKH&HQWHUIRU,QWHUQDWLRQDO'HYHORSPHQW+DUYDUG8QLYHUVLW\Understanding
Venezuela’s collapse, 7KH+DUYDUG*D]HWWH )HE available at KWWSVQHZVKDUYDUGHGXJD]HWWHVWRU\
KDUYDUGH[SHUWWULHVWRPDNHVHQVHRIYHQH]XHODVFROODSVH ³+DXVPDQQ6WDWHPHQW´ 


                                                         
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    10 of1131of 75


PDVNHGE\KLJKRLOSULFHVDQGWKHSURGXFWLRQRIMRLQWYHQWXUHVHVWDEOLVKHGE\WKHSULRU

DGPLQLVWUDWLRQWKDWZHUHFRPLQJRQOLQH

                   $VDUHVXOWRIFKURQLFXQGHULQYHVWPHQWDQGPLVPDQDJHPHQW9HQH]XHOD¶V

GRPHVWLFSURGXFWLRQDQGUHILQLQJFDSDELOLWLHVKDYHEHHQGHFLPDWHGZLWKGRPHVWLFUHILQHULHV

VRPHWLPHVRSHUDWLQJDWOHVVWKDQRIFDSDFLW\GXHWRODFNRIPDLQWHQDQFHDQGVNLOOHG

WHFKQLFDOVWDII,WLVHVWLPDWHGWKDW9HQH]XHODQRLOSURGXFWLRQLVWKHVDPHLQDVLWZDVLQ

DQGKDVGHFOLQHGE\RYHUWKHSDVWWZR\HDUV$VDUHVXOW9HQH]XHOD¶VJURVVGRPHVWLF

SURGXFWKDVIDOOHQDVWDJJHULQJVLQFH7KLVGUDPDWLFGHFUHDVHLQRLOSURGXFWLRQDOVR

OHGWRDVHYHUHVKRUWDJHRIIRUHLJQFXUUHQF\DVWKHHFRQRP\ZDVEHFRPLQJPRUHDQGPRUHUHOLDQW

RQLPSRUWVIRUJRRGVWKDWZHUHQRORQJHUEHLQJSURGXFHGLQ9HQH]XHODGXHWRWKHHIIHFWVRI

H[SURSULDWLRQDQGWKHSUHGDWRU\SROLFLHVRI&KiYH]DQG0DGXUR:LWKIRUHLJQFXUUHQF\LQVKRUW

VXSSO\9HQH]XHODKDVEHHQXQDEOHWRSD\IRUULJVYDOYHVFRPSUHVVRUVDQGVHUYLFHVWRPDLQWDLQ

GRPHVWLFRLOSURGXFWLRQUHILQLQJDQGIXHOVXSSO\

                   7KHFROODSVHRI9HQH]XHOD¶VHFRQRP\KDVUHVXOWHGLQDKXPDQLWDULDQFULVLVRIHSLF

SURSRUWLRQV0DQ\9HQH]XHODQVODFNDFFHVVWRWKHPRVWEDVLFRIQHFHVVLWLHVLQFOXGLQJIRRGVDIH

GULQNLQJZDWHUDQGFULWLFDOKHDOWKFDUH$FFRUGLQJWRWKH8QLWHG1DWLRQV+LJK&RPPLVVLRQHUIRU

+XPDQ5LJKWV³DVDGLUHFWUHVXOWRIWKLVIDUUHDFKLQJKXPDQULJKWVFULVLVPRUHWKDQPLOOLRQ

SHRSOHKDYHIOHG9HQH]XHODLQVHDUFKRIIRRGKHDOWKFDUHZRUNDQGSURWHFWLRQ´,QDPRUH

UHFHQWVWDWHPHQWWKH8QLWHG1DWLRQV5HIXJHH$JHQF\DQG8QLWHG1DWLRQV+LJK&RPPLVVLRQHU

IRU5HIXJHHVHVWLPDWHGWKDWWKHUHDUHRYHUPLOOLRQ9HQH]XHODQUHIXJHHVDQGPLJUDQWV




 6WDWHPHQWE\8QLWHG1DWLRQV+LJK&RPPLVVLRQHUIRU+XPDQ5LJKWV0LFKHOOH%DFKHOHWOral Update on the
Situation of Human Rights in the Bolivarian Republic of Venezuela 0DU available at KWWSVZZZ
RKFKURUJHQ1HZV(YHQWV3DJHV'LVSOD\1HZVDVS["1HZV,'  ³81+&+52UDO6WDWHPHQW´ 

 See6WDWHPHQWE\2IILFHRIWKH8QLWHG1DWLRQV+LJK&RPPLVVLRQHUIRU5HIXJHHV 81+&5 Refugees and
migrants from Venezuela top 4 million: UNHCR and IOM -XQH available at
KWWSVZZZXQKFURUJQHZVSUHVVFIDDDUHIXJHHVPLJUDQWVYHQH]XHODWRSPLOOLRQXQKFULRPKWPO


                                                       
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    11 of1231of 75


                   5DPSDQWIRRGVKRUWDJHVDQGK\SHULQIODWLRQKDYHFDXVHGZLGHVSUHDGPDOQXWULWLRQ

DQGVWDUYDWLRQWKURXJKRXWWKHFRXQWU\(LJKWRXWRIWHQ9HQH]XHODQKRXVHKROGVODFNDUHOLDEOH

VRXUFHRIIRRGDQGUHSRUWOLYLQJLQSRYHUW\2QHRXWRIILYHSUHJQDQWZRPHQLQORZ

LQFRPHFRPPXQLWLHVVXIIHUVIURPPRGHUDWHRUDFXWHPDOQXWULWLRQDQGRIDOO

9HQH]XHODQV²DSSUR[LPDWHO\PLOOLRQSHRSOH²DUHXQGHUQRXULVKHGXSIURPOHVVWKDQ

EHWZHHQDQG,QUHFHQW\HDUVWKHDYHUDJH9HQH]XHODQKDVORVWPRUHWKDQWZHQW\

SRXQGVGXHWRGHSULYDWLRQDQGPDOQXWULWLRQ

                    (LJKW\SHUFHQWRI9HQH]XHODQVFDQQRWDIIRUGEDVLFKHDOWKFDUHDQGHYHQWKRVH

ZLWKWKHPHDQVWRSD\RIWHQFDQQRWDFFHVVWKHFDUHWKH\QHHG1HDUO\RI9HQH]XHOD¶V

KRVSLWDOVUHSRUWLQWHUPLWWHQWSRZHURXWDJHVDQGDODFNRISRWDEOHZDWHU,QWHQVLYHFDUHDQG

VXUJLFDOXQLWVDUHRSHUDWLQJDWDSSUR[LPDWHO\DQGFDSDFLW\UHVSHFWLYHO\DQG

9HQH]XHODQKRVSLWDOVODFNDSSUR[LPDWHO\RIWKHPHGLFDOVXSSOLHVWKH\QHHGWRSURYLGHOLIH

VDYLQJHPHUJHQF\FDUH1HDUO\KDOIRI9HQH]XHODQKRVSLWDOVVXUYH\HGUHSRUWHGUHFHQW

UREEHULHVRIPHGLFDOHTXLSPHQWDQGRQHWKLUGRIDOOKRVSLWDOEHGVDUHXQDYDLODEOHWRSDWLHQWV

+RVSLWDOVKDYHEHHQDVNLQJSDWLHQWV¶IDPLOLHVWREULQJWKHLURZQPHGLFDOVXSSOLHVLQFOXGLQJ

V\ULQJHVDQGVFDOSHOV




 +XPDQ5LJKWV:DWFK -RKQV+RSNLQV%ORRPEHUJ6FKRROIRU3XEOLF+HDOWKVenezuela’s Humanitarian
Emergency  $SU available aWKWWSVZZZKUZRUJVLWHVGHIDXOWILOHVUHSRUWBSGIYHQH]XHODBZHESGI
 ³+5:5HSRUW´ 

     Id.DW

   Id.DW 

   5emarks by Vice President Pence at the Washington Conference on the Americas 0D\ available at
KWWSVZZZZKLWHKRXVHJRYEULHILQJVVWDWHPHQWVUHPDUNVYLFHSUHVLGHQWSHQFHZDVKLQJWRQFRQIHUHQFHDPHULFDV

   8QLWHG6WDWHV$JHQF\IRU,QWHUQDWLRQDO'HYHORSPHQWVenezuela Regional Crisis)DFW6KHHWDW 0DUFK
 available atKWWSVZZZXVDLGJRYVLWHVGHIDXOWILOHVGRFXPHQWVYHQH]XHODBUHJLRQDOBFULVLVBIVB
SGI ³86$,')DFW6KHHW´ 

     Id.

   8QLWHG6WDWHV$JHQF\IRU,QWHUQDWLRQDO'HYHORSPHQWVenezuela Regional Crisis)DFW6KHHWDW $SULO
  available atKWWSVZZZXVDLGJRYVLWHVGHIDXOWILOHVGRFXPHQWVBB86*B9HQH]XHODB
5HJLRQDOB&ULVLVB)DFWB6KHHWBSGI ³86$,')DFW6KHHW´ 

   86$,')DFW6KHHWDW

   +5:5HSRUWDW


                                                        
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    12 of1331of 75


                   9HQH]XHOD¶VHGXFDWLRQV\VWHPKDVDOVREHHQGHYDVWDWHGE\WKHHFRQRPLFFROODSVH

ZLWKPRUHWKDQRQHPLOOLRQFKLOGUHQQRORQJHUDWWHQGLQJVFKRRO7KHSXEOLFVFKRROV¶IRRG

SURJUDPVKDYHODUJHO\IDLOHGWKHUHLVDODFNRIDIIRUGDEOHSXEOLFWUDQVSRUWDWLRQDQGPDQ\

WHDFKHUVDQGRWKHUHGXFDWLRQSURIHVVLRQDOVKDYHIOHGWKHFRXQWU\7KHKXPDQLWDULDQFULVLVLQ

9HQH]XHODKDVEHHQIXUWKHUH[DFHUEDWHGE\UROOLQJEODFNRXWVZKLFKKDYHSODJXHGWKHFRXQWU\

VLQFH0DUFK

IV.       Petróleos de Venezuela, S.A. (PDVSA)

                   )RUPHGE\9HQH]XHODLQDIWHUWKHQDWLRQDOL]DWLRQRIWKHRLOLQGXVWU\

3'96$FRRUGLQDWHVPRQLWRUVDQGFRQWUROVDOO9HQH]XHODQRLODQGJDVRSHUDWLRQV3'96$LV

ZKROO\RZQHGE\9HQH]XHODDQGLVWKHKROGLQJFRPSDQ\IRUDJURXSRIRLODQGJDVRSHUDWLQJ

FRPSDQLHV3'96$FDUULHVRXWH[SORUDWLRQGHYHORSPHQWDQGSURGXFWLRQRSHUDWLRQVLQ

9HQH]XHODDQGVDOHVPDUNHWLQJUHILQLQJWUDQVSRUWDWLRQLQIUDVWUXFWXUHVWRUDJHDQGVKLSSLQJ

RSHUDWLRQVLQ9HQH]XHODWKH&DULEEHDQ1RUWK$PHULFD6RXWK$PHULFD(XURSHDQG$VLD

7KURXJK3'9+ROGLQJVDZKROO\RZQHGVXEVLGLDU\3'96$LQGLUHFWO\RZQVRI&,7*2

DPDMRU86EDVHGRLOUHILQHU

                   2Q)HEUXDU\SXUVXDQWWRWKHDXWKRULW\JUDQWHGKLPXQGHUWKH7UDQVLWLRQ

6WDWXWH,QWHULP3UHVLGHQW*XDLGyDSSRLQWHGWKH$G+RF%RDUGRI3'96$ZKRVHPHPEHUVOLYH

LQWKH86DQGHOVHZKHUHGXHWRWKHSROLWLFDOWXUPRLOLQ9HQH]XHOD³IRUWKHSXUSRVHRIFDUU\LQJ

RXWDOOQHFHVVDU\DFWLRQVWRDSSRLQWD%RDUGRI'LUHFWRUV´IRU3'9+ROGLQJ2Q)HEUXDU\

WKH1DWLRQDO$VVHPEO\DSSURYHGWKLVDFWLRQE\UHVROXWLRQ





   81+&+52UDO6WDWHPHQW

   Id.

   86$,')DFW6KHHWDW

   %ROLYDULDQ5HSXEOLFRI9HQH]XHOD1DWLRQDO$VVHPEO\Agreement Authorizing the Appointment to Hold Positions
for an Intervention Entity, named “Ad-Hoc Administrative Board”GDWHG)HEUXDU\ WUDQVODWHG ([%


                                                       
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    13 of1431of 75


                    7KH1DWLRQDO$VVHPEO\¶VOHJLWLPDWHDFWLRQVKDYHEHHQUHFRJQL]HGDVODZIXOE\

WKH86DQGVXVWDLQHGE\WKHFRXUWV2Q$XJXVWLQJimenez v. PalaciosWKH'HODZDUH

&KDQFHU\&RXUWKHOGWKDWXQGHUWKHSROLWLFDOTXHVWLRQDQGDFWRIVWDWHGRFWULQHVWKH*XDLGy

DSSRLQWHG$G+RF%RDUGLVYDOLGDQGODZIXO1RWDEO\LQUHMHFWLQJDFKDOOHQJHE\IRUPHU

0DGXUREDFNHGGLUHFWRUVWKHFRXUWFRQFOXGHGWKDWWKH86¶VUHFRJQLWLRQRIWKH1DWLRQDO

$VVHPEO\DQG,QWHULP3UHVLGHQW*XDLGy³HIIHFWLYHO\GHUHFRJQL]HGWKH0DGXURUHJLPH´

                    )URPD86VWDQGSRLQWWKH$G+RF%RDUGLVWKHRQO\OHJLWLPDWHERDUGRI3'96$

DQGWKHRQO\FRUSRUDWHERG\ZLWKDXWKRULW\WRJRYHUQLWVDIIDLUV3'96$KDVQRDYDLODEOH

UHVRXUFHVLQEDQNDFFRXQWVLQWKH86DQGDVLGHIURPZKDWHYHUIXQGVRZLQJWR3'96$WKDW

UHPDLQ³IUR]HQ´E\WKH86JRYHUQPHQWLQXQNQRZQWKLUGSDUW\DFFRXQWV3'96$¶VRQO\86

DVVHWLV3'9+ROGLQJ

                    ,QDFFRUGDQFHZLWKWKH7UDQVLWLRQ6WDWXWHDQG3UHVLGHQWLDO'HFUHH1RI$SULO

WKH$G+RF%RDUGUHPRYHGWKH0DGXURDSSRLQWHGGLUHFWRUVDW3'9+ROGLQJDQG

DSSRLQWHGDQHZDQGDXWRQRPRXVERDUGZLWKWKHFDSDFLW\WRUHRUJDQL]H3'9+ROGLQJ¶V

VXEVLGLDULHV7KH7UDQVLWLRQ6WDWXWHDQGWKH3UHVLGHQWLDO'HFUHHWKXVUHVWRUHGWKHDXWRQRP\RI

3'9+ROGLQJDQGLWVDIILOLDWHVWRSURWHFW&,7*2DVDNH\FRPSRQHQWRIDQ\HFRQRPLFUHFRYHU\

IRU9HQH]XHOD

V.         The Exchange Offer and the 2020 Notes

                    ,Q$SULO3'96$LVVXHG86LQDJJUHJDWHSULQFLSDODPRXQW

RIVHQLRUXQVHFXUHGQRWHVGXH$SULO WKH³$SULO1RWHV´ ,Q2FWREHU

DQG-DQXDU\3'96$LVVXHG86LQDJJUHJDWHSULQFLSDODPRXQWRI

VHQLRUXQVHFXUHGQRWHVGXH1RYHPEHU WKH³1RYHPEHU1RWHV´DQGWRJHWKHUZLWK




     1R&9.6-0:/DW  'HO&K$XJ as revised $XJ 

     Id. DW 


                                                        
       CaseCase
            1:19-cv-10023-KPF  Document159-5
                1:19-cv-10023 Document    FiledFiled 02/12/20
                                                10/29/19   PagePage
                                                                14 of1531of 75


$SULO1RWHVWKH³1RWHV´ 7KH1RWHVZKLFKZHUHJXDUDQWHHGE\3'96$

3HWUyOHRZHUHLVVXHGLQORFDOFXUUHQF\DWDSUHIHUHQWLDOUDWH

           ,QD6HSWHPEHU([FKDQJH2IIHU3'96$RIIHUHGWRH[FKDQJHWKH

1RWHVIRUWKH1RWHV/LNHWKH1RWHVWKH1RWHVZHUHLVVXHGZLWKDSXUSRUWHG

JXDUDQW\IURP3'96$3HWUyOHR8QOLNHWKH1RWHVRUDQ\RWKHUQRWHVLVVXHGE\3'96$

KRZHYHUWKH1RWHVDUHDOVRSXUSRUWHGO\VHFXUHGE\DSOHGJHRIRI3'9+ROGLQJ¶V

&,7*26KDUHVHYHQWKRXJK3'9+ROGLQJLVQRWDSDUW\WRWKH,QGHQWXUHQRUUHVSRQVLEOHIRU

3'96$¶VGHEWREOLJDWLRQV

           7KH([FKDQJH2IIHUZDVDFFHSWHGE\WKHKROGHUVRIDSSUR[LPDWHO\86

RI1RWHVZKLFKZDVDSSUR[LPDWHO\RIWKHPD[LPXPWHQGHU

DPRXQWDQGDSSUR[LPDWHO\RIWKHDJJUHJDWHSULQFLSDODPRXQWRXWVWDQGLQJ)RUHDFK

86LQRXWVWDQGLQJSULQFLSDODPRXQWRIWKH$SULO1RWHVYDOLGO\WHQGHUHGRQRUSULRU

WRWKHHDUO\WHQGHUGHDGOLQH3'96$GHOLYHUHG86RI1RWHVDQGIRUHDFK

86LQRXWVWDQGLQJSULQFLSDODPRXQWRIWKH$SULO1RWHVYDOLGO\WHQGHUHGDIWHUWKH

HDUO\WHQGHUGHDGOLQHEXWRQRUSULRUWRWKHH[SLUDWLRQRIWKH([FKDQJH2IIHU3'96$GHOLYHUHG

86RI1RWHV)RUHDFK86LQRXWVWDQGLQJSULQFLSDODPRXQWRIWKH

1RYHPEHU1RWHVYDOLGO\WHQGHUHGRQRUSULRUWRWKHHDUO\WHQGHUGHDGOLQH3'96$

GHOLYHUHG86RI1RWHVDQGIRUHDFK86LQRXWVWDQGLQJSULQFLSDODPRXQWRI

WKH1RYHPEHU1RWHVYDOLGO\WHQGHUHGDIWHUWKHHDUO\WHQGHUGHDGOLQHEXWRQRUSULRUWRWKH

H[SLUDWLRQRIWKH([FKDQJH2IIHU3'96$GHOLYHUHG86RI1RWHV,QDJJUHJDWH

3'96$LVVXHGDSSUR[LPDWHO\86LQSULQFLSDODPRXQWRI1RWHV

           7KH1RWHVZHUHLVVXHGSXUVXDQWWRDQ,QGHQWXUHGDWHGDVRI2FWREHU

DQGDVFRQWHPSODWHGE\WKH,QGHQWXUHSXUSRUWHGO\VHFXUHGE\DSOHGJHRIRI3'9




                                                  
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    15 of1631of 75


+ROGLQJ¶V&,7*26KDUHVSXUVXDQWWRD3OHGJH$JUHHPHQWDOVRGDWHGDVRI2FWREHU

7KH1RWHVWKH,QGHQWXUHDQGWKH3OHGJH$JUHHPHQWFRPSULVHDVHWRILQWHUUHODWHG

³7UDQVDFWLRQ'RFXPHQWV´ DVGHILQHGLQWKH,QGHQWXUH 

                   7KH,QGHQWXUHZDVHQWHUHGLQWRDPRQJ L 3'96$DV,VVXHU LL 3'96$

3HWUyOHRDV*XDUDQWRU LLL 08)*8QLRQ%DQN1$DV7UXVWHH LY */$6$PHULFDV//&DV

&ROODWHUDO$JHQW Y /DZ'HEHQWXUH7UXVW&RPSDQ\RI1HZ<RUNDV5HJLVWUDU7UDQVIHU$JHQW

DQG3ULQFLSDO3D\LQJ$JHQWDQG YL %DQTXH,QWHUQDWLRQDOHD/X[HPERXUJ6RFLHWH$QRQ\PH DV

³/X[HPERXUJ3D\LQJ$JHQW´ 3'9+ROGLQJLVQRWDSDUW\WRWKH,QGHQWXUHDQGLVQRWDQ

REOLJRURQWKH1RWHV7KH3OHGJH$JUHHPHQWZDVHQWHUHGLQWRDPRQJ L 3'9+ROGLQJDV

3OHGJRU LL 3'96$DV,VVXHU LLL 3'96$3HWUyOHRDV*XDUDQWRU LY */$6$PHULFDV//&

DV&ROODWHUDO$JHQWDQG Y 08)*8QLRQ%DQN1$DV7UXVWHH

VI.        The Circumstances Surrounding the Exchange Offer

                   $FFRUGLQJWRWKH2IIHULQJ&LUFXODUWKHSXUSRVHRIWKH([FKDQJH2IIHUZDVWR

UHILQDQFHWKH1RWHVEHFDXVH³H[WHUQDOIDFWRUV´KDGDIIHFWHGWKHSULFHDWZKLFK3'96$

FRXOGVHOOLWVSURGXFWVPDNLQJLW³SUXGHQWWRUHDUUDQJH>3'96$¶V@GHEWSURILOH´,QUHDOLW\

DQGDVPDQ\FRPPHQWDWRUVQRWHGDWWKHWLPHWKHWUXHFDXVHRI3'96$¶VILQDQFLDOGLVWUHVVZDV

WKHSUHGDWRU\SROLFLHVRIWKH&KiYH]DQG0DGXURUHJLPHV

                    %\WKHWLPHRIWKH([FKDQJH2IIHUFOHDUVLJQVRI3'96$¶VILQDQFLDOGLVWUHVVKDG

DSSHDUHG$PRQJRWKHUWKLQJV9HQH]XHOD¶VGHFOLQHLQRLOSURGXFWLRQZDVDFFHOHUDWLQJDQG

TXDOLW\ZDVGHFOLQLQJDVZHOO)LQDQFLDOVWDWHPHQWVUHYHDOHGWKDW3'96$DGGUHVVHGWKHUHVXOWLQJ



   ,QGHQWXUHDWS3OHGJHDQG6HFXULW\$JUHHPHQWDWSS

   ,QGHQWXUHDWS

   IdDWFRYHUSDJH S

   3OHGJH$JUHHPHQWFRYHUSDJH S

   2IIHULQJ&LUFXODUIRU3HWUyOHRVGH9HQH]XHOD6$2IIHUVWR([FKDQJH WKH³2IIHULQJ&LUFXODU´ DWS

   9HQH]XHOD¶VRLOSURGXFWLRQEHJDQWRGHFOLQHORQJEHIRUHRLOSULFHVIHOOLQ%\'HFHPEHU9HQH]XHODQ
SURGXFWLRQKDGIDOOHQWRPESGIURPWKHPESGSHDNUHDFKHG\HDUVHDUOLHULQ'HFHPEHU
DFFRUGLQJWRWKH86(QHUJ\,QIRUPDWLRQ$GPLQLVWUDWLRQ (,$ 


                                                        
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    16 of1731of 75


ORVVRIFDVKIORZE\DPRQJRWKHUVWHSV L VODVKLQJLQYHVWPHQWVE\ ELOOLRQ DIWHUD

FRQWUDFWLRQLQ ELOOLRQ UHVXOWLQJLQDFXPXODWLYHLQYHVWPHQWUHGXFWLRQRILQ

RQO\WZR\HDUV LL LQFUHDVLQJDUUHDUVZLWKVXSSOLHUVDQGVHUYLFHSURYLGHUVE\ELOOLRQDQG

    LLL LQFUHDVLQJOLDELOLWLHVWRUHODWHGSDUWLHV LQFOXGLQJWKH&HQWUDO%DQN E\ELOOLRQ,Q

VKRUWWKHRSHUDWLRQVDQGILQDQFHVRI3'96$ZHUHLQDGHDWKVSLUDO

                   7KLVOHGPDUNHWVWRDQWLFLSDWHWKDW3'96$ZRXOGGHIDXOWRQLWVGHEW$VVRRQDV

RLOSULFHVIHOOLQODWH3'96$¶VGHEWEHJDQWUDGLQJDWGLVWUHVVHGSULFHVLPSO\LQJWKDWD

GHIDXOWZRXOGRFFXULQWKHVKRUWWRPHGLXPWHUP%RQGVRQWKHORQJHQGRI3'96$¶V\LHOG

FXUYHVXFKDVWKHERQGWUDGHGEHWZHHQDQGRIIDFHYDOXHXQWLO2FWREHU

WKHPRQWKRIWKH([FKDQJH2IIHU\LHOGLQJWRWRPDWXULW\7KHVHGLVWUHVVHG

SULFHVUHIOHFWHGWKHORZH[SHFWHGUHFRYHU\RQWKHERQGVLQWKHHYHQWRIDGHIDXOW

                   8QVXUSULVLQJO\WKH([FKDQJH2IIHUZDVQRWZHOOUHFHLYHGE\WKHPDUNHWDQG

3'96$ZDVIRUFHGWRRIIHUDSUHPLXPWRSURPRWHWKHH[FKDQJH3'96$RULJLQDOO\VHWD

PLQLPXPWKUHVKROGRI²PHDQLQJLWVRXJKWDWOHDVWRIWKHHOLJLEOHERQGVWRSDUWLFLSDWH

EHIRUHLWZRXOGHIIHFWXDWHWKHH[FKDQJH%XWVLQFHWKHWKUHVKROGZDVQRWPHWE\WKHRULJLQDO

GHDGOLQH3'96$H[WHQGHGWKHGHDGOLQHWZLFHDQGDOORZHGDOOSDUWLFLSDWLQJERQGKROGHUVWR

UHFHLYHWKHVDPHWHUPVWKDWZHUHRULJLQDOO\RQO\RIIHUHGWRERQGKROGHUVZKRWHQGHUHGE\WKH

RULJLQDOGDWH



   )RUWKHH[FKDQJHRIWKH$SULO1RWHV3'96$RIIHUHGDQH[FKDQJHUDWLRRIDQGIRUWKH1RYHPEHU
DQH[FKDQJHUDWLRRISee PDVSA Announces Changes to the Consideration Paid in connection with the
Exchange Offers, the Extension of the Early Tender Deadline and the Withdrawal Deadline of its Offers to
Exchange its Outstanding 5.250% Senior Notes due 2017 and 8.50% Senior Notes due 2017 for New 8.50% Senior
Secured Notes due 2020351(:6:,5( 6HSW available atKWWSVZZZSUQHZVZLUHFRPQHZV
UHOHDVHVSGYVDDQQRXQFHVFKDQJHVWRWKHFRQVLGHUDWLRQSDLGLQFRQQHFWLRQZLWKWKHH[FKDQJHRIIHUVWKHH[WHQVLRQ
RIWKHHDUO\WHQGHUGHDGOLQHDQGWKHZLWKGUDZDOGHDGOLQHRILWVRIIHUVWRH[FKDQJHLWVRXWVWDQGLQJVHQLRU
QRWHVGXHKWPO

   PDVSA Announces Extension of the Early Tender Deadline and the Expiration Date for its Offers to Exchange its
Outstanding 5.250% Senior Notes due 2017 and 8.50% Senior Notes due 2017 for New 8.50% Senior Secured Notes
due 2020, 351(:6:,5( 2FW available at KWWSVZZZSUQHZVZLUHFRPQHZV
UHOHDVHVSGYVDDQQRXQFHVH[WHQVLRQRIWKHHDUO\WHQGHUGHDGOLQHDQGWKHH[SLUDWLRQGDWHIRULWVRIIHUVWRH[FKDQJH


                                                       
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    17 of1831of 75


                   7KHODFNRIDSSHWLWHIRUWKH([FKDQJH2IIHUVXJJHVWVWKDWPDQ\KROGHUVRIWKH

1RWHVGLGQRWZDQWWRH[WHQGWKHLUH[SRVXUHWR3'96$¶VFUHGLWULVNIRUDQRWKHUIRXU\HDUV

EHFDXVHWKH\GLGQRWH[SHFWWKH1RWHVWREHSDLGLQIXOODQGLWDOVRUHIOHFWVZLGHVSUHDG

FRQFHUQDERXWWKHOHJDODQGFRQVWLWXWLRQDOULVNVDVVRFLDWHGZLWKWKH([FKDQJH2IIHUZKLFKZHUH

ZLGHO\UHSRUWHGDWWKHWLPH$VGLVFXVVHGPRUHIXOO\EHORZWKH1DWLRQDO$VVHPEO\DGRSWHGD

UHVROXWLRQFRQWHPSRUDQHRXVO\ZLWKWKH([FKDQJH2IIHUGHQRXQFLQJLWDQGFDOOLQJIRUDQ

LQYHVWLJDWLRQ

                   )RU3'96$WKH([FKDQJH2IIHURQO\PDGHLWVVLWXDWLRQZRUVH$OWKRXJKWKH

WUDQVDFWLRQSURYLGHG3'96$ZLWKDQGPLOOLRQLQFDVKIORZUHOLHILQDQG

UHVSHFWLYHO\WKLVUHOLHIFDPHDWDYHU\KLJKSULFH'HEWVHUYLFHLQDQG

LQFUHDVHGE\DQGPLOOLRQUHVSHFWLYHO\DFFRXQWLQJIRUWKH1RWHV¶

H[WUHPHO\KLJKLQWHUQDOUDWHRIUHWXUQ$WWKHHQGRIGD\WKH([FKDQJH2IIHUGLGQRWKLQJWR

VROYH3'96$¶VILQDQFLDOSUREOHPVZKLOHSODFLQJDWULVN3'9+ROGLQJ¶VHFRQRPLFRZQHUVKLS

DQGFRQWURORI&,7*2)URPWKHSHUVSHFWLYHRIWKH0DGXURUHJLPHWKHUHDOREMHFWLYH±DQG

DFFRPSOLVKPHQW±RIWKH([FKDQJH2IIHUZDVSROLWLFDOIRULWDOORZHG0DGXURWRSRVWSRQHIRUD

\HDUWKHSROLWLFDOWUDXPDRID3'96$GHIDXOW ZKLFKXOWLPDWHO\RFFXUUHGLQODWH $V



LWVRXWVWDQGLQJVHQLRUQRWHVGXHDQGVHQLRUQRWHVGXHIRUQHZVHQLRUVHFXUHGQRWHVGXH
KWPO,QWKHHQGRQO\RIWKHHOLJLEOHERQGKROGHUVSDUWLFLSDWHGDQG3'96$GHFLGHGWRZDLYH
LWVWKUHVKROGFRQGLWLRQPDVSA Misses Tender Threshold as Investors Tender 39.43% of 2017 Notes, 5HRUJ
5HVHDUFK 2FW available at KWWSVDSSUHRUJFRPYLWHPVLQWHO"LWHPBLG $QGRXWRIWKDW
³DQDO\VWVHVWLPDWH>G@WKDWJRYHUQPHQWFRQWUROOHGHQWLWLHV>KHOG@DERXWSHUFHQWRIWKHDIIHFWHGERQGV´
PHDQLQJWKHQXPEHURIXQDIILOLDWHGERQGKROGHUVZKRDFWXDOO\SDUWLFLSDWHGZDVPXFKORZHUVenezuelan Oil Major’s
Debt Swap: the Beginning of the End? ),17,0(6 6HSW DWavailable at
KWWSVZZZIWFRPFRQWHQWDDGIFIDHHHFIEI

   5RELQ:LJJOHVZRUWKISDA declares Venezuela, PDVSA in default on their debts),17,0(6 1RY 
available at KWWSVZZZIWFRPFRQWHQWEHIEGEGEG0\UD6DHIRQJOil climbs in
electronic trade as ISDA rules that PDVSA and Venezuela defaulted on debts0$5.(7:$7&+ 1RY 
available atKWWSVZZZPDUNHWZDWFKFRPVWRU\RLOFOLPEVLQHOHFWURQLFWUDGHDVLVGDUXOHVWKDWSGYVDDQG
YHQH]XHODGHIDXOWHGRQGHEWVSweetened PDVSABond Swap Has Traders Ignoring Congress’s
Threat%ORRPEHUJ2FWREHUDW
available at KWWSVZZZEORRPEHUJFRPQHZVDUWLFOHVVZHHWHQHGSGYVDERQGVZDSKDV
WUDGHUVLJQRULQJFRQJUHVVVWKUHDW


                                                                           
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    18 of1931of 75


GLVFXVVHGEHORZKRZHYHU0DGXURRQO\DFKLHYHGWKLVWHPSRUDU\±DQGFULSSOLQJFRVWO\±

UHSULHYHE\YLRODWLQJWKH9HQH]XHODQ&RQVWLWXWLRQ

VII. The National Assembly’s Widely Reported Opposition to the Exchange Offer

                    2Q$XJXVWEHIRUHWKH([FKDQJH2IIHUZDVDQQRXQFHGWKH1DWLRQDO

$VVHPEO\DGRSWHGDUHVROXWLRQGHFU\LQJ3'96$¶VRYHULQGHEWHGQHVVDQGFDOOLQJIRUD

FRPSUHKHQVLYHGHEWUHVWUXFWXULQJSURFHVV2Q6HSWHPEHUVKRUWO\DIWHUWKH

DQQRXQFHPHQWRIWKH([FKDQJH2IIHUWKH1DWLRQDO$VVHPEO\DGRSWHGDQRWKHUUHVROXWLRQ WKH

³6HSWHPEHU5HVROXWLRQ´ SXEOLFO\GHQRXQFLQJWKHWUDQVDFWLRQDQGFDOOLQJIRUDQ

LQYHVWLJDWLRQ$VDSDUWRIWKH6HSWHPEHU5HVROXWLRQWKH1DWLRQDO$VVHPEO\³UHMHFW>HG@

FDWHJRULFDOO\´WKHSOHGJHRIRIWKH3'9+ROGLQJ¶V&,7*26KDUHVDVFROODWHUDOIRUWKH

1RWHV7KH6HSWHPEHU5HVROXWLRQDOVRFRQGHPQHGWKHLUUDWLRQDOLW\RIWKHWUDQVDFWLRQDQG

FDOOHGIRUDQLPPHGLDWHLQYHVWLJDWLRQRIWKH0DGXURUHJLPH¶VPLVPDQDJHPHQWRI3'96$DQGLWV

PLVXVHRI3'96$IRUSROLWLFDOSXUSRVHV

                    7KH1DWLRQDO$VVHPEO\¶VILHUFHRSSRVLWLRQWRWKH([FKDQJH2IIHUZDVZLGHO\

UHSRUWHGZLWKPXOWLSOHDUWLFOHVQRWLQJWKDW1DWLRQDO$VVHPEO\DXWKRUL]DWLRQZDVFRQVWLWXWLRQDOO\

UHTXLUHGSee, e.g.(\DQLU&KLQHD %ULDQ(OOVZRUWK S&P says PDVSA bond swap offer

‘tantamount to default¶5(87(56 6HSW  QRWLQJWKDWWKH1DWLRQDO$VVHPEO\ZRXOG

RSSRVHWKHSOHGJHRIWKH&,7*26KDUHVDVFROODWHUDODQGWKDWDQ\VXFKSOHGJHZRXOGUHTXLUH

OHJLVODWLYHRYHUVLJKW &DURO\Q&XLVenezuela’s PdVSA to Offer to Swap $7 Billion in Debt

:$//67- 6HSW  ³9HQH]XHOD¶VFRQVWLWXWLRQUHTXLUHVWKH1DWLRQDO$VVHPEO\WR

DSSURYHDQ\QHZLQGHEWHGQHVVRIWKHUHSXEOLF´ )RUH[DPSOHLWZDVUHSRUWHGDWWKHWLPHWKDW




   %ROLYDULDQ5HSXEOLFRI9HQH]XHOD1DWLRQDO$VVHPEO\Resolutions on the Current Financial Situation of
Petróleos de Venezuela, S.A.GDWHG6HSWHPEHU WUDQVODWHG ([&

   Id

   Id


                                                       
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    19 of2031of 75


                       0DQ\LQYHVWRUVDVVHUWWKHHTXLW\SOHGJHRQ&,7*2+ROGLQJ
                       ,QFLVZRUWKOLWWOHJLYHQFHUWDLQSROLWLFDOULVNVDQG&,7*2¶V
                       VXEVWDQWLDOGHEWEXUGHQ6RXUFHVVD\WKDWVenezuela’s congress is
                       unlikely to approve the collateralization of CITGO before the
                       tender closes, if at all, given that the lower house is controlled
                       by opposition parties that are seeking to remove President
                       Maduro from office3'96$QRWHVLQLWVFLUFXODUWKDWWKH
                       RSSRVLWLRQFRDOLWLRQ0HVDGHOD8QLGDG'HPRFUiWLFDRU08'
                       ZDVHOHFWHGWRVHDWVLQWKH1DWLRQDO$VVHPEO\ODVW\HDU
                       OHDYLQJRQO\VHDWVIRU0DGXUR¶VSDUW\WKH3DUWLGR6RFLDOLVWD
                       8QLGRGH9HQH]XHODRU3689µ6XFKLQVWDELOLW\FRXOGKDYHD
                       PDWHULDODGYHUVHHIIHFWRQ9HQH]XHOD¶VHFRQRPLFJURZWKRXU
                       RSHUDWLRQVDQGDVDUHVXOWRXUDELOLW\WRVHUYLFHRXUREOLJDWLRQV
                       XQGHUWKH1HZ1RWHV¶WKHPHPRUDQGXPUHDGV

                    :KLOHWKH([FKDQJH2IIHUZDVSHQGLQJDUWLFOHVDQGPDUNHWUHSRUWVZDUQHGWKDW

WKHODFNRI1DWLRQDO$VVHPEO\DSSURYDOZRXOGUHQGHUWKH1RWHVVXEMHFWWROHJDO

FKDOOHQJHSee, e.g.Legal Risks Cloud Venezuela PdVSA Bond Swap – Market Talk'2:

-21(6,1'861(:6 6HSW  ³>7@KHUXOLQJ6RFLDOLVW3DUW\KDVQRWFRQVXOWHGWKH

RSSRVLWLRQFRQWUROOHG1DWLRQDO$VVHPEO\UHJDUGLQJWKHERQGH[FKDQJHZKLFKUDLVHVTXHVWLRQV

DERXWKRZWKHGHEWZRXOGEHYLHZHGE\DXWKRULWLHVLIWKHUHZHUHWREHDFKDQJHLQ

JRYHUQPHQW´ ,QD6HSWHPEHUDQDO\VLVRIWKH([FKDQJH2IIHU1RPXUD6HFXULWLHV

QRWHGWKDW³>W@KHPDNHRUEUHDNRIWKHH[FKDQJHLVWKHDVVHVVPHQWRIWKHHTXLW\YDOXDWLRQDQGWKH

OHJDOULVNV´DQGWKDW³WKHUHKDYHEHHQRSLQLRQVIURPORFDOODZ\HUVVXJJHVWLQJWKDWDOO

LQWHUQDWLRQDOWUDQVDFWLRQV VXFKDV«WKLV3G96$GHEWH[FKDQJH ZRXOGUHTXLUHOHJLVODWLYH

DSSURYDORURWKHUZLVHULVNLOOHJDOLW\´Legal Risks Cloud Venezuela PdVSA Bond Swap – Market

Talk'2:-21(6,1'861(:6 6HSW 7RULQR&DSLWDOZHQWDVIDUDVWRZDUQWKDW

³WKHUHZRXOGEHDVWURQJOHJDODUJXPHQWIRUDIXWXUHDGPLQLVWUDWLRQWRVWDWHWKDWGHEWFRQWUDFWHG

LQZRXOGQRWEHYDOLGJLYHQWKHODFNRIDQ$QQXDO,QGHEWHGQHVV/DZDSSURYHGE\WKH





 Investors Weigh Exchange Ratio, Value of Collateral Package in PDVSA Tender5HRUJ5HVHDUFK6HSWHPEHU
 HPSKDVLVDGGHG available at KWWSVDSSUHRUJFRPYLWHPVLQWHO"LWHPBLG 


                                                       
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    20 of2131of 75


1DWLRQDO$VVHPEO\´$OH[DQGUD8OPHUVenezuela’s Supreme Court lets Maduro bypass

Congress in budget process5(87(56 2FW 

                   ,QYHVWRUV¶UHFRJQLWLRQRIWKHULVNVZDVDOVRUHIOHFWHGLQWKHQRWHV¶UDWLQJVDQGWKH

ORZSDUWLFLSDWLRQWKUHVKROGIRUWKHH[FKDQJH7KHSURSRVHGGHEWZDV³DVVLJQHGDQµ55¶DYHUDJH

5HFRYHU\5DWLQJDVWKHFROODWHUDOSURYLGHGPD\RQO\PDUJLQDOO\HQKDQFHUHFRYHU\JLYHQGHIDXOW

ZKLFKFRXOGVWLOOUDQJHEHWZHHQDQG´%RWK6WDQGDUG 3RRU¶V ³6 3´ DQG)LWFK

5DWLQJVGRZQJUDGHG3'96$¶VFUHGLWUDWLQJVRRQDIWHUWKHH[FKDQJHZLWK6 3UHIHUULQJWRWKH

3'96$%RQGVDVD³GLVWUHVVHGH[FKDQJH´WKDWZRXOGEH³WDQWDPRXQWWRGHIDXOW´

                    7KH0DGXURUHJLPHDQGWKH'HIHQGDQWVLJQRUHGWKH1DWLRQDO$VVHPEO\¶V

6HSWHPEHU5HVROXWLRQDQGSURFHHGHGZLWKWKH([FKDQJH2IIHUWKHUHVXOWVRIZKLFKZHUH

DQQRXQFHGRQ2FWREHU7KHYHU\QH[WGD\LQDQHIIRUWWRTXHOOFRQFHUQRYHUWKH

6HSWHPEHU5HVROXWLRQWKH0DGXURFRQWUROOHG9HQH]XHODQ6XSUHPH7ULEXQDOSXUSRUWHGWR

VXVSHQGDOO1DWLRQDO$VVHPEO\LQYHVWLJDWLRQVRI3'96$LQFOXGLQJWKHLQYHVWLJDWLRQRIWKH

([FKDQJH2IIHU7KUHHGD\VODWHUDW0DGXUR¶VGLUHFWLRQWKH,QGHQWXUHDQGWKH3OHGJH

$JUHHPHQWZHUHH[HFXWHGZLWKRXW1DWLRQDO$VVHPEO\DXWKRUL]DWLRQ

                    )RUPRQWKVIROORZLQJWKHFRPSOHWLRQRIWKH([FKDQJH2IIHUPDUNHWDQDO\VWVDQG

MRXUQDOLVWVFRQWLQXHGWRFRPPHQWRQWKHLOOHJDOLW\RIWKH1RWHVSee, e.g.0D\HOD$UPDV 

.HMDO9\DV Venezuela Sells $5 Billion in New Bonds:$//67- -DQ  FRPPHQWLQJ

WKDWWKH([FKDQJH2IIHUZDVGHFULHGE\9HQH]XHODQODZPDNHUVEHFDXVHLWZDVQRWVXEPLWWHGWR



   Fitch Expects to Rate PDVSA’s Proposed Notes ‘CCR/RR4,’ %XVLQHVV:LUH6HSWHPEHUDWavailable
at KWWSVZZZEXVLQHVVZLUHFRPQHZVKRPHHQ)LWFK([SHFWV5DWH3'96$V3URSRVHG1RWHV
&&&55

   Venezuela’s Pdvsa Debt In Selective Default, S&P Says%DUURQ¶V2FWREHUavailable at
KWWSVZZZEDUURQVFRPDUWLFOHVYHQH]XHODVSGYVDGHEWLQVHOHFWLYHGHIDXOWVSVD\VFitch
Downgrades PDVSA’s IDRs to ‘CC’)LWFK5DWLQJV2FWREHUavailable at
KWWSVZZZILWFKUDWLQJVFRPVLWHSUPDVSA Downgraded by S&P on ‘Distressed’ Bond Swap Proposal
%ORRPEHUJ6HSWHPEHUavailable at KWWSVZZZEORRPEHUJFRPQHZVDUWLFOHV
SGYVDGRZQJUDGHGE\VSRQGLVWUHVVHGERQGVZDSSURSRVDO



                                                         
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    21 of2231of 75


WKH1DWLRQDO$VVHPEO\IRUUHTXLUHGDXWKRUL]DWLRQPDNLQJWKH([FKDQJH2IIHU³DWRWDOO\LOOHJDO

RSHUDWLRQ´ Sovereign Risk(&2120,67,17(//,*(1&(81,7/7' $XJ  ³1HZGHEW

ZLOOFDUU\UHSXGLDWLRQULVNIRULQYHVWRUVPDNLQJWKHPZDU\DVWKHRSSRVLWLRQVD\VWKDWLWZLOOQRW

UHFRJQLVHGHEWLVVXHGZLWKRXWWKH1DWLRQDO$VVHPEO\¶VDSSURYDO DVPDQGDWHGE\WKH

FRQVWLWXWLRQ ´  'HXWVFKH%DQN0DUNHWV5HVHDUFKEmerging Markets MonthlyDW 0D\

  ³7KHODFNRIDOHJLVODWLYHDXWKRUL]DWLRQDVVWLSXODWHGLQWKHFRQVWLWXWLRQLVUDLVLQJGRXEWV

DERXWWKHOHJDOLW\RIQHZILQDQFLQJWUDQVDFWLRQVLQDQGULVNVRIVHOHFWLYHGHEWUHSXGLDWLRQE\

IXWXUHDGPLQLVWUDWLRQV/DVW2FWREHU3UHVLGHQW0DGXURRSWHGRXWRIWKHFRQJUHVVLRQDOURXWH

,QVWHDGKHUHOLHGRQH[WUDRUGLQDU\SRZHUVDQGD6XSUHPH&RXUW¶VGHFLVLRQWRDSSURYHWKH

EXGJHWODZ´ 

                    7KXVLWLVQRWVLPSO\WKDWWKH,QGHQWXUHDQGWKH3OHGJH$JUHHPHQWZHUHQRW

DXWKRUL]HGE\WKH1DWLRQDO$VVHPEO\DOWKRXJKWKDWDORQHUHQGHUVWKHPLQYDOLGXQGHU

9HQH]XHODQODZDVGLVFXVVHGIXUWKHUEHORZ5DWKHU0DGXURXVHGKLVSROLWLFDOFRQWURORYHUWKH

9HQH]XHODQ6XSUHPH7ULEXQDOWRSUHYHQWWKH1DWLRQDO$VVHPEO\IURPH[HUFLVLQJDQ\RILWV

ULJKWIXO&RQVWLWXWLRQDOSRZHUVZLWKUHVSHFWWRWKH([FKDQJH2IIHU

VIII. U.S. Foreign Policy and Support for the Guaidó-Led National Assembly

                   2Q-DQXDU\WKH3UHVLGHQWRIWKH8QLWHG6WDWHVUHFRJQL]HG³WKH3UHVLGHQW

RIWKH9HQH]XHODQ1DWLRQDO$VVHPEO\-XDQ*XDLGyDVWKH,QWHULP3UHVLGHQWRI9HQH]XHOD´DQG

WKH1DWLRQDO$VVHPEO\DV³WKHonlyOHJLWLPDWHEUDQFKRIJRYHUQPHQWGXO\HOHFWHGE\WKH

9HQH]XHODQSHRSOH´,QWKHVDPHVWDWHPHQWWKH3UHVLGHQWUHIHUUHGWRWKH0DGXURUHJLPHDV

³LOOHJLWLPDWH´






  6WDWHPHQWIURP3UHVLGHQW'RQDOG-7UXPS5HFRJQL]LQJ9HQH]XHODQ1DWLRQDO$VVHPEO\3UHVLGHQW-XDQ*XDLGRDV
WKH,QWHULP3UHVLGHQWRI9HQH]XHOD -DQ 


                                                        
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    22 of2331of 75


                   2QWKHVDPHGD\WKH3UHVLGHQWRIWKH8QLWHG6WDWHVRIILFLDOO\UHFRJQL]HGWKH

*XDLGyJRYHUQPHQW6HFUHWDU\RI6WDWH0LFKDHO3RPSHRLVVXHGDVWDWHPHQWGHFODULQJWKDWWKH

8QLWHG6WDWHVVWDQGVZLWKLQWHULP3UHVLGHQW-XDQ*XDLGy7KH8QLWHG6WDWHVGRHVQRW

UHFRJQL]HWKH0DGXURUHJLPHDVWKHJRYHUQPHQWRI9HQH]XHOD´

                   7ZRGD\VODWHURQ-DQXDU\WKH3UHVLGHQWRIWKH8QLWHG6WDWHVLVVXHGDQ

([HFXWLYH2UGHUH[WHQGLQJSUHH[LVWLQJVDQFWLRQVWRPHPEHUVRIWKH0DGXURUHJLPHDQG

FRQWLQXLQJWRUHFRJQL]HWKH*XDLGyJRYHUQPHQW¶VOHJLWLPDF\ZKLOHUHIHUULQJWRWKH0DGXUR

UHJLPHDV³LOOHJLWLPDWH´

                   ,QWKHGD\VDQGZHHNVDIWHU86UHFRJQLWLRQWKH86'HSDUWPHQWRI6WDWH

DFFHSWHG,QWHULP3UHVLGHQW*XDLGy¶VGHVLJQDWLRQRI&DUORV$OIUHGR9HFFKLRDVWKH&KDUJp

G¶$IIDLUHVRIWKH*RYHUQPHQWRI9HQH]XHODDQGDOORZHGWKH*XDLGy*RYHUQPHQWWRWDNHFRQWURO

RI9HQH]XHODQSURSHUW\LQWKH86LQFOXGLQJWKH9HQH]XHODQ(PEDVV\

                   $GGLWLRQDOO\WKH6WDWH'HSDUWPHQWDXWKRUL]HG,QWHULP3UHVLGHQW*XDLGyWRUHFHLYH

DQGFRQWURORWKHUZLVHVDQFWLRQHG9HQH]XHODQSURSHUW\KHOGE\86%DQNVDFNQRZOHGJLQJXQGHU

86ODZWKDW*XDLGyLVWKHRQO\OHDGHU³UHFRJQL]HGE\WKH6HFUHWDU\RI6WDWHDVEHLQJWKH

DFFUHGLWHGUHSUHVHQWDWLYHRI>9HQH]XHOD@WRWKH*RYHUQPHQWRIWKH8QLWHG6WDWHV>@´

                    ,QVXSSRUWRIWKHVHDFWLRQVWKH866HFUHWDU\RI6WDWHPDGHFOHDUWKDWWKH86QR

ORQJHUYLHZVWKH0DGXURUHJLPHDVWKH*RYHUQPHQWRI9HQH]XHOD




   3UHVV6WDWHPHQW86'HS¶WRI6WDWH&RQWLQXLQJ86'LSORPDWLF3UHVHQFHLQ9HQH]XHOD -DQ 
available atKWWSVZZZVWDWHJRYFRQWLQXLQJXVGLSORPDWLFSUHVHQFHLQYHQH]XHOD

   ([HFXWLYH2UGHU

   0LFKDHO53RPSHR5HSUHVHQWDWLYHRIWKH*RYHUQPHQWRI9HQH]XHODWRWKH8QLWHG6WDWHV 3UHVV6WDWHPHQW-DQ
 available atKWWSVZZZVWDWHJRYUHSUHVHQWDWLYHRIWKHJRYHUQPHQWRIYHQH]XHODWRWKHXQLWHGVWDWHV 
*HUVKRQ3HDNVVenezuela opposition takes control of diplomatic properties in U.S.5(87(560DUDW
available at KWWSVZZZUHXWHUVFRPDUWLFOHXVYHQH]XHODSROLWLFVYHFFKLRYHQH]XHODRSSRVLWLRQWDNHVFRQWURORI
GLSORPDWLFSURSHUWLHVLQXVLG86.&14=)+

   86&86'HS¶WRI6WDWH3URWHFWLQJ9HQH]XHOD¶V$VVHWVIRU%HQHILWRI9HQH]XHODQ3HRSOH 3UHVV
6WDWHPHQW-DQ DYDLODEOHDWKWWSVZZZVWDWHJRYSURWHFWLQJYHQH]XHODVDVVHWVIRUEHQHILWRI
YHQH]XHODQSHRSOH


                                                         
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    23 of2431of 75


                       7RGD\WKH8QLWHG6WDWHVKDVWDNHQQHFHVVDU\DFWLRQVWRSUHYHQWWKH
                       illegitimate former Maduro regimeIURPIXUWKHUSOXQGHULQJ
                       9HQH]XHOD¶VDVVHWVDQGQDWXUDOUHVRXUFHV7KH8QLWHG6WDWHV
                       VWDQGVZLWKLQWHULP3UHVLGHQW-XDQ*XDLGyWKHGHPRFUDWLFDOO\
                       HOHFWHG1DWLRQDO$VVHPEO\DQGWKHSHRSOHRI9HQH]XHODDVWKH\
                       SHDFHIXOO\UHVWRUHFRQVWLWXWLRQDORUGHUWRWKHLUFRXQWU\
                       
                   6LQFHUHFRJQL]LQJ3UHVLGHQW*XDLGyDQGWKH1DWLRQDO$VVHPEO\DV9HQH]XHOD¶V

RQO\OHJLWLPDWHOHDGHUVWKH86H[HFXWLYHEUDQFKKDVFRQVLVWHQWO\UHDIILUPHGLWVVXSSRUWIRUWKH

³HIIRUWVRI,QWHULP3UHVLGHQW-XDQ*XDLGyWRDGGUHVVWKHHQGHPLFFRUUXSWLRQKXPDQULJKWV

DEXVHVDQGYLROHQWUHSUHVVLRQWKDWKDVEHFRPHWKHKDOOPDUNRIWKHLOOHJLWLPDWH0DGXUR

UHJLPH´)RUH[DPSOHRQ0D\3UHVLGHQW7UXPS LVVXHGDVWDWHPHQWUHDIILUPLQJWKDW

³>W@KH8QLWHG6WDWHVVWDQGVZLWK,QWHULP3UHVLGHQW-XDQ*XDLGyWKHGHPRFUDWLFDOO\HOHFWHG

1DWLRQDO$VVHPEO\DQGDOO9HQH]XHODQVZKRVHHNWRUHVWRUHGHPRFUDF\DQGWKHUXOHRIODZ

7KHSHRSOHRI9HQH]XHODDUHVWDQGLQJXSDJDLQVWWKHLOOHJLWLPDWHEUXWDOUXOHRI1LFRODV

0DGXUR´

                    7KH86&RQJUHVVKDVDOVRYRLFHGLWVVXSSRUWWKURXJKPHPEHUVVXFKDV1DQF\

3HORVL6SHDNHURIWKH+RXVHRI5HSUHVHQWDWLYHVZKRLVVXHGDSUHVVUHOHDVHRQ)HEUXDU\

VWDWLQJ³,VXSSRUWWKHGHFLVLRQRIWKH1DWLRQDO$VVHPEO\9HQH]XHOD¶VVROHUHPDLQLQJ

GHPRFUDWLFLQVWLWXWLRQWRUHFRJQL]H-XDQ*XDLGy3UHVLGHQWRIWKH1DWLRQDO$VVHPEO\DVWKH

,QWHULP3UHVLGHQWXQWLOIXOOIDLUDQGIUHHHOHFWLRQVFDQEHKHOG1LFRODV0DGXUR¶VUHJLPHRI






   0LFKDHO53RPSHRSanctions Against PDVSA and Venezuela Oil Sector 3UHVV6WDWHPHQW-DQ 
available at KWWSVZZZVWDWHJRYVDQFWLRQVDJDLQVWSGYVDDQGYHQH]XHODRLOVHFWRU HPSKDVLVDGGHG 

   86'HS¶WRIWKH7UHDVXU\3UHVV5HOHDVH7UHDVXU\6DQFWLRQV*RYHUQRUVRI9HQH]XHODQ6WDWHV$OLJQHGZLWK
0DGXUR )HE available atKWWSVKRPHWUHDVXU\JRYQHZVSUHVVUHOHDVHVVPsee also3UHVLGHQW
'RQDOG-7UXPS6WDQGVIRU'HPRFUDF\LQ9HQH]XHOD 0D\ available atKWWSVZZZZKLWHKRXVHJRY
EULHILQJVVWDWHPHQWVSUHVLGHQWGRQDOGMWUXPSVWDQGVGHPRFUDF\YHQH]XHOD

   President Donald J. Trump Stands for Democracy in Venezuela 0D\ available atKWWSVZZZ
ZKLWHKRXVHJRYEULHILQJVVWDWHPHQWVSUHVLGHQWGRQDOGMWUXPSVWDQGVGHPRFUDF\YHQH]XHOD


                                                       
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    24 of2531of 75


UHSUHVVLRQDQGLPSRYHULVKPHQWIRUKLVSHUVRQDOHQULFKPHQWFRQWLQXHVWRJUDYHO\YLRODWHKXPDQ

ULJKWV´

                   1RWDEO\FRQVLVWHQWZLWKWKHDERYHWKH86JRYHUQPHQWKDVWDNHQDVHULHVRI

DFWLRQVLQWHQGHGWRVDQFWLRQWKH0DGXURUHJLPHE\ORRVHQLQJLWVJULSRQ&,7*22Q0D\

3UHVLGHQW7UXPSLVVXHG([HFXWLYH2UGHU WKH³([HFXWLYH2UGHU´ ZKLFKSUHFOXGHV

86SHUVRQVIURPHQJDJLQJLQDQ\WUDQVDFWLRQVSURYLVLRQVRIILQDQFLQJDQGRWKHUGHDOLQJV

UHODWHGWR³WKHVDOHWUDQVIHUDVVLJQPHQWRUSOHGJLQJDVFROODWHUDOE\WKH*RYHUQPHQWRI

9HQH]XHODRIDQ\HTXLW\LQWHUHVWLQDQ\HQWLW\LQZKLFK>LW@KDVDSHUFHQWRUJUHDWHURZQHUVKLS

LQWHUHVW´$VGHILQHGLQWKH([HFXWLYH2UGHUWKH³*RYHUQPHQWRI9HQH]XHOD´H[SUHVVO\

LQFOXGHV3'96$DQGWKXV3'69$¶VFUHGLWRUVDUHSUHFOXGHGIURPH[HUFLVLQJUHPHGLHVDJDLQVW

3'96$¶VVKDUHVRI3'9+ROGLQJRUWKHSOHGJHG&,7*26KDUHVSUHFOXGLQJWKHPE\ODZIURP

REWDLQLQJFRQWURORI&,7*2

                   ,Q-XO\WKH867UHDVXU\'HSDUWPHQW¶V2IILFHRI)RUHLJQ$VVHWV&RQWURO

    ³2)$&´ LVVXHG*HQHUDO/LFHQVHDVDFDUYHRXWIURPWKH([HFXWLYH2UGHU$VH[SODLQHGE\

2)$&*HQHUDO/LFHQVHUHPRYHG([HFXWLYH2UGHUDVDQREVWDFOHWRWKHKROGHUVRIWKH

1RWHVH[HUFLVLQJGHIDXOWUHPHGLHVZLWKUHVSHFWWRWKHSOHGJHG&,7*26KDUHVZLWKWKH

LQWHQWLRQRI³SUHYHQW>LQJ@WKH0DGXURUHJLPHIURPXVLQJ>@>([HFXWLYH2UGHU@WRGHIDXOW

RQWKH>1RWHV@ZLWKRXWFRQVHTXHQFH´´





    Pelosi Statement on the Situation in Venezuela )HE available at: KWWSVZZZVSHDNHUJRY
QHZVURRP

   ([HF2UGHU1R)HG5HJ 0D\ available at
KWWSVZZZWUHDVXU\JRYUHVRXUFHFHQWHUVDQFWLRQV3URJUDPV'RFXPHQWVYHQH]XHODBHRBSGI

   Id

   General License No. 5, Authorizing Certain Transactions Related to the Petróleos de Venezuela SA 2020 8.5
Percent Bond86'HS¶WRIWKH7UHDVXU\ -XO\ DYDLODEOHDWKWWSVZZZWUHDVXU\JRYUHVRXUFH
FHQWHUVDQFWLRQV3URJUDPV'RFXPHQWVYHQH]XHODBJOSGI

   OFAC FAQs: Other Sanctions Programs, Venezuela Sanctions, FAQ 59686'HS¶WRIWKH7UHDVXU\ -XO\
 available atKWWSVZZZWUHDVXU\JRYUHVRXUFHFHQWHUIDTV6DQFWLRQV3DJHVIDTBRWKHUDVS[YHQH]XHOD


                                                       
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    25 of2631of 75


                   2Q)HEUXDU\WKHVDPHGD\WKDW*XDLGyUHFRQVWLWXWHG3'96$¶VERDUG

2)$&VSHFLILFDOO\OLFHQVHGWUDQVDFWLRQVZLWKWKH*XDLGyDSSRLQWHGGLUHFWRUVGHVSLWHEURDG

VDQFWLRQVDJDLQVW3'96$,QH[SODLQLQJLWVDFWLRQVWDNHQDJDLQVW3'96$WKH7UHDVXU\

'HSDUWPHQWH[SODLQHGWKDWLWVJRDOZDVWRWUDQVIHUFRQWUROWR,QWHULP3UHVLGHQW*XDLGyDQGDZD\

IURP³IRUPHU3UHVLGHQW1LFRODV0DGXUR´

                    $IWHUWKH863UHVLGHQWSXWLQSODFHDGGLWLRQDOVDQFWLRQVDJDLQVWWKH0DGXUR

UHJLPHLQDQ([HFXWLYH2UGHUGDWHG$XJXVWWKH7UHDVXU\'HSDUWPHQWLVVXHGDQRWKHU

OLFHQVHH[HPSWLQJIURPVDQFWLRQVFHUWDLQWUDQVDFWLRQVZLWKWKH9HQH]XHODQ1DWLRQDO$VVHPEO\

DQG,QWHULP3UHVLGHQW*XDLGyDQGPDNLQJFOHDUWKDWVDQFWLRQVUHPDLQHGLQSODFHIRUDQ\

WUDQVDFWLRQZLWKDPHPEHURIWKH0DGXURUHJLPH

                    2Q2FWREHU2)$&UHSODFHG*HQHUDO/LFHQVHZLWK*HQHUDO

/LFHQVH$ZKLFKUHLQVWDWHGWKH([HFXWLYH2UGHUZLWKUHVSHFWWRWKH1RWHVXQWLO

-DQXDU\WKHUHE\EDUULQJDQ\H[HUFLVHLQWKHLQWHULPRIGHIDXOWUHPHGLHVZLWKUHVSHFWWR

WKHSOHGJHG&,7*26KDUHV






   ([HF2UGHU1R)HG5HJ 0D\ available at
KWWSVZZZWUHDVXU\JRYUHVRXUFHFHQWHUVDQFWLRQV3URJUDPV'RFXPHQWVYHQH]XHODBHRBSGIGeneral
License No. 2, Authorizing Certain Transactions and Activities to Wind Down Operationsfor the Hotel Operating at
Millennium Plaza, Panama86'HS¶WRIWKH7UHDVXU\ 0D\ available at
KWWSVZZZWUHDVXU\JRYUHVRXUFHFHQWHUVDQFWLRQV3URJUDPV'RFXPHQWVNLQJSLQBJOSGIGeneral License No. 7B,
Authorizing Certain Activities Involving PDV Holding, Inc. and CITGO Holding, Inc.86'HS¶WRIWKH7UHDVXU\
 -XQH available atKWWSVZZZWUHDVXU\JRYUHVRXUFH
FHQWHUVDQFWLRQV3URJUDPV'RFXPHQWVYHQH]XHODBJOESGI

   OFAC FAQs: Other Sanctions Programs, Venezuela Sanctions, FAQ 66086'HS¶WRIWKH7UHDVXU\ -DQ
 available atKWWSVZZZWUHDVXU\JRYUHVRXUFHFHQWHUIDTV6DQFWLRQV3DJHVIDTBRWKHUDVS[YHQH]XHOD

   General License No. 31, Certain Transactions Involving the Venezuelan National Assembly, the Interim President
of Venezuela, and Certain Other Persons Authorized86'HS¶WRIWKH7UHDVXU\ $XJ available at
KWWSVZZZWUHDVXU\JRYUHVRXUFHFHQWHUVDQFWLRQV3URJUDPV'RFXPHQWVYHQH]XHODBJOSGI

   General License No. 5A, Authorizing Certain Transactions Related to the Petróleos de Venezuela SA 2020 8.5
Percent Bond on or After January 22, 202086'HS¶WRI7UHDVXU\ 2FW available at
KWWSVZZZWUHDVXU\JRYUHVRXUFHFHQWHUVDQFWLRQV3URJUDPV'RFXPHQWVYHQH]XHODBJODSGI


                                                        
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    26 of2731of 75


IX.       Events of Default Under the Indenture and Default Remedies With Respect to the
           Pledged CITGO Shares

                   7KH,QGHQWXUHGHILQHVDQXPEHURI³(YHQWVRI'HIDXOW´LQFOXGLQJWKHIDLOXUHRI

3'96$DQG3'96$3HWUyOHRWRSD\LQWHUHVWRUSULQFLSDOZKHQGXH8QGHUWKHWHUPVRIWKH

,QGHQWXUHLIDQ(YHQWRI'HIDXOW RWKHUWKDQDQ(YHQWRI'HIDXOWUHODWHGWRDQ\EDQNUXSWF\

UHRUJDQL]DWLRQRULQVROYHQF\SURFHHGLQJZKLFKDXWRPDWLFDOO\UHVXOWVLQDQDFFHOHUDWLRQRIWKH

1RWHV RFFXUVDQGFRQWLQXHVZLWKRXWDZDLYHUWKHKROGHUVRIDWOHDVWLQSULQFLSDO

DPRXQWRIRXWVWDQGLQJ1RWHVPD\GHFODUHWKHQRWHVWREHGXHDQGSD\DEOHE\QRWLFHLQ

ZULWLQJWR3'96$DQGWKH7UXVWHHVSHFLI\LQJWKH(YHQWRI'HIDXOWDQGWKDWLWLVDQRWLFHRI

DFFHOHUDWLRQ8SRQWKHLVVXDQFHRIDQDFFHOHUDWLRQQRWLFHWKH1RWHVEHFRPHLPPHGLDWHO\

GXHDQGSD\DEOHLQIXOO

                   ,QDGGLWLRQLIDQ(YHQWRI'HIDXOWKDVRFFXUUHGDQGLVFRQWLQXLQJWKH7UXVWHH

    DQGWKH&ROODWHUDO$JHQWDWWKHGLUHFWLRQRIWKH7UXVWHH PD\DWWKHZULWWHQGLUHFWLRQRIKROGHUV

RIDWOHDVWLQDJJUHJDWHSULQFLSDODPRXQWRIWKHWKHQRXWVWDQGLQJ1RWHVYRWLQJDVD

VLQJOHFODVVH[HUFLVHULJKWVDQGRUSRZHUVZLWKUHVSHFWWRVHFXULW\LQWHUHVWV LQFOXGLQJZLWK

UHVSHFWWRWKH&,7*26KDUHV SXUSRUWHGO\JUDQWHGSXUVXDQWWRWKH3OHGJH$JUHHPHQW

X.        The Purported Payment Default

                   8QGHUWKHWHUPVRIWKH,QGHQWXUHDSSUR[LPDWHO\LQSULQFLSDODQG

LQWHUHVWZDVSXUSRUWHGO\GXHE\DP (67 RQ2FWREHU7KLVSD\PHQWZDVQRW

PDGHDQGWKXVDQ(YHQWRI'HIDXOWKDVSXUSRUWHGO\RFFXUUHGDQGEXWIRU*HQHUDO/LFHQVH$

WKH7UXVWHHFRXOGGLUHFWWKH&ROODWHUDO$JHQWWRH[HUFLVHGHIDXOWUHPHGLHVZLWKUHVSHFWWRWKH



   ,QGHQWXUH D    

   IdDW E 

   Id

   IdDW E 7KRXJKDQLQWHUHVWSD\PHQWLVWHFKQLFDOO\GXHRQ2FWREHULQWHUHVWSD\PHQWVDUHVXEMHFW
WRDGD\JUDFHSHULRGXQGHUWKH,QGHQWXUHDQGWKHIDLOXUHWRSD\LQWHUHVWZKHQLWLVGXHGRHVQRWFRQVWLWXWHDQ
(YHQWRI'HIDXOWXQWLOWKDWGD\JUDFHSHULRGH[SLUHVIdDW D  


                                                          
            CaseCase
                 1:19-cv-10023-KPF  Document159-5
                     1:19-cv-10023 Document    FiledFiled 02/12/20
                                                     10/29/19   PagePage
                                                                     27 of2831of 75


SOHGJHG&,7*26KDUHV8SRQWKHH[SLUDWLRQRI*HQHUDO/LFHQVH$RQ-DQXDU\WKH

7UXVWHHFRXOGGLUHFWWKH&ROODWHUDO$JHQWWRH[HUFLVHGHIDXOWUHPHGLHVDWDQ\PRPHQW

                                                    FIRST CAUSE OF ACTION

       On Behalf of PDVSA and PDVSA Petróleoa Declaration that the 2020 Notes and the
           Indenture are Invalid, Illegal, Null and Void Ab Initio, and Unenforceable 

                   3DUDJUDSKVDUHLQFRUSRUDWHGE\UHIHUHQFHDVLIIXOO\VHWIRUWKKHUHLQ

                   8QGHU$UWLFOHVDQGRI9HQH]XHODQ&RQVWLWXWLRQFRQWUDFWVLQWKH

QDWLRQDOSXEOLFLQWHUHVWHQWHUHGLQWRE\WKH1DWLRQDO3XEOLF$GPLQLVWUDWLRQZLWKFRPSDQLHVQRW

GRPLFLOHGLQ9HQH]XHODPXVWEHDXWKRUL]HGLQDGYDQFHE\WKH1DWLRQDO$VVHPEO\

                    3'96$DQG3'96$3HWUyOHRDUHQDWLRQDOVWDWHRZQHGHQWHUSULVHVWKDWDUHSDUW

RI9HQH]XHOD¶V1DWLRQDO3XEOLF$GPLQLVWUDWLRQDQGWKHSXEOLFVHFWRURIWKH9HQH]XHODQ6WDWH

                    $WWKHWLPHRIWKH([FKDQJH2IIHUWKH,QGHQWXUHZDVDQDWLRQDOSXEOLFLQWHUHVW

FRQWUDFWEHFDXVH L 3'96$DQG3'96$3HWUyOHRZHUHSDUWLHVWRWKH,QGHQWXUHDQG LL WKH

,QGHQWXUHLPSOLFDWHGLQDVLJQLILFDQWZD\9HQH]XHOD¶VPRVWLPSRUWDQWLQGXVWU\DQGSODFHGWKH

&,7*26KDUHVDWULVN

                    ,QDGGLWLRQWKH,QGHQWXUHZDVHQWHUHGLQWRZLWKFRPSDQLHVQRWGRPLFLOHGLQ

9HQH]XHODLQFOXGLQJWKH7UXVWHHDQGWKH&ROODWHUDO$JHQW

                    7KH,QGHQWXUHZDVQRWDXWKRUL]HGE\WKH1DWLRQDO$VVHPEO\DQGWKXVZDVHQWHUHG

LQWRLQYLRODWLRQRIWKH9HQH]XHODQ&RQVWLWXWLRQ

                    $VVHWIRUWKDERYHLQLWV6HSWHPEHU5HVROXWLRQWKH1DWLRQDO$VVHPEO\

FKDOOHQJHGWKH([FKDQJH2IIHU,QDUHVROXWLRQDGRSWHGRQ2FWREHUWKH1DWLRQDO

$VVHPEO\UHLWHUDWHGWKDWWKH,QGHQWXUHZDVQRWDXWKRUL]HGDVUHTXLUHGE\WKH9HQH]XHODQ






     See&RQVWLWXWLRQRIWKH%ROLYDULDQ5HSXEOLFRI9HQH]XHODDUWLFOHV  WUDQVODWHG ([$


                                                             
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    28 of2931of 75


&RQVWLWXWLRQDQGWKDWWKH1DWLRQDO$VVHPEO\¶VLQYHVWLJDWLRQVZHUHWKZDUWHGE\WKH9HQH]XHODQ

6XSUHPH7ULEXQDOZKLFKZDVDFWLQJXQGHU0DGXUR¶VSROLWLFDOFRQWURO

                    7KH([HFXWLYH%UDQFKRIWKH86JRYHUQPHQWUHFRJQL]HVWKH*XDLGy

JRYHUQPHQWLQFOXGLQJWKH1DWLRQDO$VVHPEO\DVWKHRQO\OHJLWLPDWHEUDQFKRIJRYHUQPHQWLQ

9HQH]XHODDQGFRQVLGHUVWKH0DGXURUHJLPHLOOHJLWLPDWH

                    86& D SURYLGHVWKDW³>L@QDFDVHRIDFWXDOFRQWURYHUV\ZLWKLQLWV

MXULVGLFWLRQDQ\FRXUWRIWKH8QLWHG6WDWHVXSRQWKHILOLQJRIDQDSSURSULDWHSOHDGLQJPD\

GHFODUHWKHULJKWVDQGRWKHUOHJDOUHODWLRQVRIDQ\LQWHUHVWHGSDUW\VHHNLQJVXFKGHFODUDWLRQ

ZKHWKHURUQRWIXUWKHUUHOLHILVRUFRXOGEHVRXJKW´

                    $QDFWXDOFRQWURYHUV\H[LVWVEHFDXVH3'96$DQG3'96$3HWUyOHRDUHLQGHIDXOW

RIWKHLUSXUSRUWHGSD\PHQWREOLJDWLRQVXQGHUWKH,QGHQWXUH

                    $FFRUGLQJO\3'96$DQG3'96$3HWUyOHRDUHHQWLWOHGWRDGHFODUDWRU\MXGJPHQW

WKDWWKH1RWHVDQGWKH,QGHQWXUHDUHLQYDOLGLOOHJDOQXOODQGYRLGab initioDQGWKXV

XQHQIRUFHDEOH

                                                    SECOND CAUSE OF ACTION

     On Behalf of All Plaintiffs, a Declaration that the Pledge Agreement Is Invalid, Illegal,
                          Null and Void Ab Initio, and Unenforceable 

                    3DUDJUDSKVDUHLQFRUSRUDWHGE\UHIHUHQFHDVLIIXOO\VHWIRUWKKHUHLQ

                    8QGHU$UWLFOHVDQGRI9HQH]XHODQ&RQVWLWXWLRQFRQWUDFWVLQWKH

QDWLRQDOSXEOLFLQWHUHVWHQWHUHGLQWRE\WKH1DWLRQDO3XEOLF$GPLQLVWUDWLRQZLWKFRPSDQLHVQRW

GRPLFLOHGLQ9HQH]XHODPXVWEHDXWKRUL]HGLQDGYDQFHE\WKH1DWLRQDO$VVHPEO\

                    3'96$DQG3'96$3HWUyOHRDUHQDWLRQDOVWDWHRZQHGHQWHUSULVHVWKDWDUHSDUW

RI9HQH]XHOD¶V1DWLRQDO3XEOLF$GPLQLVWUDWLRQDQGWKHSXEOLFVHFWRURIWKH9HQH]XHODQ6WDWH



 %ROLYDULDQ5HSXEOLFRI9HQH]XHOD1DWLRQDO$VVHPEO\Resolutions that Reiterates the Invalidity of PDVSA’s 2020
BondsGDWHG2FWREHU WUDQVODWHG (['


                                                              
           CaseCase
                1:19-cv-10023-KPF  Document159-5
                    1:19-cv-10023 Document    FiledFiled 02/12/20
                                                    10/29/19   PagePage
                                                                    29 of3031of 75


                   $WWKHWLPHRIWKH([FKDQJH2IIHUWKH3OHGJH$JUHHPHQWZDVDQDWLRQDOSXEOLF

LQWHUHVWFRQWUDFWEHFDXVH L 3'96$DQG3'96$3HWUyOHRZHUHSDUWLHVWRWKH3OHGJH$JUHHPHQW

DQG LL WKH3OHGJH$JUHHPHQWLPSOLFDWHGLQDVLJQLILFDQWZD\9HQH]XHOD¶VPRVWLPSRUWDQW

LQGXVWU\DQGSODFHGWKH&,7*26KDUHVDWULVN

                   ,QDGGLWLRQWKH3OHGJH$JUHHPHQWZDVHQWHUHGLQWRZLWKFRPSDQLHVQRWGRPLFLOHG

LQ9HQH]XHODLQFOXGLQJWKH7UXVWHHDQGWKH&ROODWHUDO$JHQW

                   7KH3OHGJH$JUHHPHQWZDVQRWDXWKRUL]HGE\WKH1DWLRQDO$VVHPEO\DQGWKXV

ZDVHQWHUHGLQWRLQYLRODWLRQRIWKH9HQH]XHODQ&RQVWLWXWLRQ

                   $VVHWIRUWKDERYHLQLWV6HSWHPEHU5HVROXWLRQWKH1DWLRQDO$VVHPEO\

FKDOOHQJHGWKH([FKDQJH2IIHUDQGWKHSOHGJHRIWKH&,7*26KDUHVDVFROODWHUDOIRUWKH

1RWHV,QDUHVROXWLRQDGRSWHGRQ2FWREHUWKH1DWLRQDO$VVHPEO\UHLWHUDWHGWKDWWKH

3OHGJH$JUHHPHQWZDVQRWDXWKRUL]HGDVUHTXLUHGE\WKH9HQH]XHODQ&RQVWLWXWLRQDQGWKDWWKH

1DWLRQDO$VVHPEO\¶VLQYHVWLJDWLRQVZHUHWKZDUWHGE\WKH9HQH]XHODQ6XSUHPH7ULEXQDOZKLFK

ZDVDFWLQJXQGHU0DGXUR¶VSROLWLFDOFRQWURO

                   7KH([HFXWLYH%UDQFKRIWKH86JRYHUQPHQWUHFRJQL]HVWKH*XDLGy

JRYHUQPHQWLQFOXGLQJWKH1DWLRQDO$VVHPEO\DVWKHRQO\OHJLWLPDWHEUDQFKRIJRYHUQPHQWLQ

9HQH]XHODDQGFRQVLGHUVWKH0DGXURUHJLPHLOOHJLWLPDWH

                    86& D SURYLGHVWKDW³>L@QDFDVHRIDFWXDOFRQWURYHUV\ZLWKLQLWV

MXULVGLFWLRQDQ\FRXUWRIWKH8QLWHG6WDWHVXSRQWKHILOLQJRIDQDSSURSULDWHSOHDGLQJPD\

GHFODUHWKHULJKWVDQGRWKHUOHJDOUHODWLRQVRIDQ\LQWHUHVWHGSDUW\VHHNLQJVXFKGHFODUDWLRQ

ZKHWKHURUQRWIXUWKHUUHOLHILVRUFRXOGEHVRXJKW´






 %ROLYDULDQ5HSXEOLFRI9HQH]XHOD1DWLRQDO$VVHPEO\Resolutions that Reiterates the Invalidity of PDVSA’s 2020
BondsGDWHG2FWREHU WUDQVODWHG (['


                                                         
       CaseCase
            1:19-cv-10023-KPF  Document159-5
                1:19-cv-10023 Document    FiledFiled 02/12/20
                                                10/29/19   PagePage
                                                                30 of3131of 75


           $QDFWXDOFRQWURYHUV\H[LVWVEHFDXVH3'96$DQG3'96$3HWUyOHRDUHLQGHIDXOW

RIWKHLUSXUSRUWHGSD\PHQWREOLJDWLRQVXQGHUWKH,QGHQWXUH

           $FFRUGLQJO\3ODLQWLIIVDUHHQWLWOHGWRDGHFODUDWRU\MXGJPHQWWKDWWKH3OHGJH

$JUHHPHQWLVLQYDOLGLOOHJDOQXOODQGYRLGab initioDQGWKXVXQHQIRUFHDEOH

                                    PRAYER FOR RELIEF

       :+(5()25(3ODLQWLIIVUHVSHFWIXOO\UHTXHVWUHOLHIDVIROORZV

               D $MXGJPHQWGHFODULQJWKDWWKH1RWHVWKH,QGHQWXUHDQGWKH3OHGJH

                   $JUHHPHQWDUHLQYDOLGLOOHJDOQXOODQGYRLGab initioDQGWKXVXQHQIRUFHDEOH

               E $QLQMXQFWLRQSHUPDQHQWO\HQMRLQLQJWKHGHIHQGDQWVDQ\RZQHUVRUKROGHUVRI

                   WKH1RWHVRUEHQHILFLDOLQWHUHVWVWKHUHLQDQGDQ\RWKHUSDUWLHVFODLPLQJ

                   DQLQWHUHVWLQWKH1RWHVRUDVHFXULW\LQWHUHVWLQWKHSOHGJHG&,7*2

                   6KDUHVIURPDWWHPSWLQJWRHQIRUFHWKH1RWHVWKH,QGHQWXUHRUWKH

                   3OHGJH$JUHHPHQWRUIURPRWKHUZLVHDWWHPSWLQJWRH[HUFLVHDQ\ULJKWV

                   UHPHGLHVRUSULYLOHJHVSXUSRUWHGO\DULVLQJIURPDGHIDXOWRU(YHQWRI'HIDXOW

                   XQGHUWKH,QGHQWXUHRUWKH3OHGJH$JUHHPHQWDQG

               F 6XFKRWKHUDQGIXUWKHUUHOLHIDVWKH&RXUWGHHPVMXVWDQGSURSHU

                           >6,*1$785(621)2//2:,1*3$*(@

                             




                                                
       CaseCase
            1:19-cv-10023-KPF  Document159-5
                1:19-cv-10023 Document    FiledFiled 02/12/20
                                                10/29/19   PagePage
                                                                31 of3231of 75


'DWHG2FWREHU      5HVSHFWIXOO\VXEPLWWHG


                                 V.XUW:+DQVVRQ        
                                 .XUW:+DQVVRQ
                                       -DPHV5%OLVV
                                 -DPHV%:RUWKLQJWRQ
                                       
                                       3$8/+$67,1*6//3
                                       3DUN$YHQXH
                                       1HZ<RUN1HZ<RUN
                                       7HOHSKRQH  
                                       )DFVLPLOH  
                                       NXUWKDQVVRQ#SDXOKDVWLQJVFRP
                                       MDPHVEOLVV#SDXOKDVWLQJVFRP
                                       MDPHVZRUWKLQJWRQ#SDXOKDVWLQJVFRP

                                       Attorneys for Plaintiffs
                                       Petróleos de Venezuela, S.A. and PDVSA Petróleo,
                                       S.A.

                                       V7DULT0XQGL\D          
                                       7DULT0XQGL\D
                                       -HIIUH\%.RUQ

                                       :,//.,()$55 *$//$*+(5//3
                                       6HYHQWK$YHQXH
                                       1HZ<RUN1<
                                       7HOHSKRQH  
                                       )DFVLPLOH    
                                       WPXQGL\D#ZLOONLHFRP
                                       MNRUQ#ZLOONLHFRP
                                       
                                       0LFKDHO-*RWWOLHE
                                       .6WUHHW1:
                                       :DVKLQJWRQ'&
                                       7HOHSKRQH  
                                       )DFVLPLOH    
                                       PJRWWOLHE#ZLOONLHFRP

                                       Attorneys for Plaintiff PDV Holding, Inc.

       




                                         
CaseCase
     1:19-cv-10023-KPF Document1-1
         1:19-cv-10023 Document 59-5Filed
                                      Filed 02/12/20Page
                                          10/29/19   Page  339of 75
                                                         1 of




                    EXHIBIT A
CaseCase
     1:19-cv-10023-KPF Document1-1
         1:19-cv-10023 Document 59-5Filed
                                      Filed 02/12/20Page
                                          10/29/19   Page  349of 75
                                                         2 of




             DE LA REPÚBLICA

               DE VENEZUELA
                          1999


                                                               /2 s
                                                                   9)
                                                             02 vo
                                                                 00
                                                           5/ ti
                                                       º1 e :
                                                      N d E
                                                         (1 Mo
                                                     a ón UY
                                                   nd ci L
                                                 ie si C
                                                m po IN
                                              En Ex
                      PREÁMBULO

    El pueblo de Venezuela, en ejercicio de sus poderes
creadores e invocando la protección de Dios, el ejemplo
histórico de nuestro Libertador Simón Bolívar y el heroís-
                                                                   CaseCase




PR\VDFUL¿FLRGHQXHVWURVDQWHSDVDGRVDERUtJHQHV\GHORV
precursores y forjadores de una patria libre y soberana;
FRQHO¿QVXSUHPRGHUHIXQGDUOD5HS~EOLFDSDUDHVWDEOHFHU
una sociedad democrática, participativa y protagónica,
multiétnica y pluricultural en un Estado de justicia, federal
                                                                        1:19-cv-10023-KPF




y descentralizado, que consolide los valores de la libertad,
la independencia, la paz, la solidaridad, el bien común, la
integridad territorial, la convivencia y el imperio de la ley
para esta y las futuras generaciones; asegure el derecho a
                                                                            1:19-cv-10023 Document




la vida, al trabajo, a la cultura, a la educación, a la justicia
                                                                                          Document1-1




social y a la igualdad sin discriminación ni subordina-
FLyQDOJXQDSURPXHYDODFRRSHUDFLyQSDFt¿FDHQWUHODV
naciones e impulse y consolide la integración latinoame-
                                                                                                   59-5Filed




ricana de acuerdo con el principio de no intervención y
                                                                                                         Filed




autodeterminación de los pueblos, la garantía universal e
indivisible de los derechos humanos, la democratización
                                                                                                             10/29/19




de la sociedad internacional, el desarme nuclear, el equi-
librio ecológico y los bienes jurídicos ambientales como
patrimonio común e irrenunciable de la humanidad;
                                                                                                               02/12/20Page
                                                                                                                        Page




en ejercicio de su poder originario representado por la
                                                                                                                            3 of




Asamblea Nacional Constituyente mediante el voto libre
y en referendo democrático,
                                                                                                                              359of 75




decreta la siguiente:


                             151
           Sección cuarta: de los contratos                      Sección quinta: de las relaciones internacionales
                  de interés público                          Artículo 152. Las relaciones internacionales de la Re-
Artículo 150. La celebración de los contratos de interés      S~EOLFDUHVSRQGHQDORV¿QHVGHO(VWDGRHQIXQFLyQGHO
público nacional requerirá la aprobación de la Asam-          ejercicio de la soberanía y de los intereses del pueblo;
                                                                                                                            CaseCase




blea Nacional en los casos que determine la ley.              ellas se rigen por los principios de independencia, igual-
    No podrá celebrarse contrato alguno de interés pú-        dad entre los Estados, libre determinación y no inter-
blico municipal, estadal o nacional con Estados o en-         YHQFLyQHQVXVDVXQWRVLQWHUQRVVROXFLyQSDFt¿FDGHORV
WLGDGHV R¿FLDOHV H[WUDQMHUDV R FRQ VRFLHGDGHV QR GR-   FRQÀLFWRV LQWHUQDFLRQDOHV FRRSHUDFLyQ UHVSHWR D ORV
miciliadas en Venezuela, ni traspasarse a ellos sin la        derechos humanos y solidaridad entre los pueblos en la
                                                                                                                                 1:19-cv-10023-KPF




aprobación de la Asamblea Nacional.                           lucha por su emancipación y el bienestar de la humani-
                                                              GDG /D 5HS~EOLFD PDQWHQGUi OD PiV ¿UPH \ GHFLGLGD
    La ley podrá exigir en los contratos de interés públi-    defensa de estos principios y de la práctica democrática
co determinadas condiciones de nacionalidad, domici-          en todos los organismos e instituciones internacionales.
                                                                                                                                     1:19-cv-10023 Document




lio o de otro orden, o requerir especiales garantías.
                                                                                                                                                   Document1-1




                                                              Artículo 153. La República promoverá y favorecerá la
Artículo 151. En los contratos de interés público, si no      integración latinoamericana y caribeña, en aras de avan-
fuere improcedente de acuerdo con la naturaleza de los        zar hacia la creación de una comunidad de naciones,
                                                                                                                                                            59-5Filed
                                                                                                                                                                  Filed




mismos, se considerará incorporada, aun cuando no es-         defendiendo los intereses económicos, sociales, cultu-
tuviere expresa, una cláusula según la cual las dudas y       rales, políticos y ambientales de la región. La República
controversias que puedan suscitarse sobre dichos con-         podrá suscribir tratados internacionales que conjuguen
                                                                                                                                                                      10/29/19




tratos y que no llegaren a ser resueltas amigablemente        y coordinen esfuerzos para promover el desarrollo co-
por las partes contratantes, serán decididas por los tri-     mún de nuestras naciones, y que garanticen el bienestar
                                                                                                                                                                        02/12/20Page




bunales competentes de la República, de conformidad
                                                                                                                                                                                 Page




                                                              de los pueblos y la seguridad colectiva de sus habitan-
                                                                                                                                                                                     4 of




con sus leyes, sin que por ningún motivo ni causa pue-        WHV3DUDHVWRV¿QHVOD5HS~EOLFDSRGUiDWULEXLUDRUJD-
dan dar origen a reclamaciones extranjeras.                   nizaciones supranacionales, mediante tratados, el ejer-
                                                                                                                                                                                       369of 75




                                                              cicio de las competencias necesarias para llevar a cabo
                                                              estos procesos de integración. Dentro de las políticas
                           224                                                           225
Artículo 187. Corresponde a la Asamblea Nacional:          9. Autorizar al Ejecutivo Nacional para celebrar con-
                                                              tratos de interés nacional, en los casos establecidos
1. Legislar en las materias de la competencia nacional
                                                              en la ley. Autorizar los contratos de interés público
   y sobre el funcionamiento de las distintas ramas del
                                                              municipal, estadal o nacional con Estados o entida-
   Poder Nacional.
                                                                                                                        CaseCase




                                                              GHVR¿FLDOHVH[WUDQMHURVRFRQVRFLHGDGHVQRGRPL-
2. Proponer enmiendas y reformas a esta Constitución,         ciliadas en Venezuela.
   en los términos establecidos en ésta.
                                                           10. Dar voto de censura al Vicepresidente Ejecutivo o
3. Ejercer funciones de control sobre el Gobierno y la         Vicepresidenta Ejecutiva y a los Ministros o Minis-
   Administración Pública Nacional, en los términos            tras. La moción de censura sólo podrá ser discutida
                                                                                                                             1:19-cv-10023-KPF




   consagrados en esta Constitución y en la ley. Los           dos días después de presentada a la Asamblea, la
   elementos comprobatorios obtenidos en el ejerci-            cual podrá decidir, por las tres quintas partes de los
   cio de esta función, tendrán valor probatorio, en las       diputados o diputadas, que el voto de censura im-
   condiciones que la ley establezca.                          plica la destitución del Vicepresidente Ejecutivo o
                                                                                                                                 1:19-cv-10023 Document




4. Organizar y promover la participación ciudadana en          Vicepresidenta Ejecutiva o del Ministro o Ministra.
                                                                                                                                               Document1-1




   los asuntos de su competencia.                          11. Autorizar el empleo de misiones militares venezo-
                                                               lanas en el exterior o extranjeras en el país.
                                                                                                                                                        59-5Filed




5. Decretar amnistías.
                                                                                                                                                              Filed




6. Discutir y aprobar el presupuesto nacional y todo       12. Autorizar al Ejecutivo Nacional para enajenar bie-
   proyecto de ley concerniente al régimen tributario y        nes inmuebles del dominio privado de la Nación,
                                                                                                                                                                  10/29/19




   al crédito público.                                         con las excepciones que establezca la ley.
7. Autorizar los créditos adicionales al presupuesto.      13. Autorizar a los funcionarios públicos o funciona-
                                                                                                                                                                    02/12/20Page




                                                               rias públicas para aceptar cargos, honores o recom-
                                                                                                                                                                             Page




8. Aprobar las líneas generales del plan de desarrollo
                                                                                                                                                                                 5 of




                                                               pensas de gobiernos extranjeros.
   económico y social de la Nación, que serán pre-
   sentadas por el Ejecutivo Nacional en el transcurso     14. Autorizar el nombramiento del Procurador o Pro-
                                                                                                                                                                                   379of 75




   del tercer trimestre del primer año de cada período         curadora General de la República y de los Jefes o
   constitucional.                                             Jefas de Misiones Diplomáticas Permanentes.
                          254                                                         255
una justa distribución de la riqueza mediante una pla-        Artículo 303. Por razones de soberanía económica,
QL¿FDFLyQ HVWUDWpJLFD GHPRFUiWLFD SDUWLFLSDWLYD \ GH   política y de estrategia nacional, el Estado conservará
consulta abierta.                                             la totalidad de las acciones de Petróleos de Venezuela,
Artículo 300. La ley nacional establecerá las condi-          S.A., o del ente creado para el manejo de la industria
                                                                                                                          CaseCase




ciones para la creación de entidades funcionalmen-            SHWUROHUDH[FHSWXDQGRODVGHODV¿OLDOHVDVRFLDFLRQHV
te descentralizadas para la realización de actividades        estratégicas, empresas y cualquier otra que se haya
sociales o empresariales, con el objeto de asegurar la        constituido o se constituya como consecuencia del de-
razonable productividad económica y social de los re-         sarrollo de negocios de Petróleos de Venezuela, S.A.
cursos públicos que en ellas se inviertan.                    Artículo 304. Todas las aguas son bienes de dominio
                                                                                                                               1:19-cv-10023-KPF




Artículo 301. El Estado se reserva el uso de la política      público de la Nación, insustituibles para la vida y el
comercial para defender las actividades económicas de         desarrollo. La ley establecerá las disposiciones necesa-
las empresas nacionales públicas y privadas. No se po-        ULDVD¿QGHJDUDQWL]DUVXSURWHFFLyQDSURYHFKDPLHQWR
                                                              y recuperación, respetando las fases del ciclo hidroló-
                                                                                                                                   1:19-cv-10023 Document




drá otorgar a personas, empresas u organismos extran-
                                                              gico y los criterios de ordenación del territorio.
                                                                                                                                                 Document1-1




MHURVUHJtPHQHVPiVEHQH¿FLRVRVTXHORVHVWDEOHFLGRV
para los nacionales. La inversión extranjera está sujeta      Artículo 305. El Estado promoverá la agricultura sus-
a las mismas condiciones que la inversión nacional.           tentable como base estratégica del desarrollo rural in-
                                                                                                                                                          59-5Filed
                                                                                                                                                                Filed




Artículo 302. El Estado se reserva, mediante la ley           WHJUDOD¿QGHJDUDQWL]DUODVHJXULGDGDOLPHQWDULDGHOD
orgánica respectiva, y por razones de conveniencia            SREODFLyQHQWHQGLGDFRPRODGLVSRQLELOLGDGVX¿FLHQWH
                                                              y estable de alimentos en el ámbito nacional y el acce-
                                                                                                                                                                    10/29/19




nacional, la actividad petrolera y otras industrias, ex-
plotaciones, servicios y bienes de interés público y de       so oportuno y permanente a éstos por parte del público
                                                              consumidor. La seguridad alimentaria se alcanzará de-
                                                                                                                                                                      02/12/20Page




carácter estratégico. El Estado promoverá la manufac-
                                                                                                                                                                               Page




tura nacional de materias primas provenientes de la ex-       sarrollando y privilegiando la producción agropecuaria
                                                                                                                                                                                   6 of




plotación de los recursos naturales no renovables, con        interna, entendiéndose como tal la proveniente de las
HO¿QGHDVLPLODUFUHDUHLQQRYDUWHFQRORJtDVJHQHUDU      actividades agrícola, pecuaria, pesquera y acuícola.
                                                                                                                                                                                     389of 75




empleo y crecimiento económico, y crear riqueza y             La producción de alimentos es de interés nacional y
bienestar para el pueblo.                                     fundamental para el desarrollo económico y social de
                           316                                                          317
CaseCase
     1:19-cv-10023-KPF Document1-1
         1:19-cv-10023 Document 59-5Filed
                                      Filed 02/12/20Page
                                          10/29/19   Page  399of 75
                                                         7 of
         CaseCase
              1:19-cv-10023-KPF Document1-1
                  1:19-cv-10023 Document 59-5Filed
                                               Filed 02/12/20Page
                                                   10/29/19   Page  409of 75
                                                                  8 of




Preamble
The people of Venezuela, exercising their powers of creation and invoking the protection of God, the
historic example of our Liberator Simón Bolivar, and the heroism and sacrifice of our aboriginal ancestors
as well as of the forerunners and founders of a free and sovereign nation; with the supreme purpose to
reshape the Republic to establish a democratic, participatory and self-reliant, multiethnic and multicultural
society in a just, federal and decentralized State that embodies the values of freedom, independence,
peace, solidarity, the common good, the nation’s territorial integrity, comity and the rule of law for this
and future generations; guarantees the right to life, work, learning, education, social justice and equality,
without discrimination or subordination of any kind; promotes peaceful cooperation among nations and
furthers and strengthens Latin American integration in accordance with the principle of non-intervention
and national self-determination of the peoples, the universal and indivisible guarantee of human rights,
the democratization of the international society, nuclear disarmament, ecological balance and
environmental legally protected resources as the common and inalienable heritage of humanity;
exercising their innate power through their representatives comprising the National Constituent Assembly,
by their freely cast vote and in a democratic referendum, hereby ordain and establish the following:



[….]

Article 150

The execution of national public interest contracts shall require the approval of the National Assembly in
those cases in which such requirement is determined by law.

No municipal, state or national public interest contract shall be executed with foreign States or official
entities, or with companies not domiciled in Venezuela, or shall be transferred to any of them without the
approval of the National Assembly.

In public interest contracts, the law may demand certain nationality and domicile conditions, or conditions
of other nature, or require special guarantees.

[….]


Article 187
It is the role of the National Assembly to:

[….]

9.        Authorize the National Executive to enter into contracts of national interest, in the cases
established by law. Authorize contracts of municipal, state and national public interest, with States or
official foreign entities or with companies not domiciled in Venezuela.



[….]


LEGAL_US_E # 144949490.1
         CaseCase
              1:19-cv-10023-KPF Document1-1
                  1:19-cv-10023 Document 59-5Filed
                                               Filed 02/12/20Page
                                                   10/29/19   Page  419of 75
                                                                  9 of




Article 303
For reasons of economic and political sovereignty and national strategy, the State shall retain all shares of
Petroleos de Venezuela, S.A. or the body created to manage the petroleum industry, with the exception of
subsidiaries, strategic joint ventures, companies, and any other venture that is or has been established as
a consequence of the business development of Petroleos de Venezuela, S.A.




LEGAL_US_E # 144949490.1
Case 1:19-cv-10023-KPF
   Case                 Document1-2
         1:19-cv-10023 Document  59-5Filed
                                        Filed 02/12/20Page
                                           10/29/19     Page  4216
                                                           1 of  of 75




                  EXHIBIT B
6/17/2019          Case
                 ACUERDO 1:19-cv-10023-KPF
                         QUE
                       Case  AUTORIZA
                              1:19-cv-10023     Document
                                      EL NOMBRAMIENTO        59-5Filed
                                                      PARA EJERCER
                                               Document    1-2      Filed
                                                                   LOS    02/12/20
                                                                       CARGOS        Page
                                                                              DEL ÓRGANO
                                                                       10/29/19   Page      43
                                                                                        2DEof  of 75
                                                                                            INTERVENCIÓN,
                                                                                              16          LLAMADO “J…

  Ir arriba

         Inicio
         La Asamblea
                Junta Directiva
                Sedes Legislativas
         Noticias
         Diputados Diputados
                Todos
                Principales
                Suplentes
         Comisiones
         Agenda Legislativa
                Toda la agenda
                Agenda de la Junta Directiva
         Leyes Leyes
                Sancionadas
                Proyectos
         Actos Legislativos
         Transparencia
         Sala de prensa
         Galerías

  Menu




  Caracas - Venezuela
  17 de Junio 2019 / 01:06 pm




www.asambleanacional.gob.ve/actos/_acuerdo-que-autoriza-el-nombramiento-para-ejercer-los-cargos-del-organo-de-intervencion-llamado-junta-admi…   1/7
6/17/2019          Case
                 ACUERDO 1:19-cv-10023-KPF
                         QUE
                       Case  AUTORIZA
                              1:19-cv-10023     Document
                                      EL NOMBRAMIENTO        59-5Filed
                                                      PARA EJERCER
                                               Document    1-2      Filed
                                                                   LOS    02/12/20
                                                                       CARGOS        Page
                                                                              DEL ÓRGANO
                                                                       10/29/19   Page      44
                                                                                        3DEof  of 75
                                                                                            INTERVENCIÓN,
                                                                                              16          LLAMADO “J…




         Inicio
         La Asamblea
                Junta Directiva
                Sedes Legislativas
         Noticias
         Diputados Diputados
                Todos
                Principales
                Suplentes
         Comisiones
         Agenda Legislativa
                Toda la agenda
                Agenda de la Junta Directiva
         Leyes Leyes
                Sancionadas
                Proyectos
         Actos Legislativos
         Transparencia
         Sala de prensa
         Gacetas Legislativas
         Galerías


  ACUERDO QUE AUTORIZA EL NOMBRAMIENTO PARA EJERCER LOS CARGOS DEL ÓRGANO DE
  INTERVENCIÓN, LLAMADO “JUNTA ADMINISTRADORA AD-HOC”, QUE ASUMA LAS FUNCIONES DE LA
  ASAMBLEA DE ACCI
  Fecha: 13/02/2019

                                                         ASAMBLEA NACIONAL

                                       DE LA REPÚBLICA BOLIVARIANA DE VENEZUELA

                                  En defensa de la Constitución, la Democracia y el Estado de Derecho

      ACUERDO QUE AUTORIZA EL NOMBRAMIENTO PARA EJERCER LOS CARGOS DEL ÓRGANO DE
   INTERVENCIÓN, LLAMADO “JUNTA ADMINISTRADORA AD-HOC”, QUE ASUMA LAS FUNCIONES DE LA
   ASAMBLEA DE ACCIONISTA Y JUNTA DIRECTIVA DE PETRÓLEOS DE VENEZUELA S.A., PARA ACTUAR
    EN SU NOMBRE Y, COMO ÚNICO ACCIONISTA DE PDV HOLDING, INC., PROCEDER A DESIGNAR A SU
  JUNTA DIRECTIVA, Y EN CONSECUENCIA NOMBRAR LA JUNTA DIRECTIVA CITGO HOLDING, INC., Y DE
                         LA EMPRESA CITGO PETROLEUM CORPORATION.

                                                              CONSIDERANDO

  Que el 20 de mayo de 2018 el régimen de facto pretendió simular un proceso comicial en el que los venezolanos no pudieron
  ejercer su derecho al voto en libertad, sentando las bases para que Nicolás Maduro y su régimen propiciaran el escenario de
  usurpación de la Presidencia de la República para un nuevo período presidencial;

                                                              CONSIDERANDO


www.asambleanacional.gob.ve/actos/_acuerdo-que-autoriza-el-nombramiento-para-ejercer-los-cargos-del-organo-de-intervencion-llamado-junta-admi…   2/7
6/17/2019          Case
                 ACUERDO 1:19-cv-10023-KPF
                         QUE
                       Case  AUTORIZA
                              1:19-cv-10023     Document
                                      EL NOMBRAMIENTO        59-5Filed
                                                      PARA EJERCER
                                               Document    1-2      Filed
                                                                   LOS    02/12/20
                                                                       CARGOS        Page
                                                                              DEL ÓRGANO
                                                                       10/29/19   Page      45
                                                                                        4DEof  of 75
                                                                                            INTERVENCIÓN,
                                                                                              16          LLAMADO “J…

  Que el pasado 22 de mayo de 2018 la soberana Asamblea Nacional aprobó un Acuerdo Reiterando el Desconocimiento de la
  Farsa Realizada el 20 de mayo de 2018 para la supuesta elección del Presidente de la República, en consideración a que la farsa
  realizada el 20 de mayo incumplió todas las garantías electorales reconocidas en Tratados y Acuerdos de Derechos Humanos,
  así como en la Constitución de la República Bolivariana de Venezuela y la Ley Orgánica de Procesos Electorales, tomando en
  cuenta la ausencia efectiva del Estado de Derecho; la parcialidad del árbitro electoral; la violación de las garantías efectivas
  para el ejercicio del derecho al sufragio y para el ejercicio del derecho a optar a cargos de elección popular; la inexistencia de
  controles efectivos en contra de los actos de corrupción electoral perpetrados por el Gobierno; la sistemática violación a la
  libertad de expresión, aunada a la parcialidad de los medios de comunicación social controlados por el Gobierno, y la ausencia
  de mecanismos efectivos y transparentes de observación electoral;

                                                              CONSIDERANDO

  Que Nicolás Maduro usurpa el cargo de Presidente de la República, lo que constituye una autoridad ineficaz y, en
  consecuencia, todos los actos que emanan de esa usurpación son nulos, a tenor de lo dispuesto en el artículo 138 de la
  Constitución de la República Bolivariana de Venezuela;

                                                              CONSIDERANDO

  Que el pueblo venezolano sufre por las malas políticas públicas implementadas en los últimos años por el Ejecutivo Nacional y
  apoyada por los demás poderes públicos afectos al régimen de Nicolás Maduro;

                                                              CONSIDERANDO

  Que parte de las políticas de este Gobierno usurpador es desviar los recursos presupuestarios de la República para mantener su
  régimen oprobioso, en detrimento del pueblo venezolano que sufre por la inseguridad, la falta de hospitales y medicinas, la
  falta de alimentos, de transporte y de servicios públicos que mejoren su calidad de vida;

                                                              CONSIDERANDO

  Que como consecuencia de esta desafortunada situación jurídica de usurpación generada por el ciudadano Nicolás Maduro y su
  régimen, y en apego a la disposición establecida en el artículo 333 de la Constitución de la República Bolivariana de
  Venezuela, la Asamblea Nacional, ha tenido que asumir las competencias constitucionales, tal como se establece en el primer
  aparte del artículo 233 de la Constitución de la República, y en ese sentido, el legítimo Presidente encargado de la República
  Bolivariana de Venezuela es el Presidente de la Asamblea Nacional.

                                                              CONSIDERANDO

  Que en cumplimiento del artículo 333 y del artículo 187 numeral 1 de la Constitución de la República Bolivariana de
  Venezuela, la Asamblea Nacional aprobó el pasado 5 de febrero de 2019, la Ley denominada “Estatuto que Rige la Transición a
  la Democracia para Restablecer la Vigencia de la Constitución de la República Bolivariana de Venezuela”, como un pacto de
  convivencia para la vida cívica de los venezolanos y como camino seguro a la transición democrática, que tiene como principal
  fundamento volver a la reinstitucionalización de la Constitución de la República que ha sido intencionadamente extraviada por
  el Ejecutivo Nacional;

                                                              CONSIDERANDO

  Que es deber patrio de todos los venezolanos, donde quiera que estos se encuentren, en el territorio nacional o en el extranjero,
  asumir la defensa de los intereses de la República y el patrimonio de todos los venezolanos;

                                                              CONSIDERANDO

  Que en la actualidad la Empresa CITGO Petroleum Corporation, filial de Petróleos de Venezuela S.A., está afrontando una
  serie de dificultades operativas, financieras y gerenciales, por los constantes desórdenes administrativos del régimen
  implementado por Gobierno Nacional, motivo por el cual, sobre esta empresa venezolana en los Estados Unidos pesan tres
  importantes contingencias legales: (i) la garantía otorgada a los acreedores de los Bonos Soberanos 2020; (ii) la garantía
  otorgada por el régimen a la empresa rusa Rosneft como consecuencia de un préstamo, y (iii) la orden de embargo de las
  acciones propiedad de PDV Holding, Inc., a favor de Crystallex, con motivo de haber ganado un juicio por expropiación de un
  contrato de concesión minera otorgada en Venezuela a esa empresa minera canadiense;

                                                              CONSIDERANDO

  Que actualmente la operación de la Empresa CITGO recae en una gerencia integrada por personal estadounidense con
  importantes limitaciones legales, por la ausencia de los miembros de la Junta Directiva venezolana debido a su relación con el
www.asambleanacional.gob.ve/actos/_acuerdo-que-autoriza-el-nombramiento-para-ejercer-los-cargos-del-organo-de-intervencion-llamado-junta-admi…   3/7
6
/17
  /2019      ACUERDC
               CaseOas
                     Ue1:19-cZv
                              - 1
                                L0023
                    1:19-cv-10023-KPF
                    Q EAUTORI AE NOM   D
                                    BRAM
                                       Io
                                        EcumeAn
                                              t
                                        Document
                                         NTOP R 1
                                               AE-
                                                 J2  F
                                                  59-5
                                                  ERCEi
                                                      Rl
                                                       Led
                                                         S1C0
                                                        Filed
                                                        O   A/ 2
                                                               G9
                                                                / 19
                                                              02/12/20
                                                              R OS D   P
                                                                    EL ÓRa
                                                                         Gg
                                                                          Ae5
                                                                          Page
                                                                           NO Do
                                                                               f
                                                                               E 1
                                                                                46
                                                                                INT6
                                                                                   ofRV75
                                                                                   E   ENCIÓN
                                                                                            ,LLAMADO“J…

 Gob
   iernou
        surp
           ado
             rdeM
                adu
                  ro,mo
                      tivopo
                           relcu
                               all
                                 asop
                                    era
                                      cion
                                         esd
                                           elaemp
                                                res
                                                  aseh
                                                     anv
                                                       is
                                                        toa
                                                          fec
                                                            tad
                                                              as;

                                              CONS
                                                 IDERANDO

 Qued ebidoal ausurpac
                     iónd elaP residenci
                                       ad elaR epúb
                                                  licaqueilega
                                                             lmenteeje
                                                                     rceN i
                                                                          colá
                                                                             sM  aduro
                                                                                     ,noe sposib
                                                                                               lelogra
                                                                                                     rq ue
 laJun taD i
           rect
              ivad ePDVSAy  ,enc  onsecuencia
                                            ,n oesposib
                                                      leq uesuasam b
                                                                   leadea c
                                                                          cion
                                                                             istacum p
                                                                                     lantodaslasformal
                                                                                                     idades
 parad es
        ignaral anu ev
                     aJunt aD i
                              rectivad ePDV H  o
                                               lding
                                                   ,I n
                                                      c.
                                                       ,d elaEm pres
                                                                   aC ITGO H o
                                                                             lding,Incyd elaEm  p
                                                                                                resaCITGO
 Pet
   ro l
      eum Co rporat
                  ion, mot
                         ivopo  re lcu alene la r
                                                tícu
                                                   lo3 4d e
                                                          lE sta
                                                               tutoq u
                                                                     eR igel aTransic
                                                                                    iónal aD  emocra
                                                                                                   ciap a
                                                                                                        ra
 Res
   t abl
       e c
         erlaV igenci
                    ad elaC  ons
                               tituc
                                   iónd el aR epúb
                                                 lic
                                                   aB ol
                                                       ivarian
                                                             ad eVenezuel
                                                                        a,aprobadop o
                                                                                    rlaA sam b
                                                                                             leaN ac
                                                                                                   ionalel
 pasado5d  efebrerode2 019
                         ,s ee s
                               t abl
                                   e c
                                     eu nr ég
                                            im enlega
                                                    le sp
                                                        ecia
                                                           lyt empora
                                                                    ld einte
                                                                           rvenc
                                                                               i óndeem p
                                                                                        r e
                                                                                          s a
                                                                                            sd e
                                                                                               lE s
                                                                                                  tado,que
 perm i
      ted es
           ignaraunó rganod eintervención
                                        ,llam ado“Jun
                                                    taA dminis
                                                             trado
                                                                 raA d-ho
                                                                        c”,des
                                                                             ign adopore
                                                                                       lP res
                                                                                            identeenca
                                                                                                     rgado
 delaR epública
              ,qu easum al
                         a sfuncionesd elaA samble
                                                 ad eA cc
                                                        ionis
                                                            tayJuntaDirec
                                                                        tivadePDVSA  ,pa
                                                                                       raa ctua
                                                                                              re nsunom b
                                                                                                        re
 comoún  icoaccioni
                  sta
                    ,yp roced e
                              rad  e
                                   signaral aJuntaDirec
                                                      tiv
                                                        ad ePDVH  old
                                                                    ing,Inc
                                                                          .,ye nco n
                                                                                   secuen
                                                                                        cia,laJuntaDir
                                                                                                     ect
                                                                                                       iva
 delaEmp  resaCITGOP  et
                       roleumCo  rpora
                                     tion;

                                              CONS
                                                 IDERANDO

 Quelosacto
          sd e
             lPr
               esid
                  enteencarg
                           adod ebense
                                     rs omet
                                           ido
                                             salc on
                                                   tro
                                                     lpar
                                                        l am
                                                           ent
                                                             ariodelaAsamb
                                                                         leaNac
                                                                              iona
                                                                                 l,eneleje
                                                                                         rci
                                                                                           cio
 desusfun c
          ione
             scons
                 tituc
                     ion
                       ales
                          ,d ec on
                                 formidadc one
                                             la r
                                                tícu
                                                   lo187d elaC ons
                                                                 ti
                                                                  tuc
                                                                    ióndelaRepúb
                                                                               lic
                                                                                 aB ol
                                                                                     ivar
                                                                                        ianade
 Vene
    zuel
       ayd elosa
               rt
                ículo
                    s1 3
                       ,1 5y16d elEst
                                    atut
                                       oq ueRig
                                              elaT r
                                                   ans
                                                     iciónalaDem o
                                                                 crac
                                                                    iapa
                                                                       raRes
                                                                           tab
                                                                             lec
                                                                               erlaV
                                                                                   i g
                                                                                     e n
                                                                                       ciadela
 Cons
    ti
     tucióndelaR
               epúbli
                    caB o
                        liva
                           rian
                              ad eV en
                                     ezuel
                                         a.



                                                 ACUERDA

 PR IMERO :Au tor
                izaralciudadanoJuan Gera
                                       rdo Gua
                                             idóM árquez
                                                       ,P r
                                                          esiden
                                                               tee n
                                                                   cargadodel aR epúb
                                                                                    lic
                                                                                      aB ol
                                                                                          ivar
                                                                                             ianad e
 Venezue
       la
        ,p araqu eenu sodesu satr
                                ibuc
                                   ioneslega
                                           les
                                             ,d e
                                                signeal o
                                                        sciudadanosq u
                                                                     eac  on
                                                                           tinua
                                                                               ciónsem  en
                                                                                         cionancom o
 miembrosdel aJuntad eA dm in
                            ist
                              rac
                                ión A d
                                      -hocdeP et
                                               ról
                                                 eosd eV enezu
                                                             elaS.A.,enc onsid
                                                                             erac
                                                                                iónal  a
                                                                                       sd i
                                                                                          spos
                                                                                             i c
                                                                                               iones
 expresamen
          tee st
               ablec
                   i d
                     asenlo sart
                               ículo
                                   s236n  ume
                                            rale
                                               s1 ,2y1  1
                                                        ,a s
                                                           íc om odelart
                                                                       ículo333d el aC on
                                                                                        st
                                                                                         ituc
                                                                                            iónd ela
 Repúbl
      icaBolivar
               ianad eVenezuel
                             a,yd elosar
                                       tíc
                                         ulo
                                           s1 5l
                                               ite
                                                 rala.y3 4delEsta
                                                                tutoqueRi g
                                                                          elaT ran
                                                                                 sic
                                                                                   iónal aD emocra
                                                                                                 cia
 paraRestab
          lece
             rlaV igenc
                      iadelaC ons
                                ti
                                 tucióndelaRepúb
                                               lic
                                                 aB ol
                                                     ivar
                                                        ianadeV en
                                                                 ezuela
                                                                      :

 JUNTADEADM
          INISTRAC
                 IÓNAD
                     -HOCDEPETRÓLEOSDEVENEZUELAS
                                               .A.

    S
    imónAn
         tun
           es;

    Gu
     stavoJ
          .Ve
            lásqu
                ez;

    C
    arlo
       sJo
         séB
           alz
             a;

    R
    ica
      rdoA
         lf
          redoP
              rad
                a,y

    D
    avidSmo
          lan
            sky
              .

 SEGUNDO:Losmiemb
                rosprin
                      cipa
                         lesdelaJunt
                                   aAdm
                                      ini
                                        str
                                          ado
                                            raAd
                                               -ho
                                                 cdel
                                                    aso
                                                      cied
                                                         adm
                                                           erc
                                                             ant
                                                               ilP
                                                                 etró
                                                                    leo
                                                                      sdeV
                                                                         ene
                                                                           zue
                                                                             la
                                                                              ,
 S
 .A.
   ,ser
      egi
        ránpo
            rla
              ssigu
                  ien
                    tesdi
                        spos
                           icion
                               es:

    1
    .L aJun ta Adminis
                     tradora Ad -hoctendrálasatr
                                               i bu
                                                  cione
                                                      sc orre
                                                            spondi
                                                                 e n
                                                                   tesal aAs ambl
                                                                                ead eA cc
                                                                                        ioni
                                                                                           stayal  aJunta
      Dir
        e c
          tivadeP e
                  tró
                    leosd eV ene zue
                                   laS.A.,alosfinesderea
                                                       lizartoda
                                                               slasactu
                                                                      acione
                                                                           sn eces
                                                                                 ari
                                                                                   asparades
                                                                                           i gna
                                                                                               ral aJunt
                                                                                                       a
      Dir
        e c
          tivadePDVHo  lding,In c
                                .
    2
    .L aJun ta Admin
                   istr
                      ado r
                          aA  d-hoc,di
                                     rectam en
                                             teoat ravé
                                                      sd elap e
                                                              rsonaporestadesign
                                                                               ada,rep
                                                                                     resen
                                                                                         taráaP e
                                                                                                tróleo
                                                                                                     sd e
      VenezuelaS.A.com oaccionistad ePDVHo  ld
                                             ing,Inc
                                                   .,soloparasusc
                                                                rib
                                                                  irelconsen
                                                                           timientoes
                                                                                    cri
                                                                                      todelú n
                                                                                             icoaccion
                                                                                                     ist
                                                                                                       a
      necesar
            iop a
                rad e
                    signaral aJun t
                                  aD i
                                     rect
                                        ivad ePDVH  old
                                                      ing,Inc
                                                            .
    3
    .Qu  edarevocadays inefe c
                             tocu  a
                                   lqu
                                     iero t
                                          raa u
                                              toriz
                                                  aciónod esign
                                                              aciónquee nelpasadoh ay
                                                                                    af o
                                                                                       rm u
                                                                                          ladoP e
                                                                                                tró
                                                                                                  l eo
                                                                                                     sd e
      VenezuelaS.A.,p a
                      ral ar epr es
                                  entac
                                      ión d eP e
                                               tró
                                                 leosd eV enezue
                                                               laS .A.com oa cc
                                                                              ionis
                                                                                  tad e PDV H old
                                                                                                ing,I n
                                                                                                      c.
                                                                                                       ,
      incluyendosinl
                   im i
                      taciónp a
                              r alasuscr
                                       ipcióndec on
                                                  sent
                                                     imie n
                                                          tosesc
                                                               ri
                                                                toscom oúnicoacc
                                                                               ionis
                                                                                   tadePDVH   o
                                                                                              lding
                                                                                                  ,Inc.

 TERCERO :LaJun
              tade Admini
                        stra
                           ción Ad
                                 -hocdePe
                                        tró
                                          leosdeV en
                                                   ezuel
                                                       aS.A.
                                                           ,procede
                                                                  ránarea
                                                                        liz
                                                                          artod
                                                                              asla
                                                                                 sa c
                                                                                    tua
                                                                                      cion
                                                                                         es
 nec
   esa
     ria
       salo
          sfine
              sdedesign
                      arlasnueva
                               sjunt
                                   asdi
                                      rec
                                        tiv
                                          asdelasf
                                                 il
                                                  iale
                                                     sd ePDVH old
                                                                ing
                                                                  ,Inc
                                                                     .,deCITGOH o
                                                                                lding
                                                                                    ,In
                                                                                      c.yde
 laEmpres
        aCITGOP e
                tro
                  leumCo rpo
                           rat
                             ion
                               ,lascua
                                     lese
                                        sta
                                          ránin
                                              tegr
                                                 adasporla
                                                         ssigu
                                                             ien
                                                               tesper
                                                                    sona
                                                                       s:

 PDVHo
     lding
         ,In
           c.:
www
  .asamb
       leanac
            iona
               l.gob
                   .ve
                     /ac
                       tos
                         /_acue
                              rdo
                                -que
                                   -au
                                     tor
                                       iza
                                         -el
                                           -nomb
                                               ram
                                                 ien
                                                   to-pa
                                                       ra-e
                                                          jerce
                                                              r-
                                                               los
                                                                 -ca
                                                                   rgos
                                                                      -de
                                                                        l-o
                                                                          rgano
                                                                              -de
                                                                                -in
                                                                                  tervenc
                                                                                        ion
                                                                                          -l
                                                                                           lamado
                                                                                                -jun
                                                                                                   ta   i…
                                                                                                     -adm    4
                                                                                                             /7
6
/17
  /2019      ACUERDC
               CaseOas
                     Ue1:19-cZv
                              - 1
                                L0023
                    1:19-cv-10023-KPF
                    Q EAUTORI AE NOM   D
                                    BRAM
                                       Io
                                        EcumeAn
                                              t
                                        Document
                                         NTOP R 1
                                               AE-
                                                 J2  F
                                                  59-5
                                                  ERCEi
                                                      Rl
                                                       Led
                                                         S1C0
                                                        Filed
                                                        O   A/ 2
                                                               G9
                                                                / 19
                                                              02/12/20
                                                              R OS D   P
                                                                    EL ÓRa
                                                                         Gg
                                                                          Ae6
                                                                          Page
                                                                           NO Do
                                                                               f
                                                                               E 1
                                                                                47
                                                                                INT6
                                                                                   ofRV75
                                                                                   E   ENCIÓN
                                                                                            ,LLAMADO“J…

    Lu
     isaP
        ala
          cio
            s;

    Edg
      arR
        incón
            ;

    O
    swa
      ldoNuñ
           ez;

    F
    ern
      andoV
          era
            ;

    E
    lioT
       orto
          lero
             ,y

    And
      résP
         adi
           lla
             .

 C
 itgoHo
      lding
          ,In
            c.:

    Lu
     isaP
        ala
          cio
            s;

    Edg
      arR
        incón
            ;

    Áng
      elO
        lme
          ta
           ;

    O
    swa
      ldoNúñ
           ez;

   J
   avi
     erT
       rocon
           is
            ,y

    R
    ickE
       sse
         r.

 C
 itgoP
     etr
       oleumCo
             rpo
               rat
                 ion
                   :

    Lu
     isaP
        ala
          cio
            s;

    Edg
      arR
        incón
            ;

    Lu
     isU
       rdan
          eta
            ;

    Áng
      elO
        lme
          tta
            ;

    And
      résP
         adi
           lla
             ,y

    R
    ickE
       sse
         r.

 CUARTO :LaJuntade Admin
                       is
                        tra
                          ción Ad
                                -hocd eP
                                       etró
                                          leosdeVen
                                                  ezue
                                                     laS.A
                                                         .,a
                                                           sícomolo
                                                                  sn uevo
                                                                        sdire
                                                                            cto
                                                                              resd
                                                                                 ePDV
 Ho
  lding
      ,Inc
         .,ylasjun
                 tasdi
                     rect
                        iva
                          sd elasfi
                                  lia
                                    lesnombrad
                                             as,d
                                                ebe
                                                  ránpro
                                                       ced
                                                         erinm
                                                             edi
                                                               atam
                                                                  ent
                                                                    eaim  p
                                                                          lemen
                                                                              tarunp
                                                                                   lan
 or
  ient
     adopo
         rla
           ssigu
               ien
                 tespr
                     emisas
                          :

    1
    .Ob tenerlaprotec
                    ciónd ea c
                             tivosd elaEmpresaC ITGO .P a
                                                        rael
                                                           lo,d ebe
                                                                  rálograr
                                                                         selae xclu
                                                                                  sióndelaEmpresaCITGOd el
      rég
        im end esancionesyp rom oversuinc
                                        lus
                                          ióne nu nrégimendepr o
                                                               teccióndeactivos
                                                                              .
    2
    .R eal
         i z
           arlasg e
                  st
                   ion esquep erm i
                                  tanbusc
                                        arfuent
                                              esd es umin
                                                        ist
                                                          rod epetró
                                                                   leop es
                                                                         a doal
                                                                              ternat
                                                                                   ivoaPDVSAa  lm enorco
                                                                                                       sto
      pos
        ible,h a
               staquec eselau surpac
                                   iónyserestab
                                              lezc aelsumini
                                                           strodec rudoalosE st
                                                                              ad o
                                                                                 sU nidosporpar
                                                                                              tedeP e
                                                                                                    tró
                                                                                                      leos
      deV enezue
               laS.A.
    3
    .E fec
         tuarl a
               sauditorí
                       asn ecesaria
                                  squ epe
                                        rmitandeterm in
                                                      areles
                                                           tad odelpat
                                                                     rim on
                                                                          iod elaEm presaCITGOye  nespe
                                                                                                      cia
                                                                                                        l,
      es
       tablecerloshechosqu ep  e
                               rm i
                                  taninve
                                        st
                                         igarlasp osib
                                                     lesir
                                                         regul
                                                             aridadesq u
                                                                       es ep ud
                                                                              ieranhabercom e
                                                                                            tido
                                                                                               ,yq uehayan
      afe
        ctadolosinter
                    e se
                       sd elaR epública
                                      ,conlafin
                                              alidadd erea
                                                         li
                                                          zarlasde nunc
                                                                      iasanteslosorgan
                                                                                     ism o
                                                                                         sc ompe
                                                                                               tente
                                                                                                   s.
    4
    .Cu alquierot
                raord enoinstrucciónqueseaem an
                                              a dad elaau
                                                        torid
                                                            add elPres
                                                                     i d
                                                                       enteE nca
                                                                               rgadod elaRepúbl
                                                                                              ica
                                                                                                .

 QU
  INTO
     :Da
       rpub
          lic
            idada
                lpr
                  esen
                     teA
                       cue
                         rdoenl
                              aGa
                                cet
                                  aLeg
                                     is
                                      lat
                                        ivayat
                                             rav
                                               ésd
                                                 elo
                                                   smed
                                                      iosd
                                                         ecomun
                                                              ica
                                                                ción
                                                                   .

 D
 ado
   ,fi
     rm adoysel
              ladoenelPal
                        acioFed
                              era
                                lL eg
                                    is
                                     lat
                                       ivo
                                         ,sed
                                            edelaA s
                                                   am b
                                                      leaNacion
                                                              aldelaRepúb
                                                                        lic
                                                                          aB ol
                                                                              iva
                                                                                rian
                                                                                   ade
 V
 ene
   zue
     la,enCar
            acas
               ,alost
                    rec
                      edíasde
                            lm esdef
                                   ebre
                                      rodedosmi
                                              ldi
                                                ecinu
                                                    eve
                                                      .A ño
                                                          s2 09°d
                                                                elaInd
                                                                     epend
                                                                         enci
                                                                            ay1 59°del
                                                                                     a
 F
 ede
   rac
     ión.




www
  .asamb
       leanac
            iona
               l.gob
                   .ve
                     /ac
                       tos
                         /_acue
                              rdo
                                -que
                                   -au
                                     tor
                                       iza
                                         -el
                                           -nomb
                                               ram
                                                 ien
                                                   to-pa
                                                       ra-e
                                                          jerce
                                                              r-
                                                               los
                                                                 -ca
                                                                   rgos
                                                                      -de
                                                                        l-o
                                                                          rgano
                                                                              -de
                                                                                -in
                                                                                  tervenc
                                                                                        ion
                                                                                          -l
                                                                                           lamado
                                                                                                -jun
                                                                                                   ta   i…
                                                                                                     -adm    5
                                                                                                             /7
6/17/2019          Case
                 ACUERDO 1:19-cv-10023-KPF
                         QUE
                       Case  AUTORIZA
                              1:19-cv-10023     Document
                                      EL NOMBRAMIENTO        59-5Filed
                                                      PARA EJERCER
                                               Document    1-2      Filed
                                                                   LOS    02/12/20
                                                                       CARGOS        Page
                                                                              DEL ÓRGANO
                                                                       10/29/19   Page      48
                                                                                        7DEof  of 75
                                                                                            INTERVENCIÓN,
                                                                                              16          LLAMADO “J…



                                                 JUAN GERARDO GUAIDÓ MÁRQUEZ

                                                                    Presidente




              ÉDGAR JOSÉ ZAMBRANO RAMÍREZ                                      IVÁN STALIN GONZÁLEZ MONTAÑO Segundo
                         Primer Vicepresidente                                              Vicepresidente




                                                                                        JOSÉ LUIS CARTAYA PIÑANGO
              EDINSON DANIEL FERRER ARTEAGA
                         Secretario
                                                                                                      Subsecretario

  Buscador
  Buscar...
   Buscar
  La Asamblea

          Junta Directiva
          Sedes Legislativas

  Diputados

          Principales
          Suplentes

  Agenda Legislativa

          Sesiones AN
          Eventos
          Ruedas de Prensa

  Comisiones

          Permanentes
          Ordinarias
          Especiales

  Leyes

          Proyectos

  Sala de Prensa

          Noticias
          Convocatorias
          Comunicados
          Notas de Prensa
www.asambleanacional.gob.ve/actos/_acuerdo-que-autoriza-el-nombramiento-para-ejercer-los-cargos-del-organo-de-intervencion-llamado-junta-admi…   6/7
6/17/2019          Case
                 ACUERDO 1:19-cv-10023-KPF
                         QUE
                       Case  AUTORIZA
                              1:19-cv-10023     Document
                                      EL NOMBRAMIENTO        59-5Filed
                                                      PARA EJERCER
                                               Document    1-2      Filed
                                                                   LOS    02/12/20
                                                                       CARGOS        Page
                                                                              DEL ÓRGANO
                                                                       10/29/19   Page      49
                                                                                        8DEof  of 75
                                                                                            INTERVENCIÓN,
                                                                                              16          LLAMADO “J…

  Gacetas Legislativas




  Palacio Federal Legislativo, Caracas - Venezuela / Teléfono: +58 212 7783322
  X




www.asambleanacional.gob.ve/actos/_acuerdo-que-autoriza-el-nombramiento-para-ejercer-los-cargos-del-organo-de-intervencion-llamado-junta-admi…   7/7
      Case 1:19-cv-10023-KPF
         Case                 Document1-2
               1:19-cv-10023 Document  59-5Filed
                                              Filed 02/12/20Page
                                                 10/29/19     Page  5016
                                                                 9 of  of 75




                                      TRANSLATION CERTIFICATION


I, Gabriela Vasallo, president and owner of Lexico LLC., certify that my company has translated
from Spanish to English the document named “>qab[bm J :\n^k]h ]^ eZ :lZf[e^Z GZ\bhgZe
:nmhkbsZg]h ^e Ghf[kZfb^gmh ]^ eZ CngmZ =bk^\mboZ :]&ah\ ]^ I=OL:” to the best of our
professional translators’ ability and knowledge, and we have determined it is a correct and true
translation of the original.




                                                                                                     June 24, 2019


                                                                                                     Date




                       Lexico LLC. | 6770 Royal Palm Dr | Palmetto Bay, FL | 33157 | lexicollc.com
6/17/2019          Case  1:19-cv-10023-KPF
                 AGREEMENT
                      Case AUTHORIZING
                             1:19-cv-10023       Document
                                       THE APPOINTMENT
                                               Document      59-5
                                                       TO HOLD
                                                           1-2 THE  Filed  02/12/20
                                                                   POSITIONS
                                                                Filed                  Page
                                                                             OF THE Page
                                                                       10/29/19               5116
                                                                                    INTERVENTION
                                                                                          10 of  of 75NAMED...
                                                                                                 BODY,

  Back to top

         Home
         The Assembly
               Board of Directors
               Legislative headquarters
         News
         Deputies Deputies
                All
               Main
               Substitute
         Commissions
         Legislative agenda
               The whole agenda
               Agenda of the Board of Directors
         Laws Laws
               Enacted
               Projects
         Legislative acts
         Transparency
         Press room
         Galleries

  Menu




  Caracas - Venezuela
  June 17, 2019 / 01:06 pm




www.asambleanacional.gob.ve/actos/_acuerdo-que-autoriza-el-nombramiento-para-ejercer-los-cargos-del-organo-de-intervencion-llamado-junta-admi…   1/7
6/17/2019            Case  1:19-cv-10023-KPF
                   AGREEMENT
                        Case AUTHORIZING
                               1:19-cv-10023       Document
                                         THE APPOINTMENT
                                                 Document      59-5
                                                         TO HOLD
                                                             1-2 THE  Filed  02/12/20
                                                                     POSITIONS
                                                                  Filed                  Page
                                                                               OF THE Page
                                                                         10/29/19               5216
                                                                                      INTERVENTION
                                                                                            11 of  of 75NAMED...
                                                                                                   BODY,




         Home
         The Assembly
               Board of Directors
               Legislative headquarters
         News
         Deputies Deputies
               All
               Main
               Substitute
         Commissions
         Legislative agenda
               The whole agenda
               Agenda of the Board of Directors
         Laws Laws
               Enacted
               Projects
         Legislative acts
         Transparency
         Press room
         Legislative gazette
         Galleries


  AGREEMENT AUTHORIZING THE APPOINTMENT TO HOLD THE POSITIONS OF THE INTERVENTION BODY,
  NAMED "AD-HOC ADMINISTRATIVE BOARD", TO ASSUME THE FUNCTIONS OF THE SHAREHOLDERS MEETING
  Date: 13/02/2019

                                                          NATIONAL ASSEMBLY

                                        OF THE BOLIVARIAN REPUBLIC OF VENEZUELA

                                      In defense of the Constitution, Democracy and the Rule of Law

     AGREEMENT AUTHORIZING THE APPOINTMENT TO HOLD THE POSITIONS FOR AN INTERVENTION
        ENTITY, NAMED "AD-HOC ADMINISTRATIVE BOARD", TO ASSUME THE FUNCTIONS OF THE
    SHAREHOLDERS MEETING AND BOARD OF DIRECTORS OF PETRÓLEOS DE VENEZUELA S.A., TO ACT
    ON THEIR BEHALF AND AS SOLE SHAREHOLDER OF PDV HOLDING, INC., TO APPOINT ITS BOARD OF
   DIRECTORS AND CONSEQUENTLY APPOINT THE BOARD OF DIRECTORS OF CITGO HOLDING, INC. AND
                               CITGO PETROLEUM CORPORATION.

                                                                  WHEREAS
            On May 20, 2018, the regime de facto tried to simulate an electoral process where Venezuelans could not exercise
            their right to vote in freedom, laying the groundwork for Nicolás Maduro and his regime to propitiate the scenario of
            usurpation of the Presidency of the Republic for a new presidential term;

                                                                  WHEREAS
            On May 22, 2018, the sovereign National Assembly approved an Agreement Reiterating the Lack of Knowledge of
            the Farce That Took Place on May 20, 2018, for the alleged election of the President of the Republic, considering
            that the farce carried out on May 20 failed to comply with all the electoral guarantees recognized in Human Rights
www.asambleanacional.gob.ve/actos/_acuerdo-que-autoriza-el-nombramiento-para-ejercer-los-cargos-del-organo-de-intervencion-llamado-junta-admi…   2/7
6/17/2019            Case  1:19-cv-10023-KPF
                   AGREEMENT
                        Case AUTHORIZING
                               1:19-cv-10023       Document
                                         THE APPOINTMENT
                                                 Document      59-5
                                                         TO HOLD
                                                             1-2 THE  Filed  02/12/20
                                                                     POSITIONS
                                                                  Filed                  Page
                                                                               OF THE Page
                                                                         10/29/19               5316
                                                                                      INTERVENTION
                                                                                            12 of  of 75NAMED...
                                                                                                   BODY,
            Treaties and Agreements, as well as in the Constitution of the Bolivarian Republic of Venezuela and the Organic
            Law of Electoral Processes, taking into account the effective absence of the Rule of Law; the bias of the electoral
            arbitrate, the violation of the guarantees to exercise the right to suffrage and to exercise the right to be elected for
            public office; the absence of effective controls against acts of electoral corruption perpetrated by the Government;
            the systematic violation of freedom of expression, coupled with the bias of the social communication media
            controlled by the Government, and the absence of effective and transparent observation mechanisms during the
            elections;
                                                                  WHEREAS
            Nicolás Maduro usurps the office of President of the Republic, which constitutes an ineffective authority; therefore,
            all acts emanating from this usurpation are null and void, in accordance with the provisions of Article 138 of the
            Constitution of the Bolivarian Republic from Venezuela;

                                                                  WHEREAS
            The Venezuelan people suffer from the bad public policies implemented in recent years by the National Executive
            and supported by the rest of public powers akin to the regime of Nicolás Maduro;

                                                                  WHEREAS
            Part of the policies of this usurping Government are to divert the budgetary resources of the Republic to maintain its
            contemptuous regime, to the detriment of the Venezuelan people who suffer from insecurity, lack of hospitals and
            medicines, lack of food, lack of transportation, and lack of public services that could improve their quality of life;
                                                                  WHEREAS
            As a consequence of this unfortunate legal situation of usurpation perpetrated by citizen Nicolás Maduro and his
            regime, and in accordance with the provision established in Article 333 of the Constitution of the Bolivarian
            Republic of Venezuela, the National Assembly has had to assume its constitutional competencies, as established in
            the first part of Article 233 of the Constitution of the Republic and, in this regard, the legitimate President in charge
            of the Bolivarian Republic of Venezuela is the President of the National Assembly.

                                                                  WHEREAS
            In compliance with Article 333 and Article 187 numeral 1 of the Constitution of the Bolivarian Republic of
            Venezuela, the National Assembly approved on February 5, 2019, the Law called "Statute that Governs the
            Transition to Democracy to Restore the Effectiveness of the Constitution of the Bolivarian Republic of Venezuela,"
            as a pact of coexistence for the civic life of Venezuelans and as a safe path to democratic transition, which has as
            main foundation the return to the re-institutionalization of the Constitution of the Republic that has been
            intentionally lost by the National Executive;
                                                                  WHEREAS
            It is the national duty of all Venezuelans, wherever they may be, in the national territory or abroad, to assume the
            defense of the interests of the Republic and the heritage of all Venezuelans;

                                                                  WHEREAS
            At present the company CITGO Petroleum Corporation, a subsidiary of Petróleos de Venezuela SA, is facing a
            series of operational, financial and managerial difficulties, due to the constant administrative disorders of the regime
            implemented by the National Government, reason why there are three important legal contingencies weighing on
            this Venezuelan company in the United States: (i) the guarantee granted to the creditors of the Sovereign Bonds
            2020; (ii) the guarantee granted by the regime to the Russian company Rosneft as consequence of a loan, and (iii)
            the order to seize the shares owned by PDV Holding, Inc., in favor of Crystallex on the grounds of having won a
            trial for expropriation of a mining concession contract granted in Venezuela to said Canadian mining company;
                                                                  WHEREAS

            Currently, the operation of the Company CITGO relies on a management team comprised by US staff who face
            important legal limitations due to the absence of the members of the Venezuelan Board of Directors because of their
            relationship with the usurper Government of Maduro, reason why the operations of the company have been affected;

                                                                  WHEREAS
www.asambleanacional.gob.ve/actos/_acuerdo-que-autoriza-el-nombramiento-para-ejercer-los-cargos-del-organo-de-intervencion-llamado-junta-admi…   3/7
6/17/2019            Case  1:19-cv-10023-KPF
                   AGREEMENT
                        Case AUTHORIZING
                               1:19-cv-10023       Document
                                         THE APPOINTMENT
                                                 Document      59-5
                                                         TO HOLD
                                                             1-2 THE  Filed  02/12/20
                                                                     POSITIONS
                                                                  Filed                  Page
                                                                               OF THE Page
                                                                         10/29/19               5416
                                                                                      INTERVENTION
                                                                                            13 of  of 75NAMED...
                                                                                                   BODY,


            Due to the usurpation of the Presidency of the Republic illegally exercised by Nicolás Maduro, it is not possible for
            the Board of Directors of PDVSA and, consequently, for the shareholders meeting to fulfill all the formalities to
            designate a new Board of Directors of PDV Holding, Inc., of the Company CITGO Holding, Inc. and of the
            Company CITGO Petroleum Corporation, which is why Article 34 of the Statute Governing the Transition to
            Democracy to Restore the Effectiveness of the Constitution of the Bolivarian Republic of Venezuela, approved by
            the National Assembly on February 5, 2019, establishes a special and temporary legal regime for intervention of
            State companies, which allows the appointment of an intervention body, called the "Ad-hoc Administrative Board,"
            appointed by the President in charge of the Republic, to assume the functions of the Shareholders Meeting and of the
            Board of Directors of PDVSA, to act on their behalf as sole shareholder, and to proceed to appoint the Board of
            Directors of PDV Holding, Inc. and, subsequently, appoint the Board of Directors of the company CITGO
            Petroleum Corporation;

                                                                  WHEREAS
        The acts of the President in charge must be submitted to parliamentary control by the National Assembly, in the exercise
        of its constitutional functions, in conformity with Article 187 of the Constitution of the Bolivarian Republic of
        Venezuela and Articles 13, 15 and 16 of the Statute that Governs the Transition to Democracy to Restore the
        Effectiveness of the Constitution of the Bolivarian Republic of Venezuela.


                                                                 IT AGREES:

  FIRST: Authorize citizen Juan Gerardo Guaidó Márquez, President in charge of the Bolivarian Republic of Venezuela, by
  means of its legal attributions, to appoint the citizens that are mentioned below as members of the Ad-hoc Administrative Board
  of Petróleos de Venezuela S.A., in consideration of the provisions expressly established in Articles 236 numerals 1, 2 and 11, as
  well as Article 333 of the Constitution of the Bolivarian Republic of Venezuela, and Articles 15 literal a. and 34 of the Statute
  Governing the Transition to Democracy to Restore the Effectiveness of the Constitution of the Bolivarian Republic of
  Venezuela:

  AD HOC ADMINISTRATIVE BOARD OF PETRÓLEOS DE VENEZUELA S.A.

  D Simón Antunes;

  D Gustavo J. Velásquez;

  D Carlos José Balza;

  D Ricardo Alfredo Prada, and

  D David Smolansky.

  SECOND: the following provisions will govern the principal members of the Ad-hoc Administrative Board of the
  commercial company Petróleos de Venezuela, S.A.:
       1. The Ad-hoc Administrative Board will have the appropriate attributions to the Shareholders Meeting and the
           Board of Directors of Petróleos de Venezuela S.A., for the purpose of carrying out all the necessary actions to
           appoint a Board of Directors of PDV Holding, Inc.
       2. The Ad-hoc Administrative Board, directly or through the person they designate, will represent Petróleos de
           Venezuela S.A. as a shareholder of PDV Holding, Inc., for the only purpose of subscribing the written consent
           of the sole shareholder required to appoint the Board of Directors of PDV Holding, Inc.
       3. Any other authorization or appointment that Petróleos de Venezuela S.A. has formulated in the past for
           representing Petróleos de Venezuela SA as shareholder of PDV Holding is revoked and without effect,
           including any limitations to subscribe written consents as sole shareholder of PDV Holding, Inc.


  THIRD: The Ad-hoc Administrative Board of Petróleos de Venezuela S.A. will proceed to carry out all the necessary
  actions for the purpose of designating the new boards of directors of the subsidiaries of PDV Holding, Inc., of CITGO
  Holding, Inc. and of CITGO Petroleum Corporation, which will be comprised of the following persons:

  PDV Holding, Inc.:

www.asambleanacional.gob.ve/actos/_acuerdo-que-autoriza-el-nombramiento-para-ejercer-los-cargos-del-organo-de-intervencion-llamado-junta-admi…   4/7
6/17/2019           Case  1:19-cv-10023-KPF
                  AGREEMENT
                       Case THAT
                              1:19-cv-10023       Document
                                 AUTHORIZES THE APPOINTMENT
                                                Document    TO59-5
                                                            1-2      Filed
                                                               PERFORM
                                                                 Filed  THE 02/12/20
                                                                            FUNCTIONS
                                                                        10/29/19       Page
                                                                                      OF
                                                                                   Page  THE  5516
                                                                                                 of 75 BODY, NAMED...
                                                                                          14INTERVENTION
                                                                                              of
  D Luisa Palacios;

  D Edgar Rincón;

  D Oswaldo Nuñez;

  D Fernando Vera;

  D Elio Tortolero, and

  D Andrés Padilla.

  Citgo Holding, Inc.:

  D Luisa Palacios;

  D Edgar Rincón;

  D Ángel Olmeta;

  D Oswaldo Núñez;

  D Javier Troconis, and

  D Rick Esser.

  Citgo Petroleum Corporation:

  D Luisa Palacios;

  D Edgar Rincón;

  D Luis Urdaneta;

  D Ángel Olmetta;

  D Andrés Padilla, and

  D Rick Esser.

  FOURTH: The Ad-hoc Administrative Board of Petróleos de Venezuela S.A., and the new directors of PDV Holding, Inc.
  and the boards of the subsidiaries listed above will proceed immediately to implement a plan based on the following
  premises:
        1. Secure the protection of assets of CITGO Company. For this purpose, the exclusion of the CITGO Company
             from the sanctions regime and promotion of its inclusion in a regime for protection of assets must be achieved.
        2. Implement measures that permit seeking alternative sources to PDVSA for supply of heavy oil at the lowest
             possible cost, until the usurpation ceases and Petróleos de Venezuela S.A restores the supply of crude oil to the
             United States.
        3. Carry out the necessary audits to determine the status of the assets of CITGO Company, particularly to
             establish evidence of possible irregularities committed, which could have affected the interests of the Republic,
             and proceed to file complaints before the competent authorities.
        4. Any other order or instruction issued from the authority of the President in Charge of the Republic.
  FIFTH: Disseminate the present Agreement publicly in the Judicial Gazette and the communication media.

  Signed, sealed and delivered in the Federal Legislative Palace, venue of the National Assembly of the Bolivarian Republic of
  Venezuela, in Caracas, on the thirteenth day of the month of February, 2019. 209th year of Independence and 159th year of
  Federation.




www.asambleanacional.gob.ve/actos/_acuerdo-que-autoriza-el-nombramiento-para-ejercer-los-cargos-del-organo-de-intervencion-llamado-junta-admi…   5/7
6/17/2019          Case  1:19-cv-10023-KPF
                 AGREEMENT
                      Case THAT
                             1:19-cv-10023       Document
                                AUTHORIZES THE APPOINTMENT
                                               Document    TO59-5
                                                           1-2      Filed
                                                              PERFORM
                                                                Filed  THE 02/12/20
                                                                           FUNCTIONS
                                                                       10/29/19       Page
                                                                                     OF
                                                                                  Page  THE  5616
                                                                                                of 75 BODY, NAMED...
                                                                                         15INTERVENTION
                                                                                             of

                                                 JUAN GERARDO GUAIDÓ MÁRQUEZ

                                                                     President




              ÉDGAR JOSÉ ZAMBRANO RAMÍREZ                                           IVÁN STALIN GONZÁLEZ MONTAÑO
                      First Vice-President                                                  Second Vice-President




              EDINSON DANIEL FERRER ARTEAGA                                             JOSÉ LUIS CARTAYA PIÑANGO
                          Secretary                                                             Undersecretary

  Browser
  Search...
   Search
  The Assembly

         Board of Directors
         Legislative headquarters

  Deputies

         Main
         Substitute

  Legislative agenda

         Sessions of the National Assembly
         Events
         Press conferences

  Commissions

         Permanent
         Ordinary
         Special

  Laws

         Projects

  Press room

         News
         Calls
         Releases
         Press releases

www.asambleanacional.gob.ve/actos/_acuerdo-que-autoriza-el-nombramiento-para-ejercer-los-cargos-del-organo-de-intervencion-llamado-junta-admi…   6/7
6/17/2019          Case  1:19-cv-10023-KPF
                 AGREEMENT
                      Case THAT
                             1:19-cv-10023       Document
                                AUTHORIZES THE APPOINTMENT
                                               Document    TO59-5
                                                           1-2      Filed
                                                              PERFORM
                                                                Filed  THE 02/12/20
                                                                           FUNCTIONS
                                                                       10/29/19       Page
                                                                                     OF
                                                                                  Page  THE  5716
                                                                                                of 75 BODY, NAMED...
                                                                                         16INTERVENTION
                                                                                             of
  Legislative gazette




  Federal Legislative Palace, Caracas - Venezuela / Telephone: +58 212 7783322 X




www.asambleanacional.gob.ve/actos/_acuerdo-que-autoriza-el-nombramiento-para-ejercer-los-cargos-del-organo-de-intervencion-llamado-junta-admi…   7/7
CaseCase
     1:19-cv-10023-KPF Document1-3
         1:19-cv-10023 Document 59-5Filed
                                      Filed 02/12/20Page
                                          10/29/19   Page  589of 75
                                                         1 of




                    EXHIBIT C
                    CaseCase
                         1:19-cv-10023-KPF Document1-3
                             1:19-cv-10023 Document 59-5Filed
                                                          Filed 02/12/20Page
                                                              10/29/19   Page  599of 75
                                                                             2 of
              




   Acuerdos aprobados en la plenaria en las distintas áreas de interés nacional


ACUERDO SOBRE LA SITUACIÓN FINANCIERA ACTUAL DE PETRÓLEOS DE
VENEZUELA S.A.
                                                 LA ASAMBLEA NACIONAL

                                     DE LA REPÚBLICA BOLIVARIANA DE VENEZUELA




                ACUERDO SOBRE LA SITUACIÓN FINANCIERA ACTUAL DE PETRÓLEOS DE VENEZUELA S.A.




                                                      CONSIDERANDO

Que la Constitución de la República Bolivariana de Venezuela en su artículo 302 reconoce la importancia estratégica de la
actividad petrolera en Venezuela y es Petróleos de Venezuela, S.A., la única sociedad anónima de carácter público que
reconoce expresamente nuestra Constitución en su artículo 303;

                                                      CONSIDERANDO

Que en el contexto mundial de baja de precios del crudo, el Estado venezolano debe buscar preservar su presencia en los
mercados mundiales de hidrocarburos, procurando mantener o incrementar los niveles de producción. Este objetivo fallido
fue trazado por el Gobierno Nacional desde el año 2005 en el Plan de Siembra Petrolera que señala que para el 2012 la
producción petrolera debió alcanzar los 6.0 millones de barriles diarios de los cuales 3.9 millones de barriles diarios se
deberían destinar para la exportación. El informe de gestión de PDVSA del año 2015 señala que la producción petrolera
nacional lejos de incrementar disminuyó a 2.9 millones de barriles de petróleo, por debajo del 50 % de la meta de producción
para el 2012;

                                                      CONSIDERANDO

Que pese a haber generado más de 700 millardos de dólares en ingresos desde el año 1999 hasta el 2015, el Estado ha usado
a PDVSA como fuente de financiamiento para fines político-partidistas, obstaculizando así que la empresa invirtiera en
aspectos esenciales dentro de la industria como son la exploración, extracción, refinación y distribución. En consecuencia,
                                                                                                                         /
                                                                                                                            la
producción actual está por
                    Case   debajo
                         Case     de los niveles deDocument
                           1:19-cv-10023-KPF
                               1:19-cv-10023        producción1-3
                                                   Document   de 1998;
                                                               59-5  Filed
                                                                   Filed   02/12/20Page
                                                                         10/29/19   Page  609of 75
                                                                                        3 of

                                                      CONSIDERANDO

Que la situación financiera de PDVSA es la de una entidad altamente endeudada con una deuda financiera de US$ 43.716
millones y de US$ 19.052 millones con proveedores, niveles estos significativamente mayores que lo adeudado en 1998;

                                                       CONSIDERANDO

Que PDVSA ha vendido activos físicos y financieros a precios inferiores al mercado. Así, en 2016, PDVSA liquidó sus activos en
Argentina, vendió parte de su capital accionario en las empresas mixtas a petroleras extranjeras y en el año 2015 negoció las
acreencias que mantenía con Jamaica y República Dominicana por un precio inferior a su valor nominal. En ese sentido,
Venezuela transó sus cuentas por cobrar con Jamaica de US$ 2.920 millones de dólares por apenas US$ 1.500 millones, lo que
representa una rebaja cercana al 50%, mientras que a República Dominicana cedió una posición de acreedor de una deuda
cercana a los US$ 4.000 millones por apenas US$ 2.000 millones;

                                                      CONSIDERANDO

Que recientemente, la estatal petrolera ha dado a conocer que pretende realizar un canje de bonos con fecha de maduración
en los próximos quince meses. Los títulos elegibles para esta operación alcanzan a US$ 7.100 millones con una concentración
excesiva en el corto plazo del servicio de la deuda. De hecho en lo que va de 2016, más del 25,0 % de los ingresos por
exportaciones petroleras se destinarán a servir la deuda de PDVSA;

                                                      CONSIDERANDO

Que es un indicio de los problemas de credibilidad que la empresa petrolera nacional con derechos exclusivos de explotación
sobre las mayores reservas petroleras del mundo tenga que ofrecer como garantía real del pago de los bonos a ser canjeados
el 50,1% de su posición en la empresa subsidiaria Citgo Holdings INC;

                                                      CONSIDERANDO

Que tanto la sensible caída en la producción de PDVSA, la necesidad de colocar como colateral a la empresa Citgo Holdings
INC y el manejo opaco e inadecuado de las finanzas de la empresa, comprometerán significativamente la liquidez de esta para
el servicio de la deuda financiera y comercial y aumentar la producción;

                                                      CONSIDERANDO

Que el artículo 187 de la Carta Magna faculta a la Asamblea Nacional para ejercer funciones de control sobre el Gobierno
Nacional y sobre la Administración Pública, con potestad para conocer sobre los estados financieros y los detalles de cualquier
operación que comprometa a PDVSA al usarse como garantía sus activos.

                                                          ACUERDA

Primero. Citar al ciudadano Eulogio del Pino, Presidente de la Empresa Petróleos de Venezuela S.A, a que comparezca a esta
Asamblea Nacional para que explique los términos de esta operación de canje de bonos, fundamentada en el otorgamiento
de la mayoría de las acciones de Citgo Holding INC como garantía.



                                                                                                                          /
Segundo. Rechazar Case
                    categóricamente que dentro Document
                          1:19-cv-10023-KPF
                        Case   1:19-cv-10023      de  la operación
                                                   Document     59-5de
                                                               1-3      canje
                                                                       Filed
                                                                     Filed    se ofrezcaPage
                                                                              02/12/20
                                                                           10/29/19      como4 garantía
                                                                                          Page  619of 75con prioridad por el
                                                                                               of
50.1% de las acciones que conforman el capital social de Citgo Holding INC, o que se constituya garantía sobre cualquier otro
bien de la Nación.

Tercero. Exhortar al Ministerio Público a que abra una investigación para determinar si la operación en curso resguarda el
Patrimonio de la Nación, en atención a los artículos 187 numeral 9, 302 y 303 de la Constitución de la República Bolivariana de
Venezuela.

Cuarto. Exhortar a Petróleos de Venezuela S.A, a que presente al país un plan de reperfilamiento de sus compromisos
financieros y un plan de recuperación de la industria petrolera para el corto y mediano plazo.

Quinto. Dar publicidad al presente Proyecto de Acuerdo.

Dado, firmado y sellado en el Palacio Federal Legislativo, Sede de la Asamblea Nacional de la República Bolivariana de
Venezuela, en la ciudad de Caracas, a los veintisiete días del mes de septiembre del año dos mil dieciséis. Año 206° de la
Independencia y 156° de la Federación.




                                                   HENRY RAMOS ALLUP

                                             Presidente de la Asamblea Nacional




                               ENRIQUE MÁRQUEZ                            SIMÓN CALZADILLA

                               Primer Vicepresidente                    Segundo Vicepresidente




                             ROBERTO EUGENIO MARRERO BORJAS                   JOSÉ LUIS CARTAYA

                                           Secretario                            Subsecretario




                                                        Buscador
                                                                                                                          /
                    CaseCase
                         1:19-cv-10023-KPF Document1-3
                             1:19-cv-10023 Document 59-5Filed
                                                          Filed 02/12/20Page
                                                              10/29/19   Page  629of 75
                                                                             5 of
    Buscar...



                                                           BUSCAR




Asamblea               Noticias            Diputados       Comisiones                 Actos Legislativos

  Historia                Todas              Todos           Todas                      Todos
  Bases Legales           Nacional           Principales     Comisiones Ordinarias      Acuerdos aprobados e...
  Junta Directiva         Internacional      Suplentes       Comisiones Permanentes     Autorización...
                          Legislativa                        Comisiones Consultivas     Autorizaciones de co...
                                                                                        Comisiones Especiale...
                                                                                        Comisiones Mixtas
                                                                                        Discursos de Orden
                                                                                        Embajadores / Autori...
                                                                                        Informes presentados...
                                                                                        Informes
                                                                                        Informes de gesti&oa...

Transparencia         Gaceta Legislativa

  Documentos          Contáctanos



Palacio Federal Legislativo, Caracas - Venezuela /
Teléfono: +58 212 7783322

                                                                                                                 




                                                                                                                       /
CaseCase
     1:19-cv-10023-KPF Document1-3
         1:19-cv-10023 Document 59-5Filed
                                      Filed 02/12/20Page
                                          10/29/19   Page  639of 75
                                                         6 of
       CaseCase
            1:19-cv-10023-KPF Document1-3
                1:19-cv-10023 Document 59-5Filed
                                             Filed 02/12/20Page
                                                 10/29/19   Page  649of 75
                                                                7 of



09/27/2016

                                THE NATIONAL ASSEMBLY

                   OF THE BOLIVARIAN REPUBLIC OF VENEZUELA



 RESOLUTIONS ON THE CURRENT FINANCIAL SITUATION OF PETRÓLEOS DE
                        VENEZUELA S.A.



                                           WHEREAS

That the Constitution of the Bolivarian Republic of Venezuela, in Article 302 thereof, recognizes
the strategic importance of the oil activity in Venezuela, with Petróleos de Venezuela, S.A. being
the only public company that expressly recognizes our Constitution in Article 303 thereof;

WHEREAS That in the global context of low oil prices, the Venezuelan State must seek to
preserve its presence in the global hydrocarbon markets in an attempt to maintain or increase
production levels. This failed objective was set by the National Government since 2005 in the
“Plan de Siembra de Petroleo” (Oil Sowing Plan) that states that, by 2012, oil production should
have reached 6.0 million barrels per day, of which 3.9 million barrels per day should be destined
for export. PDVSA's 2015 management report indicates that national oil production, far from
increasing, actually decreased to 2.9 million barrels of oil, below 50% of the production target for
2012;

 WHEREAS That despite having generated more than US$700 billion in revenue from 1999 to
2015, the State has used PDVSA as a source of financing for political-partisan purposes, thus
hindering the company from investing in essential aspects within the industry such as exploration,
extraction, refining and distribution. Consequently, current production is below the 1998
production levels;

                                           WHEREAS

That PDVSA's financial situation is that of a highly indebted entity with a financial debt of
US$43,716 million and US$19,052 million with suppliers, levels that are significantly higher than
what was owed in 1998;

WHEREAS That PDVSA has sold physical and financial assets at prices below the market. Thus,
in 2016, PDVSA liquidated its assets in Argentina, sold part of its share capital in joint ventures
to foreign oil companies, and in 2015 negotiated the claims it held with Jamaica and the Dominican
Republic for a price below nominal value. Accordingly, Venezuela negotiated its accounts
receivable of US$ 2,920 million with Jamaica for just US$ 1,500 million, which represents a
reduction close to 50%, while the Dominican Republic relinquished a creditor position for a debt
of almost US$ 4,000 million for just US$ 2,000 million;
       CaseCase
            1:19-cv-10023-KPF Document1-3
                1:19-cv-10023 Document 59-5Filed
                                             Filed 02/12/20Page
                                                 10/29/19   Page  659of 75
                                                                8 of



WHEREAS That recently, the state oil company has announced that it intends to execute a bond
swap with a maturity date in the next 15 months. Eligible securities for this transaction reach US$
7.1 billion with an excessive concentration in the short-term for debt service. In fact, so far in 2016,
more than 25.0% of revenues from oil exports will be used to serve PDVSA's debt;

WHEREAS That, indicative of the credibility problems, the national oil company, having
exclusive exploitation rights over the largest oil reserves in the world, must offer 50.1% of its
position in the subsidiary company Citgo Holdings Inc. as collateral for the payment of the bond
swap;

                                             WHEREAS

That the considerable drop in the production of PDVSA, the need to offer the company Citgo
Holdings Inc. as collateral, and the opaque and inadequate management of the company's finances
will significantly compromise its liquidity for the service of financial and commercial debt and for
the increase in production;

                                             WHEREAS

That Article 187 of the Constitution empowers the National Assembly to exercise control functions
over the National Government and the Public Administration, with the power to obtain information
about the financial statements and details of any transaction that commits PDVSA’s assets as
collateral.

                                   IT IS HEREBY RESOLVED

First. To summon citizen Eulogio del Pino, President of Petróleos de Venezuela SA, to appear
before this National Assembly to explain the terms of this bond swap transaction, based on offering
the majority of Citgo Holding Inc. shares as collateral.

Second. To reject categorically that, within the swap transaction, 50.1% of the shares comprising
the capital stock of Citgo Holding Inc. are offered as a guarantee with priority, or that a guarantee
is constituted over any other property of the Nation.

Third. To urge the Public Ministry to open an investigation to determine if the current transaction
protects the National Property, in accordance with articles 187, section 9, 302 and 303 of the
Constitution of the Bolivarian Republic of Venezuela.

Fourth. To urge Petróleos de Venezuela S.A.to present the Country with a plan for the refinancing
of its financial commitments and a recovery plan for the oil industry over the short- and medium-
term.



Fifth. To publicize these Draft Resolutions.

Issued, signed and sealed in the Federal Legislative Palace, Headquarters of the National Assembly
of the Bolivarian Republic of Venezuela, in the city of Caracas, on the twenty-seventh day of the
      CaseCase
           1:19-cv-10023-KPF Document1-3
               1:19-cv-10023 Document 59-5Filed
                                            Filed 02/12/20Page
                                                10/29/19   Page  669of 75
                                                               9 of



month of September of the year two thousand and sixteen. Year 206 of Independence and 156 of
the Federation.

                                 HENRY RAMOS ALLUP

                            President of the National Assembly



             ENRIQUE MÁRQUEZ                           SIMÓN CALZADILLA

             First Vice President                       Second Vice President



    ROBERTO EUGENIO MARRERO BORJAS                               JOSÉ LUIS CARTAYA

             Secretary                                        Undersecretary
CaseCase
     1:19-cv-10023-KPF Document1-4
         1:19-cv-10023 Document 59-5Filed
                                      Filed 02/12/20Page
                                          10/29/19   Page  679of 75
                                                         1 of




                 EXHIBIT D
                              CaseCase
                                   1:19-cv-10023-KPF Document1-4
                                       1:19-cv-10023 Document 59-5Filed
                                                                    Filed 02/12/20Page
                                                                        10/29/19   Page  689of 75
                                                                                       2 of
           




                                  Acuerdos aprobados en la plenaria en las distintas áreas de interés nacional


ACUERDO QUE REITERA LA INVALIDEZ DEL BONO PDVSA 2020

                                                                                                                                                                                 DESCARGAR


                                                                              LA ASAMBLEA NACIONAL
                                                                     DE LA REPÚBLICA BOLIVARIANA DE VENEZUELA




                                                                   Como vocera del pueblo libre, soberano y democrático,




                                                             ACUERDO QUE REITERA LA INVALIDEZ DEL BONO PDVSA 2020




                                                                                      CONSIDERANDO

Que en Acuerdo aprobado en fecha 26 de mayo de 2016, esta Asamblea Nacional ratificó que: “serán absolutamente nulos los contratos de interés público nacional, estadal o municipal que
celebre el Ejecutivo Nacional con Estados o entidades oficiales extranjeras o con sociedades no domiciliadas en Venezuela sin la aprobación de la Asamblea Nacional; así como otros
contratos de interés público nacional que suscriba sin esta aprobación fuera de los casos exceptuados por la ley”;

                                                                                      CONSIDERANDO

Que el 4 de agosto de 2016 esta Asamblea Nacional aprobó el Acuerdo de emplazamiento al Ejecutivo Nacional sobre la situación de la compañía estatal Petróleos de Venezuela S.A.
(PDVSA), en el cual se acordó, entre otras decisiones, exhortar “al Ejecutivo Nacional y a la directiva de la Estatal PDVSA a mantener una sana política de endeudamiento, tanto financiera
como comercial que no afecte a largo plazo los intereses del país y de la propia industria petrolera”;

                                                                                      CONSIDERANDO

Que el 16 de septiembre de 2016 PDVSA ofreció el canje de bonos con vencimiento en 2017 por un nuevo bono con vencimiento en 2020, con garantía sobre el 50,1% de la acciones de
Citgo Holding, Inc.;

                                                                                      CONSIDERANDO

Que el 27 de septiembre de 2016 esta Asamblea aprobó un Acuerdo en el cual cuestionó el sobre-endeudamiento irresponsable de PDVSA, inició una investigación sobre la oferta de canje,
rechazó la garantía sobre el 50,1% de la acciones de Citgo Holding, Inc., y ordenó el inicio de investigaciones por presuntos delitos al patrimonio público derivados de esta operación;

                                                                                      CONSIDERANDO

Que PDVSA decidió ignorar el Acuerdo de esta Asamblea Nacional, y avanzó en el canje, a pesar de que el mercado no reaccionó favorablemente, como resultado del colapso económico de
PDVSA y las objeciones públicamente realizadas por esta Asamblea en su Acuerdo de fecha 27 de septiembre de 2016;

                                                                                      CONSIDERANDO

Que tras cambiar las condiciones del canje para reconocer una prima a quienes decidiesen participar en tal operación, PDVSA anunció el 24 de octubre de 2016 los resultados de la
operación, en la cual apenas se logró canjear cerca del 40% de los bonos con vencimiento en 2017;

                                                                                      CONSIDERANDO

Que el canje aumentó las obligaciones de PDVSA durante 2016-2020 por 1.102 millones de dólares, dividido en 569 millones en pagos de capital adicional y 533 millones en pagos de
intereses adicionales. Como resultado de lo anterior, el financiamiento total del canje tiene una tasa interna de retorno de cerca del 19,8% en dólares, más el colateral sobre el 50,1% de las
acciones de Citgo Holding, Inc;

                                                                                      CONSIDERANDO



                                                                                                                                                                                        /
Que al día siguiente del anuncio de los resultados del canje, la Sala Constitucional dictó su sentencia Nro. 893, en la cual ilegítimamente privó a esta Asamblea Nacional a investigar a PDVSA,
                              CaseCase
                                   1:19-cv-10023-KPF Document1-4
                                                              59-5Filed
                                                                    Filed 02/12/20Page
                                                                                   Page  699of 75
                                       1:19-cv-10023 Document           10/29/19       3 of
todo lo cual facilitó que esa empresa cerrara la operación de canje, mediante contratos de emisión y de garantías suscritos el 28 de octubre, a pesar de lo cual, no se declaró la nulidad del
Acuerdo del 27 de septiembre del año 2016;

                                                                                      CONSIDERANDO

Que el 30 de noviembre de 2016 PDVSA, firmó un acuerdo de financiamiento con Rosneft Trading, S.A., a resultas del cual PDV Holding, Inc. entregó en prenda el 49,9% de acciones de Citgo
Holding, Inc., en una operación que tampoco fue autorizada por la Asamblea Nacional de conformidad con lo previsto en los artículos 150 y 187 numeral 3 de la Constitución;

                                                                                      CONSIDERANDO

Que desde febrero de 2019, la Asamblea Nacional y el Presidente (E) Juan Gerardo Guaidó Márquez adoptaron todas las decisiones necesarias para cambiar a los administradores de PDV
Holding, Inc., Citgo Holding, Inc. y Citgo Petroleum Corporation, de conformidad con el Estatuto que rige la transición a la democracia para restablecer la vigencia de la Constitución de la
República Bolivariana de Venezuela, todo lo cual permitió resguardar a Citgo de la grave crisis en la cual estaba sumergida como resultado de las políticas predatorias de los regímenes de
Hugo Chávez y Nicolás Maduro;

                                                                                      CONSIDERANDO

Que el 24 de abril de 2019 la Sub-Comisión de Crédito Público y la Comisión Permanente de Finanzas y Desarrollo Económico recomendaron a la Asamblea Nacional, tal y como esta acordó,
pagar por una vez los intereses del Bono 2020 por parte de la Junta Ad-Hoc de PDVSA designada por el Presidente (E) Juan Gerardo Guaidó Márquez, pero reservando expresamente los
derechos de PDVSA derivados de las dudas en torno a la validez de ese Bono, para lo cual acordó iniciar la correspondiente investigación;

                                                                                      CONSIDERANDO

Que a pesar de los esfuerzos de la Oficina del Procurador Especial, el Embajador de Venezuela en Estados Unidos de América y la Junta Administradora Ad-Hoc de PDVSA, el Departamento
del Tesoro no ha reconocido la revocatoria de la licencia general número 5, que autoriza a los tenedores del Bono 2020 a tomar control de las acciones de Citgo Holding, Inc., aun cuando
esas acciones se encuentran bloqueadas como resultado de las decisiones adoptadas por el Gobierno de Estados Unidos, en especial, la Orden Ejecutiva de 5 de agosto;

                                                                                      CONSIDERANDO

Que luego de las investigaciones adelantadas en coordinación con la Oficina del Procurador Especial, se concluyó que el contrato de emisión del Bono 2020 es un contrato de interés público
nacional que ha debido ser autorizado por la Asamblea Nacional, de conformidad con el artículo 150 de la Constitución;

                                                                                      CONSIDERANDO

Que además de lo anterior, las condiciones financieras del contrato de emisión del Bono 2020 fueron irracionales, lesionando el patrimonio de PDVSA por el incremento injustificado de su
deuda.

                                                                                          ACUERDA

PRIMERO. Ratificar que el contrato de emisión del Bono 2020 violó el artículo 150 de la Constitución de la República Bolivariana de Venezuela, pues se trató de un contrato de interés
público nacional, suscrito con sociedades mercantiles extranjeras, el cual no fue autorizado por la Asamblea Nacional.

SEGUNDO. Ratificar que el contrato de emisión del Bono 2020 violó los artículos 311 y 312 de la Constitución de la República Bolivariana de Venezuela, pues sus condiciones financieras
fueron lesivas debido a la irracionalidad bajo la cual PDVSA estructuró el canje y posterior emisión.

TERCERO. Reiterar todos los cuestionamientos que esta Asamblea Nacional ha venido formulando desde el año 2016 en torno al endeudamiento irresponsable de PDVSA y la celebración de
contratos de interés público nacional no autorizados previamente, todo lo cual está siendo objeto de una investigación que incluye, entre otros, el acuerdo suscrito con Rosneft Trading, S.A.

CUARTO. Emplazar al Gobierno del Presidente (E) Juan Gerardo Guaidó Márquez a los fines de adoptar todas las acciones orientadas a la defensa de los activos de PDVSA en Estados Unidos,
procurando el arreglo ordenado y consensuado de cualquier reclamación que pudiera plantearse.

QUINTO. Dar publicidad al presente Acuerdo.

Dado, firmado y sellado en el Palacio Federal Legislativo, sede de la Asamblea Nacional de la República Bolivariana de Venezuela, en Caracas a los quince días del mes de octubre 2019. Año
209° de la Independencia y 160° de la Federación.




                                                                               JUAN GERARDO GUAIDÓ MÁRQUEZ

                                                                                Presidente de la Asamblea Nacional




                                                                                                                                                                                         /
                          CaseCase
                               1:19-cv-10023-KPF Document1-4
                                   1:19-cv-10023 Document 59-5Filed
                                                                Filed 02/12/20Page
                                                                    10/29/19   Page  709of 75
                                                                                   4 of



                                  ÉDGAR JOSÉ ZAMBRANO RAMÍREZ                                                                   IVÁN STALIN GONZÁLEZ MONTAÑO

                                        Primer Vicepresidente                                                                         Segundo Vicepresidente




                                                                                                                                  JOSÉ LUIS CARTAYA PIÑANGO
                          EDINSON DANIEL FERRER ARTEAGA Secretario
                                                                                                                                             Subsecretario




                                                                                   Buscador

    Buscar...



                                                                                     BUSCAR




Asamblea            Noticias           Diputados        Comisiones                  Actos Legislativos          Transparencia     Gaceta Legislativa

  Historia             Todas              Todos           Todas                       Todos                       Documentos      Contáctanos
  Bases Legales        Nacional           Principales     Comisiones Ordinarias       Acuerdos aprobados e...
  Junta Directiva      Internacional      Suplentes       Comisiones Permanentes      Autorización...
                       Legislativa                        Comisiones Consultivas      Autorizaciones de co...
                                                                                      Comisiones Especiale...
                                                                                      Comisiones Mixtas
                                                                                      Discursos de Orden
                                                                                      Embajadores / Autori...
                                                                                      Informes presentados...
                                                                                      Informes
                                                                                      Informes de gesti&oa...



Palacio Federal Legislativo, Caracas - Venezuela /
Teléfono: +58 212 7783322

                                                                                                                                                                     




                                                                                                                                                                           /
CaseCase
     1:19-cv-10023-KPF Document1-4
         1:19-cv-10023 Document 59-5Filed
                                      Filed 02/12/20Page
                                          10/29/19   Page  719of 75
                                                         5 of
        CaseCase
             1:19-cv-10023-KPF Document1-4
                 1:19-cv-10023 Document 59-5Filed
                                              Filed 02/12/20Page
                                                  10/29/19   Page  729of 75
                                                                 6 of




           __________________________________________________________________
            NATIONAL ASSEMBLY OF BOLIVARIAN REPUBLIC OF VENEZUELA
            __________________________________________________________________
         RESOLUTION THAT REITERATES THE INVALIDITY OF PDVSA’S 2020 BONDS


                                  NATIONAL ASSEMBLY OF
                             BOLIVARIAN REPUBLIC OF VENEZUELA


                          As voice for the free, sovereign and democratic people.


      RESOLUTION THAT REITERATES THE INVALIDITY OF PDVSA’S 2020 BONDS
                                                WHEREAS
That in a Resolution approved on May 26, 2016, this National Assembly ratified that: “any national, state
or municipal public contract entered into by the National Executive Power with foreign States or foreign
official entities or with companies not domiciled in Venezuela without the approval of the National
Assembly shall be absolutely null and void; as well as other national public contracts that are executed
without such approval except where exempt by law ”;
                                                WHEREAS
That on August 4, 2016, the National Assembly approved the Summons Resolution for the National
Executive Power on the situation of the state-owned company Petróleos de Venezuela S.A. (PDVSA), in
which it was resolved, among other decisions, to urge “the National Executive Power and the board of the
State-owned PDVSA to maintain a healthy debt policy, both financially and commercially, that does not
affect the long-term interests of the country and the oil industry itself ”;
                                                WHEREAS
That on September 16, 2016, PDVSA offered a bond swap transaction, whereby a bond with a maturity
date in 2017 would be swapped for a new bond with a maturity date in 2020, with 50.1% of the shares in
Citgo Holding, Inc. offered as collateral;
                                                WHEREAS


That on September 27, 2016, this Assembly approved a Resolution in which it questioned the
irresponsible over-indebtedness of PDVSA, initiated an investigation into the bond swap offer, rejected
the collateral of 50.1% of the shares in Citgo Holding, Inc., and ordered the initiation of investigations for
alleged crimes to the public patrimony derived from this transaction;
       CaseCase
            1:19-cv-10023-KPF Document1-4
                1:19-cv-10023 Document 59-5Filed
                                             Filed 02/12/20Page
                                                 10/29/19   Page  739of 75
                                                                7 of



                                             WHEREAS
That PDVSA decided to ignore the Resolution of this National Assembly, and proceeded with the bond
swap transaction, despite the market not reacting favorably, due to the economic collapse of PDVSA and
the public complaints presented by this Assembly in its Resolution dated September 27, 2016;
                                             WHEREAS
That after modifying the bond swap conditions to recognize a premium for those who decided to
participate in such a transaction, PDVSA announced the results of the transaction on October 24, 2016,
where barely 40% of the bonds maturing in 2017 were swapped;

                                             WHEREAS
That the swap increased PDVSA's obligations during 2016-2020 by US$1,102 million, that is, US$569
million in additional capital payments and US$533 million in additional interest payments. Consequently,
the total financing of the bond swap has an internal rate of return of almost 19.8% in dollars, plus the
50.1% of the Citgo Holding, Inc shares offered as collateral;
                                             WHEREAS
That the day following the announcement of the bond swap results, the Constitutional Court issued its
ruling No. 893, in which it illegitimately prevented this National Assembly from investigating PDVSA,
thereby allowing that the latter to complete the bond swap transaction through the issue of bond
indentures and guarantees executed on 28 October, even though the nullity of the Resolution dated
September 27, 2016 was not declared;
                                             WHEREAS
That on November 30, 2016, PDVSA signed a financing agreement with Rosneft Trading, S.A., resulting
in PDV Holding, Inc. pledging 49.9% of shares in Citgo Holding, Inc., through a transaction that was not
authorized by the National Assembly in accordance with the provisions of Articles 150 and 187, section 3
of the Constitution;

                                             WHEREAS
That since February 2019, the National Assembly and the President (E), Juan Gerardo Guaidó Márquez,
adopted all the necessary decisions to change the board of PDV Holding, Inc., Citgo Holding, Inc. and
Citgo Petroleum Corporation, in accordance with the Statute governing the transition to democracy to
restore the validity of the Constitution of the Bolivarian Republic of Venezuela, all of which allowed
Citgo to protect itself from the serious crisis in which it was submerged as a result of the predatory
policies of the regimes of Hugo Chávez and Nicolás Maduro;
                                             WHEREAS
That on April 24, 2019, the Public Credit Subcommittee and the Permanent Committee on Finance and
Economic Development recommended to the National Assembly, as resolved by the latter, that the Ad-
Hoc Board of PDVSA appointed by the President (E), Juan Gerardo Guaidó Márquez, pay the interes t of
the 2020 Bond in a single payment, but expressly reserving PDVSA’s rights of PDVSA derived from the
doubts concerning the validity of that Bond, for which it was resolved to initiate the corresponding
investigation:
                                             WHEREAS
        CaseCase
             1:19-cv-10023-KPF Document1-4
                 1:19-cv-10023 Document 59-5Filed
                                              Filed 02/12/20Page
                                                  10/29/19   Page  749of 75
                                                                 8 of



That despite the efforts of the Office of the Special Prosecutor, the Venezuelan Ambassador of to the
United States of America and the Ad-Hoc Administrative Board of PDVSA, The Department of Treasury
has not recognize the revocation of general license number 5, which authorizes the holders of the 2020
Bond to take control of shares in Citgo Holding, Inc., even when such shares are frozen as a result of the
decisions taken by the United States Government, in particular, the Executive Order of 5 August;
                                               WHEREAS
That following the investigations conducted in coordination with the Office of the Special Pros ec utor, it
was concluded that the 2020 Bond indenture is a national public contract that should have been authorized
by the National Assembly, in accordance with Article 150 of the Constitution;
                                               WHEREAS
That in addition to the foregoing, the financial conditions of the 2020 Bond indenture were irrational,
damaging PDVSA's equity due to the unjustified increase in its debt.
                                      IT IS HEREBY RESOLVED
FIRST. To ratify that the 2020 Bond indenture violated Article 150 of the Constitution of the Bolivarian
Republic of Venezuela, since it concerned a national public contract, executed with foreign companies,
which was not authorized by the National Assembly
SECOND. To ratify that the 2020 Bond indenture violated Articles 311 and 312 of the Constitution of
the Bolivarian Republic of Venezuela, since its financial conditions were detrimental given the
irrationality under which PDVSA structured the bond swap and subsequent issuance.
THIRD. To reiterate all the questions that this National Assembly has been formulating since 2016
regarding the irresponsible indebtedness of PDVSA and the execution of national public contracts not
previously authorized, all of which are undergoing an investigation that includes, among other items , the
agreement executed with Rosneft Trading, S.A.
FORTH. To summon the Government of the President (E), Juan Gerardo Guaidó Márquez, to adopt all
actions aimed at defending PDVSA’s assets in the United States, seeking the orderly and consensual
settlement of any claim that may arise.
FITH. To publicize this Resolution.
Issued, signed and sealed in the Federal Legislative Palace, Headquarters of the National Assembly of the
Bolivarian Republic of Venezuela, in the city of Caracas, on the fifteenth day of the month of October
2019.
Year 209of Independence and 160 of the Federation.


                                JUAN GERARDO GUAIDÓ MÁRQUEZ
                                   President of the National Assembly


ÉDGAR JOSÉ ZAMBRANO RAMÍREZ                       IVÁN STALIN GONZÁLEZ MONTAÑO
     CaseCase
          1:19-cv-10023-KPF Document1-4
              1:19-cv-10023 Document 59-5Filed
                                           Filed 02/12/20Page
                                               10/29/19   Page  759of 75
                                                              9 of



    First Vice president                     Second Vice President


EDINSON DANIEL FERRER ARTEAGA          JOSÉ LUIS CARTAYA PIÑANGO
        Secretary                                     Undersecretary
